Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32              Page 1 of 155


  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  Gregory V. Demo (NY Bar 5371992) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760

  HAYWARD PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachary Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, Texas 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110

  Counsel for the Debtor and Debtor in Possession

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                                   §
  In re:                                                           § Chapter 11
                                                                   §
  HIGHLAND CAPITAL MANAGEMENT, L.P.,1                              § Case No. 19-34054-sgj11
                                                                   §
                                      Debtor.                      §
                                                              Objection Deadline: April 16, 2021 at 4:00 p.m. (ET)
                                                                        Hearing Date: Scheduled only if necessary

             SEVENTEENTH MONTHLY APPLICATION FOR COMPENSATION
              AND REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG
                ZIEHL & JONES LLP AS COUNSEL TO THE DEBTOR FOR
           THE PERIOD FROM FEBRUARY 1, 2021 THROUGH FEBRUARY 28, 2021




  1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
  DOCS_SF:105220.1 36027/002
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21               Entered 03/26/21 17:46:32         Page 2 of 155



  Name of Applicant:                                     Pachulski Stang Ziehl & Jones LLP

  Authorized to Provide Professional Services to:        Debtor and Debtor in Possession
                                                         October 16, 2019 by Order entered December 2,
  Date of Retention:
                                                         2019
  Period for which Compensation and
                                                         February 1, 2021 - February 28, 2021
  Reimbursement is Sought:
  Amount of Compensation Sought as Actual,
                                                         $1,358,786.50
  Reasonable and Necessary:
  Amount of Expense Reimbursement Sought as
                                                         $21,401.29
  Actual, Reasonable and Necessary:

  This is a:            monthly               interim                 final application.

                    The total time expended for preparation of this monthly fee application is

  approximately 5.0 hours and the corresponding compensation requested is approximately

  $3,500.00.

                               PRIOR MONTHLY APPLICATIONS FILED

    Date                                  Requested         Requested        Approved            Approved
                    Period Covered
    Filed                                    Fees           Expenses            Fees             Expenses
  12/11/19       10.16.19 – 10.31.19     $ 383,583.75       $ 9,958.84      $ 383,583.75         $ 9,958.84
  12/30/19       11.01.19 – 11.30.19     $ 798,767.50       $26,317.71      $ 798,767.50         $26,317.71
  01/24/20       12.01.19 – 12.31.19     $ 589,730.75       $26,266.80      $ 589,730.75         $26,266.80
  02/20/20       01.01.20 – 01.31.20     $ 898,094.25       $28,854.75      $ 898,094.25         $28,854.75
  03/19/20       02.01.20 – 02.29.20     $ 941,043.50       $ 8,092.94      $ 941,043.50         $ 8,092.94
  04/14/20       03.01.20 – 03.31.20     $1,222,801.25      $18,747.77      $1,222,801.25        $18,747.77
  05/21/20       04.01.20 – 04.30.20     $1,113,522.50      $ 3,437.28      $1,113,522.50        $ 3,437.28
  06/23/20       05.01.20 – 05.31.20     $ 803,509.50       $ 4,372.94      $ 803,509.50         $ 4,372.94
  07/20/20       06.01.20 – 06.30.20     $ 818,786.50       $ 3,205.81      $ 818,786.50         $ 3,205.81
  08/11/20       07.01.20 – 07.31.20     $ 739,976.00       $ 1,189.12      $ 739,976.00         $ 1,189.12
  09/24/20       08.01.20 – 08.31.20     $ 672,815.00       $ 3,428.14      $ 672,815.00         $ 3,428.14
  10/21/20       09.01.20 – 09.30.20     $ 828,193.00       $ 7,707.11      $ 828,193.00         $ 7,707.11
  11/20/20       10.01.20 – 10.31.20     $1,119,675.50      $19,132.28      $1,119,675.50        $19,132.28
  12/07/20       11.01.20 – 11.30.20     $ 759,428.00       $ 1,672.80      $ 759,428.00         $ 1,672.80
  01/19/21       12.01.20 – 12.30.20     $1,046,024.00      $ 4,130.90      $1,046,024.00        $ 4,130.90
  03/16/21       01.01.21 – 01.31.21     $2,557,604.00      $32,906.65        Pending            Pending




  DOCS_SF:105220.1 36027/002                         2
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21           Entered 03/26/21 17:46:32       Page 3 of 155



                                      PSZ&J PROFESSIONALS

                                  Position of the Applicant,      Hourly
                                   Number of Years in that        Billing    Total
   Name of Professional                                                                    Total
                                   Position, Prior Relevant        Rate      Hours
       Individual                                                                       Compensation
                                Experience, Year of Obtaining   (including   Billed
                                      License to Practice        Changes)
                               Partner 1983; Member CA Bar
  Richard M. Pachulski                                          $1,595.00      4.90        $7,815.50
                               1979
                               Partner 2001; Member NY Bar
  Robert J. Feinstein                                           $1,395.00     15.20       $21,204.00
                               1982
                               Partner 1987; Member CA Bar
  Ira D. Kharasch                                               $1,325.00    178.90      $237,042.50
                               1982; Member NY Bar 2011
                               Partner 1997; Member FL Bar
  Debra I. Grassgreen                                           $1,295.00      1.10        $1,424.50
                               1992; Member CA Bar 1994
                               Partner 1995; Member CA Bar
  Jeffrey N. Pomerantz                                          $1,295.00    126.90      $164,335.50
                               1989
                               Partner 2008; Member NY Bar
  John A. Morris                                                $1,245.00    191.10      $237,919.50
                               1991
                               Of Counsel 2020; Member TX
  Judith Elkin                                                  $1,195.00     15.30       $18,283.50
                               Bar 1982; Member NY Bar 2004
                               Of Counsel 2020; Member NY
  Karen B. Dine                                                 $1,195.00      7.60        $9,082.00
                               Bar 1994
                               Partner 1999; Member NY Bar
  Iain A.W. Nasatir                                             $1,145.00      9.90       $11,335.50
                               1983; Member CA Bar 1990
                               Of Counsel 2020; Member DE
  Mary F. Caloway                                               $1,095.00      5.10        $5,584.50
                               Bar 1990
                               Partner 2005; Member PA Bar
  James E. O’Neill                                              $1,050.00      7.60        $7,980.00
                               1985; Member DE Bar 2001
                               Partner 2006; Member CA Bar
  Joshua M. Fried                                               $1,050.00    126.20      $132,510.00
                               1995; Member NY Bar 1999
                               Of Counsel 2002; Member NY
  Beth E. Levine                                                  $950.00      5.00        $4,750.00
                               Bar 1992
                               Of Counsel 2019; Member IL Bar
  Gregory V. Demo                                                 $950.00    217.40      $206,530.00
                               2008; Member NY Bar 2015
                               Of Counsel 2009; Member CA
  Elissa A. Wagner                                                $925.00      9.00        $8,325.00
                               Bar 2001; Member AZ Bar 2009
                               Of Counsel 2001; Member NY
  Robert M. Saunders           Bar 1984; Member FL Bar 1995;      $925.00      5.30        $4,902.50
                               Member CA Bar 2003
                               Of Counsel 2007; Member FL
  Cia H. Mackle                                                   $750.00    105.90       $79,425.00
                               Bar 2006
                               Associate 2020; Member NY Bar
  Hayley R. Winograd                                              $695.00    163.40      $113,563.00
                               2018
  Leslie A. Forrester          Law Library Director               $475.00     25.00       $11,875.00
  Karina K. Yee                Paralegal                          $460.00     25.60       $11,776.00
  La Asia S. Canty             Paralegal                          $460.00    120.20       $55,292.00
  DOCS_SF:105220.1 36027/002                      3
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21           Entered 03/26/21 17:46:32       Page 4 of 155


                                  Position of the Applicant,      Hourly
                                   Number of Years in that        Billing    Total
   Name of Professional                                                                    Total
                                   Position, Prior Relevant         Rate     Hours
       Individual                                                                       Compensation
                                Experience, Year of Obtaining   (including   Billed
                                      License to Practice        Changes)
  Patricia J. Jeffries         Paralegal                           $460.00    2.70         $1,242.00
  Melisa DesJardien            Other                               $395.00    3.20         $1,264.00
  Andrea R. Paul               Case Management Assistant           $375.00    1.20           $450.00
  Beatrice M. Koveleski        Case Management Assistant           $375.00    3.90         $1,462.50
  Sheryle L. Pitman            Case Management Assistant           $375.00    9.10         $3,412.50

                                         Grand Total:    $1,358,786.50
                                         Total Hours:         1386.70
                                         Blended Rate:        $979.87




  DOCS_SF:105220.1 36027/002                      4
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21          Entered 03/26/21 17:46:32   Page 5 of 155


                               COMPENSATION BY CATEGORY

              Project Categories                  Total Hours             Total Fees
  Appeals                                               1.70               $    782.00
  Asset Analysis/ Recovery                           243.60                $228,773.50
  Bankruptcy Litigation                              544.90                $503,773.50
  Case Administration                                 56.60                $ 38,785.00
  Claims Administration/ Objections                   52.10                $ 54,582.50
  Compensation Professionals                            7.70               $ 6,899.50
  Compensation Professionals/ Other                     6.50               $ 5,417.50
  Employee Benefits/ Pension                          20.50                $ 22,279.50
  Executory Contracts                                   3.10               $ 2,645.50
  General Business Advice                             10.40                $ 12,175.00
  General Creditors’ Committee                        11.50                $ 13,698.50
  Plan & Disclosure Statement                        426.60                $467,675.50
  Retention of Professionals/ Others                    1.50               $ 1,299.00
  Total                                            1,386.70              $1,358,786.50


                                       EXPENSE SUMMARY

                                                    Service Provider                Total
           Expense Category
                                                     (if applicable)              Expenses
  Auto Travel Expense                  Elite Transportation                       $ 445.96
  Bloomberg – Online Research                                                     $1,286.79
  Conference Call                      AT&T, CourtCall, Loop Up                   $2,959.57
  Federal Express                                                                 $ 105.42
  Legal Vision – Atty Mess. Srvc.                                                 $ 279.25
  Lexis/Nexis – Legal Research                                                    $1,398.15
  Outside Service                      Everlaw – eDiscovery Database              $5,072.24
  Overtime                             LuTisha                                    $    9.90
  Pacer – Court Research                                                          $ 508.40
  Postage                                                                         $    1.40
  Reproduction Expense                                                            $ 458.70
  Reproduction/ Scan Copy                                                         $1,092.60
  Transcript                           TSG Reporting                              $7,663.10
  Travel Expense                       Parking                                    $ 31.50
  Working Meals                                                                   $ 88.31
  Total                                                                          $21,401.29




  DOCS_SF:105220.1 36027/002                     5
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32              Page 6 of 155




  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  Gregory V. Demo (NY Bar 5371992) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760

  HAYWARD PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachary Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, Texas 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110

  Counsel for the Debtor and Debtor in Possession

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                                   §
  In re:                                                           § Chapter 11
                                                                   §
  HIGHLAND CAPITAL MANAGEMENT, L.P.,1                              § Case No. 19-34054-sgj11
                                                                   §
                                      Debtor.                      §
                                                              Objection Deadline: April 16, 2021 at 4:00 p.m. (ET)
                                                                        Hearing Date: Scheduled only if necessary

             SEVENTEENTH MONTHLY APPLICATION FOR COMPENSATION
              AND REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG
                ZIEHL & JONES LLP AS COUNSEL TO THE DEBTOR FOR
           THE PERIOD FROM FEBRUARY 1, 2021 THROUGH FEBRUARY 28, 2021




  1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



  DOCS_SF:105220.1 36027/002
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                 Entered 03/26/21 17:46:32       Page 7 of 155




                    Pursuant to sections 330 and 331 of Title 11 of the United States Code (the

  “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively, the

  “Bankruptcy Rules”), Rule 2016-1 of the Local Bankruptcy Rules of the United States

  Bankruptcy Court for the Northern District of Texas (collectively, the “LBR”), and the Order

  Establishing Procedures for Interim Compensation and Reimbursement of Expenses of

  Professionals [Docket No. 141] (the “Administrative Order”), Pachulski Stang Ziehl & Jones

  LLP (“PSZ&J” or the “Firm”), counsel for the above-captioned debtor and debtor in possession

  (the “Debtor”) hereby submits its Seventeenth Monthly Application for Compensation and for

  Reimbursement of Expenses for the Period from February 1, 2021 through February 28, 2021

  (the “Application”).

                    By this Application, PSZ&J seeks (i) a monthly interim allowance of

  compensation in the amount of $1,358,786.50 and actual and necessary expenses in the amount

  of $21,401.29 for a total allowance of $1,380,187.79 and (ii) payment of $1,087,029.20 (80% of

  the allowed fees pursuant to the Administrative Order) and reimbursement of $21,401.29 (100%

  of the allowed expenses pursuant to the Administrative Order) for a total payment of

  $1,108,430.49 for the period February 1, 2021 through February 28, 2021 (the “Interim Period”).

  In support of this Application, PSZ&J respectfully represents as follows:

                                                  Background

                    1.         On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

  petition for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy

  Court for the District of Delaware (the “Delaware Court”). The Debtor has continued in the



  DOCS_SF:105220.1 36027/002                            2
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                Entered 03/26/21 17:46:32      Page 8 of 155




  possession of its property and has continued to operate and manage its business as a debtor-in-

  possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or

  examiner has been appointed in this chapter 11 case.

                    2.         On October 29, 2019, the Official Committee of Unsecured Creditors (the

  “Committee”) was appointed by the U.S. Trustee in the Delaware Court.

                    3.         On November 14, 2019, the Delaware Court entered the Administrative

  Order authorizing certain professionals and members of any official committee (collectively

  referred to hereafter as “Professionals”) to submit monthly applications for interim compensation

  and reimbursement of expenses pursuant to the procedures specified therein. The Administrative

  Order provides, among other things, that (i) a Professional may submit monthly fee applications

  and (ii) if no objections are made within twenty-one (21) days after service of the monthly fee

  application, the Debtor is authorized to pay the Professional eighty percent (80%) of its

  requested fees and one hundred percent (100%) of its requested expenses. The Administrative

  Order further provides that, beginning with the period ending December 31, 2019, and at three-

  month intervals thereafter—or such other intervals convenient to the Court—each Professional

  may file an interim application with seeking Court-approval and allowance of the amounts

  sought in the Professional’s monthly fee applications for that period. The Administrative Order

  further provides that all fees and expenses paid during the pendency of the Debtor’s case are on

  an interim basis until final allowance by the Court.

                    4.         On December 4, 2019, the Delaware Court entered an Order [Docket No.

  186] transferring venue of the Debtor’s bankruptcy case to this Court.



  DOCS_SF:105220.1 36027/002                           3
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                 Entered 03/26/21 17:46:32      Page 9 of 155




                    5.         The retention of PSZ&J, as counsel to the Debtor, was approved effective

  as of October 16, 2019, by the Delaware Court’s Order Pursuant to Section 327(a) of the

  Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure and Local Rule

  2014-1 Authorizing the Employment and Retention of Pachulski Stang Ziehl & Jones LLP as

  Counsel for the Debtor and Debtor in Possession Nunc Pro Tunc to the Petition Date, signed on

  December 2, 2019 [Docket No. 183] (the “Retention Order”). The Retention Order authorized

  PSZ&J to be compensated on an hourly basis and to be reimbursed for actual and necessary out-

  of-pocket expenses.

                         PSZ&J’S APPLICATION FOR COMPENSATION AND
                              FOR REIMBURSEMENT OF EXPENSES

                                      Compensation Paid and Its Source

                    6.         All services for which PSZ&J requests compensation were performed for

  or on behalf of the Debtor. PSZ&J has received no payment and no promises for payment from

  any source other than the Debtor for services rendered or to be rendered in any capacity

  whatsoever in connection with the matters covered by this Application. There is no agreement or

  understanding between PSZ&J and any other person other than the partners of PSZ&J for the

  sharing of compensation to be received for services rendered in this case.

                    7.         PSZ&J had received payments from the Debtor during the year prior to the

  Petition Date in the amount of $500,000, including the Debtor’s filing fee for this case, in

  connection with the preparation of initial documents and the prepetition representation of the

  Debtor. PSZ&J is current as of the Petition Date and has completed its final reconciliation of

  prepetition fees and expenses (subject to any prepetition expenses that have not been received to


  DOCS_SF:105220.1 36027/002                            4
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                 Entered 03/26/21 17:46:32       Page 10 of 155




  date). Any retainer balance remaining from the prepetition payments to PSZ&J will be credited

  to the Debtor and utilized as PSZ&J’s retainer to apply to postpetition fees and expenses

  pursuant to the approved compensation procedures.

                                                 Fee Statements

                    8.         The fee statements for the Interim Period are attached hereto as Exhibit A.

  These statements contain daily time logs describing the time spent by each attorney and

  paraprofessional during the Interim Period. To the best of PSZ&J’s knowledge, this Application

  complies with sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules and the

  Administrative Order. PSZ&J’s time reports are entered by or at the direction of the attorney or

  paralegal performing the described services. The time reports are organized on a daily basis.

  PSZ&J is particularly sensitive to issues of “lumping” and, unless time was spent in one time

  frame on a variety of different matters for a particular client, separate time entries are set forth in

  the time reports. PSZ&J’s charges for its professional services are based upon the time, nature,

  extent and value of such services and the cost of comparable services other than in a case under

  the Bankruptcy Code. PSZ&J has reduced its charges related to any non-working travel time to

  fifty percent (50%) of PSZ&J’s standard hourly rate. To the extent it is feasible, PSZ&J

  professionals attempt to work during travel.

                                        Actual and Necessary Expenses

                    9.         A summary of actual and necessary expenses incurred by PSZ&J for the

  Interim Period is attached hereto as part of Exhibit A. PSZ&J customarily charges $0.10 per

  page for photocopying expenses related to cases, such as this, arising in Delaware. PSZ&J’s



  DOCS_SF:105220.1 36027/002                            5
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                 Entered 03/26/21 17:46:32       Page 11 of 155




  photocopying machines automatically record the number of copies made when the person that is

  doing the copying enters the client’s account number into a device attached to the photocopier.

  PSZ&J summarizes each client’s photocopying charges on a daily basis.

                    10.        PSZ&J charges $0.25 per page for out-going facsimile transmissions.

  There is no additional charge for long distance telephone calls on faxes. The charge for outgoing

  facsimile transmissions reflects PSZ&J’s calculation of the actual costs incurred by PSZ&J for

  the machines, supplies and extra labor expenses associated with sending telecopies and is

  reasonable in relation to the amount charged by outside vendors who provide similar services.

  PSZ&J does not charge the Debtor for the receipt of faxes in this case.

                    11.        With respect to providers of on-line legal research services (e.g., LEXIS

  and WESTLAW), PSZ&J charges the standard usage rates these providers charge for

  computerized legal research. PSZ&J bills its clients the actual amounts charged by such

  services, with no premium. Any volume discount received by PSZ&J is passed on to the client.

                    12.        PSZ&J believes the foregoing rates are the market rates that the majority

  of law firms charge clients for such services. In addition, PSZ&J believes that such charges are

  in accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the

  ABA’s Statement of Principles, dated January 12, 1995, regarding billing for disbursements and

  other charges.

                                        Summary of Services Rendered

                    13.        The names of the timekeepers of PSZ&J who have rendered professional

  services in this case during the Interim Period are set forth in the attached Exhibit A. PSZ&J, by



  DOCS_SF:105220.1 36027/002                            6
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                  Entered 03/26/21 17:46:32         Page 12 of 155




  and through such persons, has prepared and assisted in the preparation of various motions and

  orders submitted to the Court for consideration, advised the Debtor on a regular basis with

  respect to various matters in connection with the Debtor’s case, and performed all necessary

  professional services which are described and narrated in detail below. PSZ&J’s efforts have

  been extensive due to the size and complexity of the Debtor’s case.

                                        Summary of Services by Project

                    14.        The services rendered by PSZ&J during the Interim Period can be grouped

  into the categories set forth below. PSZ&J attempted to place the services provided in the

  category that best relates to such services. However, because certain services may relate to one

  or more categories, services pertaining to one category may in fact be included in another

  category. These services performed, by categories, are generally described below, with a more

  detailed identification of the actual services provided set forth on the attached Exhibit A.

  Exhibit A identifies the attorneys and paraprofessionals who rendered services relating to each

  category, along with the number of hours for each individual and the total compensation sought

  for each category.

  A.       Asset Analysis/ Recovery

                    15.        Time billed to this category relates to the analysis of the Debtor’s assets,

  issues relating to the distribution of assets of funds managed by the Debtor. Much of the time

  incurred during the Interim Period relates to transitional issues concerning the post confirmation

  operation of the Debtor’s business and issues concerning shared service arrangements with third

  parties. During the Interim Period, the Firm, among other things, (i) addressed employee



  DOCS_SF:105220.1 36027/002                             7
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                 Entered 03/26/21 17:46:32       Page 13 of 155




  termination issues following plan confirmation; (ii) reviewed certain contracts and related

  termination issues regarding certain shared service agreements and analyzed issues concerning

  the disposition of the executory contracts pursuant to the Debtor’s plan, especially with respect

  to the CLO issuer counterparties; and (iii) addressed additional operational issues associated with

  the Debtor’s chapter 11 plan.

                               Fees: $228,773.50             Hours: 243.60

  B.       Appeals

                    16.        During the Interim Period, the Firm prepared counter designations of

  record with respect to the appeal of the Court’s approval of the HarbourVest settlement on

  January 21, 2021.

                               Fees: $782.00                 Hours: 1.70

  C.       Bankruptcy Litigation

                    17.        During the Interim Period, the Firm, among other things: (i) prepared for

  contested litigation issues concerning confirmation of the Debtor’s plan, which hearing took

  place on February 2 and February 3, 2021 (the “Confirmation Hearing”); (ii) addressed litigation

  issues concerning the hearing to impose a preliminary injunction and temporary restraining order

  with respect to Mr. Dondero and certain of his related entities and attendant discovery matters in

  connection therewith; (iii) prepared for the contested Confirmation Hearing, including the

  Debtor’s evidentiary presentation included therewith; (iv) prepared for and attended depositions

  regarding the contempt motion with respect to Mr. Dondero; (v) drafted summaries and litigation

  schedules with respect to several pending adversary proceedings against Mr. Dondero and



  DOCS_SF:105220.1 36027/002                            8
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                  Entered 03/26/21 17:46:32       Page 14 of 155




  related entities; (vi) drafted an objection to the motion to appoint an examiner; (vii) prepared a

  motion to compromise the Debtor’s controversy with Patrick Daugherty under Bankruptcy Rule

  9019; (viii) drafted a complaint and related proceedings against certain fund advisors; (ix)

  prepared for and attended the deposition of Isaac Leventon and Scott Ellington on February 15,

  2021 and February 16, 2021, respectively; (x) prepared for and participated in the hearing for an

  injunction against certain of the Dondero related entities and contempt hearing against Mr.

  Dondero conducted on February 23, 2021; (xi) prepared for and attended depositions of Dustin

  Norris and James Dondero on February 22, 2021; and (xii) prepared and drafted an opposition to

  certain fund advisors’ motion to dismiss the Debtor’s complaint for an injunction and related

  relief.

                               Fees: $503,773.50             Hours: 544.90

  D.        Case Administration

                    18.        This category relates to work regarding administration of this case.

  During the Interim Period, the Firm, among other things: (i) reviewed correspondences and

  pleadings and forwarded them to appropriate parties; (ii) maintained a memorandum of critical

  dates and drafted memoranda of pending core issues and activities; (iii) maintained service lists;

  (iv) conferred and corresponded with parties in interest regarding case status and administration

  issues; (v) conducted regular calls concerning lease and contract assumption issues; and (vi)

  participated on regular internal status calls and regarding case issues, and pending matters.

                               Fees: $38,785.00              Hours: 56.60




  DOCS_SF:105220.1 36027/002                             9
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                  Entered 03/26/21 17:46:32          Page 15 of 155




  E.       Claims Administration/ Objections

                    19.        During the Interim Period, the Firm, among other things: (i) addressed

  issues in connection with the UBS Claims litigation and the proposed settlement thereof; (ii)

  prepared settlement documents in connection with the compromise of controversy with Patrick

  Daugherty under Bankruptcy Rule 9019; and (iii) addressed issues relating to various pending

  claims against the Debtor.

                               Fees: $54,582.50              Hours: 52.10

  F.       Compensation of Professionals

                    20.        Time billed to this category relates to compensation of the Firm. During

  the Interim Period, the Firm (i) prepared its January fee statement, and (ii) drafted certifications

  of counsel regarding prior monthly fee statements.

                               Fees: $6,899.50               Hours: 7.70

  G.       Compensation of Professionals/ Others

                    21.        Time billed to this category relates to compensation of estate

  professionals, other than the Firm. During the Interim Period, the Firm, among other things:

  (i) addressed inquiries from certain professionals regarding pending and approved fees and

  expenses; (ii) assisted DSI with the preparation and filing of its monthly Staffing Reports and the

  Debtor’s ordinary course professional report; and (iii) addressed issues in connection with the

  Debtor’s ordinary course professional report.

                               Fees: $5,417.50               Hours: 6.50




  DOCS_SF:105220.1 36027/002                            10
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                 Entered 03/26/21 17:46:32      Page 16 of 155




  H.       Employee Benefits/ Pension

                    22.        During the Interim Period, the Firm, among other things: (i) addressed

  issues in connection with employee bonuses, employee claim issues; (ii) drafted a motion for

  pre-confirmation compensation of James Seery; and (iii) conferred with labor counsel

  concerning employee benefit and compensation and transitional issues.

                               Fees: $22,279.50             Hours: 20.50

  I.       Executory Contracts

                    23.        During the Interim Period, the Firm addressed issues in connection with

  the assumption of certain CLO issuer agreements.

                               Fees: $2,645.50              Hours: 3.10

  J.       General Business Advice

                    24.        During the Interim Period, the Firm spent time preparing for and

  participating in periodic telephonic meetings with the Debtor’s independent board of directors

  and also regularly communicated with members of the Board regarding a variety of general

  business matters, including claims reconciliation and objections, plan structure issues, and

  insurance issues.

                               Fees: $12,175.00             Hours: 10.40

  K.       General Creditors’ Committee

                    25.        During the Interim Period, the Firm conducted regular status and update

  calls with the Committee and its professionals concerning case status issues.

                               Fees: $13,698.50             Hours: 11.50



  DOCS_SF:105220.1 36027/002                           11
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                   Entered 03/26/21 17:46:32        Page 17 of 155




  L.       Plan & Disclosure Statement

                    26.        Time billed to this category during the Interim Period relates to the

  Debtor’s chapter 11 plan of reorganization and Confirmation Hearing. Prior to the Confirmation

  Hearing, the Debtor had resolved substantially all of the plan objections, except for the

  objections filed by Mr. Dondero and several entities controlled by him. The Firm prepared for

  and attended the two-day Confirmation Hearing and the February 8, 2021 hearing at which the

  Court announced its ruling confirming the Debtor’s plan and overruling the pending objections

  to plan confirmation. Time billed to this category also relates to the drafting of the confirmation

  order, negotiating and drafting language regarding certain of the resolved plan objections, as well

  as addressing and incorporating comments from the Committee to the confirmation order.

                               Fees: $467,675.50              Hours: 426.60

  M.       Retention of Professionals/ Others

                    27.        Time billed to this category relates to the retention of estate professionals

  other than the Firm, which included addressing issues in connection with Deloitte’s retention and

  the Debtor’s ordinary course professional report.

                               Fees: $1,299.00                        Hours: 1.50

                                               Valuation of Services

                    28.        Attorneys and paraprofessionals of PSZ&J expended a total 1,386.70

  hours in connection with their representation of the Committee during the Interim Period, as

  follows:




  DOCS_SF:105220.1 36027/002                             12
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21           Entered 03/26/21 17:46:32   Page 18 of 155




                                  Position of the Applicant,      Hourly
                                   Number of Years in that        Billing    Total
   Name of Professional                                                                  Total
                                   Position, Prior Relevant        Rate      Hours
       Individual                                                                     Compensation
                                Experience, Year of Obtaining   (including   Billed
                                      License to Practice        Changes)
                               Partner 1983; Member CA Bar
  Richard M. Pachulski                                          $1,595.00      4.90     $7,815.50
                               1979
                               Partner 2001; Member NY Bar
  Robert J. Feinstein                                           $1,395.00     15.20    $21,204.00
                               1982
                               Partner 1987; Member CA Bar
  Ira D. Kharasch                                               $1,325.00    178.90   $237,042.50
                               1982; Member NY Bar 2011
                               Partner 1997; Member FL Bar
  Debra I. Grassgreen                                           $1,295.00      1.10     $1,424.50
                               1992; Member CA Bar 1994
                               Partner 1995; Member CA Bar
  Jeffrey N. Pomerantz                                          $1,295.00    126.90   $164,335.50
                               1989
                               Partner 2008; Member NY Bar
  John A. Morris                                                $1,245.00    191.10   $237,919.50
                               1991
                               Of Counsel 2020; Member TX
  Judith Elkin                                                  $1,195.00     15.30    $18,283.50
                               Bar 1982; Member NY Bar 2004
                               Of Counsel 2020; Member NY
  Karen B. Dine                                                 $1,195.00      7.60     $9,082.00
                               Bar 1994
                               Partner 1999; Member NY Bar
  Iain A.W. Nasatir                                             $1,145.00      9.90    $11,335.50
                               1983; Member CA Bar 1990
                               Of Counsel 2020; Member DE
  Mary F. Caloway                                               $1,095.00      5.10     $5,584.50
                               Bar 1990
                               Partner 2005; Member PA Bar
  James E. O’Neill                                              $1,050.00      7.60     $7,980.00
                               1985; Member DE Bar 2001
                               Partner 2006; Member CA Bar
  Joshua M. Fried                                               $1,050.00    126.20   $132,510.00
                               1995; Member NY Bar 1999
                               Of Counsel 2002; Member NY
  Beth E. Levine                                                  $950.00      5.00     $4,750.00
                               Bar 1992
                               Of Counsel 2019; Member IL Bar
  Gregory V. Demo                                                 $950.00    217.40   $206,530.00
                               2008; Member NY Bar 2015
                               Of Counsel 2009; Member CA
  Elissa A. Wagner                                                $925.00      9.00     $8,325.00
                               Bar 2001; Member AZ Bar 2009
                               Of Counsel 2001; Member NY
  Robert M. Saunders           Bar 1984; Member FL Bar 1995;      $925.00      5.30     $4,902.50
                               Member CA Bar 2003
                               Of Counsel 2007; Member FL
  Cia H. Mackle                                                   $750.00    105.90    $79,425.00
                               Bar 2006
                               Associate 2020; Member NY Bar
  Hayley R. Winograd                                              $695.00    163.40   $113,563.00
                               2018
  Leslie A. Forrester          Law Library Director               $475.00     25.00    $11,875.00
  Karina K. Yee                Paralegal                          $460.00     25.60    $11,776.00
  La Asia S. Canty             Paralegal                          $460.00    120.20    $55,292.00


  DOCS_SF:105220.1 36027/002                     13
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                  Entered 03/26/21 17:46:32      Page 19 of 155




                                     Position of the Applicant,          Hourly
                                      Number of Years in that            Billing      Total
   Name of Professional                                                                             Total
                                      Position, Prior Relevant             Rate       Hours
       Individual                                                                                Compensation
                                   Experience, Year of Obtaining       (including     Billed
                                         License to Practice            Changes)
  Patricia J. Jeffries            Paralegal                               $460.00       2.70         $1,242.00
  Melisa DesJardien               Other                                   $395.00       3.20         $1,264.00
  Andrea R. Paul                  Case Management Assistant               $375.00       1.20           $450.00
  Beatrice M. Koveleski           Case Management Assistant               $375.00       3.90         $1,462.50
  Sheryle L. Pitman               Case Management Assistant               $375.00       9.10         $3,412.50

                                               Grand Total:      $1,358,786.50
                                               Total Hours:           1386.70
                                               Blended Rate:          $979.87


                    29.        The nature of work performed by these persons is fully set forth in

  Exhibit A attached hereto. These are PSZ&J’s normal hourly rates for work of this character.

  The reasonable value of the services rendered by PSZ&J for the Debtor during the Interim Period

  is $1,358,786.50

                    30.        In accordance with the factors enumerated in section 330 of the

  Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and

  reasonable given (a) the complexity of this case, (b) the time expended, (c) the nature and extent

  of the services rendered, (d) the value of such services, and (e) the costs of comparable services

  other than in a case under the Bankruptcy Code. Moreover, PSZ&J has reviewed the

  requirements of the Administrative Order and the Guidelines for Reviewing Applications for

  Compensation and Expense Reimbursement of Professionals, effective January 1, 2001 (the

  “Guidelines”) and believes that this Application complies with such Order and Guidelines.

                    WHEREFORE, PSZ&J respectfully requests that, for the period of February 1,

  2021 through February 28, 2021, (i) an interim allowance be made to PSZ&J for compensation


  DOCS_SF:105220.1 36027/002                            14
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21           Entered 03/26/21 17:46:32         Page 20 of 155




  in the amount $1,358,786.50 and actual and necessary expenses in the amount of $21,401.29 for

  a total allowance of $1,380,187.79 and (ii) payment of $1,087,029.20 (80% of the allowed fees

  pursuant to the Administrative Order) and reimbursement of $21,401.29 (100% of the allowed

  expenses pursuant to the Administrative Order) for a total payment of $1,108,430.49, and for

  such other and further relief as this Court may deem just and proper.

  Dated: March 26, 2021                      PACHULSKI STANG ZIEHL & JONES LLP

                                               /s/ Jeffrey N. Pomerantz
                                             PACHULSKI STANG ZIEHL & JONES LLP
                                             Jeffrey N. Pomerantz (CA Bar No.143717)
                                             (admitted pro hac vice)
                                             Ira D. Kharasch (CA Bar No. 109084)
                                             (admitted pro hac vice)
                                             Gregory V. Demo (NY Bar 5371992)
                                             (admitted pro hac vice)
                                             10100 Santa Monica Blvd., 13th Floor
                                             Los Angeles, CA 90067
                                             Tel.: (310) 277-6910/ Fax: (310) 201-0760
                                             E-mail:        jpomerantz@PSZ&Jlaw.com
                                                            ikharasch@PSZ&Jlaw.com
                                                            gdemo@PSZ&Jlaw.com
                                             -and-

                                             HAYWARD PLLC
                                             Melissa S. Hayward
                                             Texas Bar No. 24044908
                                             MHayward@HaywardFirm.com
                                             Zachary Z. Annable
                                             Texas Bar No. 24053075
                                             ZAnnable@HaywardFirm.com
                                             10501 N. Central Expy, Ste. 106
                                             Dallas, Texas 75231
                                             Tel: (972) 755-7100/ Fax: (972) 755-7110
                                             Counsel for the Debtor and
                                             Debtor in Possession




  DOCS_SF:105220.1 36027/002                     15
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21          Entered 03/26/21 17:46:32        Page 21 of 155




                                  CERTIFICATE OF SERVICE


          I hereby certify that a true and correct copy of the foregoing Application has been served
  electronically via the Court’s CM/ECF system upon all parties appearing on the attached service
  list.
                                               /s/ Jeffrey N. Pomerantz
                                               Jeffrey N. Pomerantz




  DOCS_SF:105220.1 36027/002
     Case 19-34054-sgj11 Doc 2124 Filed 03/26/21             Entered 03/26/21 17:46:32      Page 22 of 155



In re Highland Capital Management, L.P.
Case No. 19-34054-sgj11
ECF Recipients:

                                                                  Joshua J. Bruckerhoff jbruckerhoff@rctlegal.com,
       Megan M. Adeyemo madeyemo@grsm.com,                        tstone@rctlegal.com
        asoto@grsm.com                                            William Steven Bryant sbryant@lockelord.com
       Omar J. Alaniz oalaniz@reedsmith.com, omar-               John F. Bufe johnbufe@potterminton.com,
        alaniz-                                                    vickietaylor@potterminton.com
        2648@ecf.pacerpro.com;jkrasnic@reedsmith.com;s            Karl Burrer burrerk@gtlaw.com,
        rhea@reedsmith.com                                         jamrokg@gtlaw.com
       Vienna Flores Anaya vanaya@jw.com,                        Lynn Hamilton Butler
        vflores@ecf.courtdrive.com;kgradney@jw.com;lwill           lynn.butler@huschblackwell.com,
        iams@jw.com;tsalter@jw.com                                 penny.keller@huschblackwell.com;christine.deacon
       Brian F. Antweil bantweil@rappandkrock.com,                @huschblackwell.com
        kmartin@rappandkrock.com                                  Thomas R. Califano
       Keith Miles Aurzada kaurzada@reedsmith.com,                thomas.califano@dlapiper.com
        anixon@reedsmith.com;mcooley@reedsmith.com;s              Jill R. Carvalho jcarvalho@kslaw.com
        rhea@reedsmith.com;lrobin@reedsmith.com                   Kara E. Casteel kcasteel@askllp.com,
       George H. Barber gbarber@bradley.com,                      lmiskowiec@askllp.com;brubis@askllp.com
        sbrown@bradley.com;gbarberbradley@ecf.courtdri            Mark A. Castillo mcastillo@curtislaw.net
        ve.com                                                    Annmarie Antoniette Chiarello
       Paige E. Barr paige.barr@kattenlaw.com                     achiarello@winstead.com
       Andrew D. Behlmann                                        Eboney D. Cobb ecobb@pbfcm.com,
        abehlmann@lowenstein.com                                   ecobb@pbfcm.com;ecobb@ecf.inforuptcy.com
       Thomas Daniel Berghman                                    Sarah M. Cox sarah@spectorcox.com,
        tberghman@munsch.com                                       sarah@ecf.courtdrive.com,ahawkins@spectorcox.c
       Paul Richard Bessette pbessette@KSLAW.com,                 om,sshank@spectorcox.com
        ccisneros@kslaw.com;jworsham@kslaw.com;kbrya              Peter C. DApice dapice@sbep-law.com
        n@kslaw.com;jcarvalho@kslaw.com;rmatsumura@               Richard G. Dafoe rdafoe@vinlaw.com,
        kslaw.com                                                  sfrisbee@wslawpc.com;rdafoe@ecf.inforuptcy.com
       Michael John Biles mbiles@KSLAW.com,                       ;jwhite@ecf.inforuptcy.com
        kbryan@kslaw.com;jworsham@kslaw.com                       John David Dale jdale@gablelaw.com,
       James H. Billingsley jbillingsley@polsinelli.com,          csquier@gablelaw.com
        mkeith@polsinelli.com;btyler@polsinelli.com;dallas        Josiah M. Daniel jdaniel@velaw.com
        docketing@polsinelli.com                                  Deborah Rose Deitsch-Perez
       Jesse Blanco blancolaw@gmail.com,                          deborah.deitschperez@stinson.com,
        lawyerjblanco@gmail.com;rperez@ralphperezlaw.c             patricia.tomasky@stinson.com
        om                                                        J. David Dickson dickson@thetexasfirm.com,
       Elizabeth Nicolle Boydston                                 perez@thetexasfirm.com;brewer@thetexasfirm.co
        lboydston@polsinelli.com,                                  m;harrison@thetexasfirm.com;pattillo@thetexasfir
        dandreacchi@polsinelli.com                                 m.com
       Brian Cody Boyle bboyle@lightfootlaw.com,                 John P. Dillman
        ecotton@lightfootlaw.com                                   houston_bankruptcy@publicans.com
       Marty L. Brimmage mbrimmage@akingump.com,                 Scott P. Drake
        lmonreal@akingump.com;bkemp@akingump.com;                  scott.drake@nortonrosefulbright.com,
        brenda-kemp-7410@ecf.pacerpro.com                          nancy.alonso@nortonrosefulbright.com
       Kay D. Brock bkecf@co.travis.tx.us


        DOCS_SF:105220.1 36027/002
     Case 19-34054-sgj11 Doc 2124 Filed 03/26/21              Entered 03/26/21 17:46:32      Page 23 of 155



        Andrew G. Edson                                           Gregory M. Gordon gmgordon@jonesday.com,
         andrew.edson@clarkhillstrasburger.com,                     nbowen@jonesday.com
         mina.alvarez@clarkhillstrasburger.com;robert.frank        Lee Gordon
         e@clarkhillstrasburger.com                                 kim.morriss@mvbalaw.com;bankruptcy@mvbalaw.
        David W. Elmquist delmquist@bcylawyers.com,                com;tleday@ecf.courtdrive.com;alocklin@mvbalaw
         lpaquette@bcylawyers.com;reed.elmquist@gmail.c             .com;pbowers@mvbalaw.com
         om                                                        Paul Matthew Grant
        Michael Seth Etkin metkin@lowenstein.com,                  pgrant@cunninghamswaim.com,
         nfulfree@lowenstein.com;SButtacavoli@bermanta              jjesser@cunninghamswaim.com;dscarborough@cu
         bacco.com;mbyrne@gravelshea.com;SGroopman@                 nninghamswaim.com;rcunningham@cunninghams
         bermantabacco.com;docketclerk@gravelshea.com;              waim.com
         kdonovanmaher@bermantabacco.com                           Alan M. Grochal agrochal@tydingslaw.com
        Daniel J. Ferretti dferretti@bakerdonelson.com,           Mark W. Harmon mwharmon@bdflawfirm.com
         clujano@bakerdonelson.com;etorres@bakerdonels             Lee B. Hart lee.hart@nelsonmullins.com,
         on.com                                                     ayo.uboh@nelsonmullins.com;rebecca.odonkor@n
        Brett Field brett@strombergstock.com,                      elsonmullins.com
         sarah@strombergstock.com;kedrin@strombergstoc             Katherine Marie Hart Sneed
         k.com                                                      katherine.sneed@stinson.com
        Jeffrey R Fine jfine@dykema.com,                          Gregory Getty Hesse ghesse@HuntonAK.com,
         jrf5825@gmail.com                                          astowe@HuntonAK.com;tcanada@HuntonAK.com;c
        Mark I. Fishman mfishman@npmlaw.com                        reeves@HuntonAK.com
        Laura Marie Fontaine laura@hedrickkring.com,              Shari L. Heyen heyens@gtlaw.com,
         Mckenzie@HedrickKring.com;Robbyn@HedrickKrin               jamrokg@gtlaw.com
         g.com;Diane@HedrickKring.com                              Tyler W. Highful thighful@kslaw.com
        J. Robert Forshey bforshey@forsheyprostok.com,            Jennine Y. Hovell-Cox
         calendar@forsheyprostok.com;jgonzalez@forsheyp             hovellcoxlaw@hotmail.com,
         rostok.com;lbreedlove@forsheyprostok.com;bforsh            thomas@pruynlawfirm.com
         ey@ecf.courtdrive.com;calendar_0573@ecf.courtdr           Heather H. Jobe hjobe@bellnunnally.com,
         ive.com                                                    agreen@bellnunnally.com
        Robert P. Franke                                          Mark L. Johansen mjohansen@reedsmith.com,
         robert.franke@clarkhillstrasburger.com,                    stevesmith@reedsmith.com;anixon@reedsmith.co
         mina.alvarez@clarkhillstrasburger.com;andrew.eds           m
         on@clarkhillstrasburger.com;audrey.hornisher@cla          Jeffrey L Jonas jjonas@brownrudnick.com
         rkhillstrasburger.com                                     T. Josh Judd jjudd@andrewsmyers.com,
        Alexis Freeman afreeman@akingump.com                       sray@andrewsmyers.com
        John D. Gaither jgaither@neliganlaw.com,                  John J. Kane jkane@krcl.com,
         rclark@neliganlaw.com                                      ecf@krcl.com;jkane@ecf.courtdrive.com
        Alan Eric Gamza agamza@mosessinger.com,                   Aaron Michael Kaufman
         jbonteque@mosessinger.com;dkick@mosessinger.c              akaufman@grayreed.com, mhage@grayreed.com
         om                                                        Edwin Paul Keiffer pkeiffer@romclaw.com,
        Lisa Ann Gaspard lisa@haganpc.com                          bwallace@romclaw.com
        Kristian W. Gluck                                         Meredyth Kippes meredyth.a.kippes@usdoj.gov
         kristian.gluck@nortonrosefulbright.com                    Buffey E. Klein buffey.klein@huschblackwell.com,
        Steven William Golden sgolden@pszjlaw.com                  legalsupportteam-dreamteam-
        Eric S. Goldstein egoldstein@goodwin.com,                  DAL@huschblackwell.com;tanya.adams@huschblac
         bankruptcy@goodwin.com;bankruptcyparalegal@g               kwell.com;buffey-klein-
         oodwin.com                                                 8494@ecf.pacerpro.com;ryan.weger@huschblackw
                                                                    ell.com


DOCS_SF:105220.1 36027/002                        2
     Case 19-34054-sgj11 Doc 2124 Filed 03/26/21            Entered 03/26/21 17:46:32      Page 24 of 155



        Matthias Kleinsasser                                     est@squirepb.com;jon-r-mureen-
         mkleinsasser@winstead.com, wkay@winstead.com             2529@ecf.pacerpro.com;ecf@squirepb.com
        Jordan A. Kroop jkroop@perkinscoie.com                  Patrick J. Neligan pneligan@neliganlaw.com,
        Phillip L. Lamberson plamberson@winstead.com             rclark@neliganlaw.com;jgaither@neliganlaw.com;rc
        G. James Landon landon@slollp.com,                       lark@ecf.courtdrive.com
         rangel@slollp.com                                       Robert M. Nicoud rmnicoud@dallas-law.com
        Brandon V. Lewis blewis@rctlegal.com                    Jared T.S. Pace jpace@condontobin.com,
        Eric A. Liepins eric@ealpc.com,                          cselvy@condontobin.com
         martha@ealpc.com;r56883@notify.bestcase.com             Keval Mahesh Patel kpatel@patel-law.com
        Justin Sean Light jlight@popehardwicke.com              Rakhee V. Patel rpatel@winstead.com,
        Lloyd A. Lim llim@balch.com,                             dgalindo@winstead.com;achiarello@winstead.com
         rkubanda@balch.com;nmata@balch.com                      John D. Penn jpenn@perkinscoie.com,
        Joyce W. Lindauer joyce@joycelindauer.com,               docketdal@perkinscoie.com;john--penn-
         dian@joycelindauer.com;12113@notices.nextchapt           1853@ecf.pacerpro.com
         erbk.com                                                Deborah M. Perry dperry@munsch.com
        James V. Lombardi jvlombardi@rossbanks.com,             Stephen M. Pezanosky
         cnivens@rossbanks.com;jmayer@rossbanks.com               stephen.pezanosky@haynesboone.com,
        Paul M. Lopez bankruptcy@abernathy-law.com               kim.morzak@haynesboone.com;kristy.martinez@h
        Eric D. Madden emadden@rctlegal.com,                     aynesboone.com
         jharlin@rctlegal.com;blewis@rctlegal.com;bking@r        David Reynolds Pruet dpruet@lightfootlaw.com,
         ctlegal.com                                              ltrahan@lightfootlaw.com
        Miriam Manning mmanning@pszjlaw.com                     Richard D. Pullman rpullman@kesslercollins.com,
        Joe E. Marshall jmarshall@marshalllaw.net                lgable@kesslercollins.com
        Jarrod Barclay Martin                                   Richard J. Reding rreding@askllp.com
         jarrod.martin@chamberlainlaw.com,                       Linda D. Reece lreece@pbfcm.com
         lara.coleman@chamberlainlaw.com                         Ryan Christoper Reed rreed@pulmanlaw.com,
        John Mayer jmayer@rossbanks.com                          kcowan@pulmanlaw.com
        Matthew R. McBride mmcbride@winthrop.com,               Craig Marshall Regens cregens@gablelaw.com,
         mbartone@winthrop.com                                    kcyrs@gablelaw.com
        Brigette G. McGrath bmcgrath@askllp.com,                Nancy Ribaudo nancy.ribaudo@khh.com,
         lmiskowiec@askllp.com;gunderdahl@askllp.com;br           melissa.mota@kellyhart.com
         ubis@askllp.com;rreding@askllp.com                      Shad Michael Robinson
        William Thomas McLain wtm@reaganmclain.com               srobinson@haleyolson.com,
        Travis A. McRoberts                                      bperry@haleyolson.com
         travis.mcroberts@squirepb.com,                          Bethany J. Rubis brubis@askllp.com
         donna.miller@squirepb.com;docketingrequest@sq           Deirdre B. Ruckman druckman@foley.com,
         uirepb.com;sarah.conley@squirepb.com;travis-a-           acordero@foley.com
         mcroberts-1747@ecf.pacerpro.com                         Amanda Melanie Rush asrush@jonesday.com
        Weldon L. Moore wmoore@csmlaw.net                       Bradford Jay Sandler bsandler@pszjlaw.com
        Hal F. Morris                                           Sarah A. Schultz sschultz@akingump.com,
         hal.morris@texasattorneygeneral.gov                      mstamer@akingump.com;afreeman@akingump.co
        Lawrence Jay Morrison LJM7151@gmail.com                  m;dkazlow@akingump.com;aqureshi@akingump.co
        James Paul Muenker                                       m;dkrasa-
         james.muenker@us.dlapiper.com, james-muenker-            berstell@akingump.com;bkemp@akingump.com;br
         0904@ecf.pacerpro.com                                    enda-kemp-7410@ecf.pacerpro.com
        Jonathan R. Mureen jon.mureen@squirepb.com,             John N. Schwartz
         annie.purcell@squirepb.com;Janine.schiell@squire         john.schwartz@nortonrosefulbright.com
         pb.com;donna.miller@squirepb.com;docketingrequ          Joseph Selba jselba@tydingslaw.com


DOCS_SF:105220.1 36027/002                       3
     Case 19-34054-sgj11 Doc 2124 Filed 03/26/21              Entered 03/26/21 17:46:32     Page 25 of 155



        Shivani P. Shah                                           Eric J. Taube eric.taube@wallerlaw.com,
         shivani.shah@nortonrosefulbright.com                       sherri.savala@wallerlaw.com;annmarie.jezisek@wa
        Daniel J. Sheehan dsheehan@dsa-law.com,                    llerlaw.com
         jphalen@dsa-law.com,dtrawick@dsa-                         Gregory M. Taube
         law.com,ashley@dsa-law.com                                 greg.taube@nelsonmullins.com,
        Joshua Lee Shepherd jshepherd@qslwm.com,                   ayo.uboh@nelsonmullins.com;pat.stanley@nelson
         dcruz@qslwm.com                                            mullins.com
        Michelle E. Shriro mshriro@singerlevick.com,              Clay M. Taylor clay.taylor@bondsellis.com,
         scotton@singerlevick.com;tguillory@singerlevick.co         krista.hillman@bondsellis.com
         m                                                         Mark C. Taylor mark.taylor@wallerlaw.com,
        William Stewart Shurtleff                                  tammy.greenblum@wallerlaw.com
         sshurtleff@pecklaw.com, sfleming@pecklaw.com              Chad D. Timmons bankruptcy@abernathy-
        Peter A. Siddiqui peter.siddiqui@kattenlaw.com             law.com
        William L. Siegel bsiegel@cowlesthompson.com,             United States Trustee
         brodela@cowlesthompson.com;lvelazquez@cowles               ustpregion06.da.ecf@usdoj.gov
         thompson.com                                              Raymond J. Urbanik rurbanik@lathropgage.com,
        Bennett S. Silverberg                                      cperkins@lathropgage.com
         bsilverberg@brownrudnick.com                              Eric M. Van Horn ericvanhorn@spencerfane.com
        Brian J. Smith brian.smith@hklaw.com,                     Eric E. Walker ewalker@perkinscoie.com
         robert.jones@hklaw.com;brent.mcilwain@hklaw.co            George S. Wang gwang@stblaw.com
         m                                                         Jameson J Watts
        E. Steve Smith stevesmith@reedsmith.com,                   jameson.watts@huschblackwell.com, jameson-
         srakestraw@reedsmith.com                                   watts-
        Frances Anne Smith                                         4163@ecf.pacerpro.com;Christine.deacon@huschbl
         frances.smith@judithwross.com,                             ackwell.com;penny.keller@huschblackwell.com
         michael.coulombe@judithwross.com                          Edward S. Weisfelner
        Owen M. Sonik osonik@pbfcm.com,                            eweisfelner@brownrudnick.com
         tpope@pbfcm.com;osonik@ecf.inforuptcy.com;mv              Elizabeth Weller
         aldez@pbfcm.com;mvaldez@pbfcm.com                          dallas.bankruptcy@publicans.com, dora.casiano-
        Howard Marc Spector hspector@spectorcox.com,               perez@lgbs.com;Melissa.palo@lgbs.com
         sshank@spectorcox.com;ahawkins@spectorcox.co              Jamie R. Welton jrwelton@duanemorris.com,
         m;hspector@ecf.courtdrive.com                              kjsnead@duanemorris.com
        Timothy S. Springer                                       Gregory Michael Wilkes
         tim.springer@nortonrosefulbright.com                       greg.wilkes@nortonrosefulbright.com
        Marvin E. Sprouse msprouse@sprousepllc.com,               Thaddeus D. Wilson thadwilson@kslaw.com
         sprouselawfirm@gmail.com                                  Daniel P. Winikka danw@lfdslaw.com,
        Jason Andrew Starks bkecf@traviscountytx.gov               craigs@lfdslaw.com,dawnw@lfdslaw.com,ivys@lfds
        Donald Paul Stecker don.stecker@lgbs.com                   law.com
        Joseph L. Steinfeld jsteinfeld@askllp.com,                William W. Winters William@mlnariklaw.com
         lmiskowiec@askllp.com                                     Jeffrey C. Wisler jwisler@connollygallagher.com
        Sabrina Lynn Streusand streusand@slollp.com,              Joshua Walton Wolfshohl
         lemaster@slollp.com                                        jwolfshohl@porterhedges.com,
        Louis R. Strubeck                                          egarfias@porterhedges.com;rthompson@porterhe
         louis.strubeck@nortonrosefulbright.com                     dges.com;ysanders@porterhedges.com
        J. Machir Stull mstull@jw.com, lwilliams@jw.com           Richard L. Wynne rlwynne@jonesday.com
        Matthew Thomas Taplett                                    David A. Zdunkewicz
         mtaplett@popehardwicke.com                                 DZdunkewicz@HuntonAK.com



DOCS_SF:105220.1 36027/002                        4
     Case 19-34054-sgj11 Doc 2124 Filed 03/26/21           Entered 03/26/21 17:46:32   Page 26 of 155



        Andrew Ball Zollinger
         andrew.zollinger@dlapiper.com, bill-countryman-
         0154@ecf.pacerpro.com;Docketingchicago@dlapip
         er.com
        Nicholas Zugaro NZugaro@dykema.com,
         pelliott@dykema.com




DOCS_SF:105220.1 36027/002                      5
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                    Entered 03/26/21 17:46:32              Page 27 of 155




  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  Gregory V. Demo (NY Bar 5371992) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760

  HAYWARD PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachary Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, Texas 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110

  Counsel for the Debtor and Debtor in Possession

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                                   §
  In re:                                                           § Chapter 11
                                                                   §
  HIGHLAND CAPITAL MANAGEMENT, L.P.,1                              § Case No. 19-34054-sgj11
                                                                   §
                                      Debtor.                      §

                           CERTIFICATION OF JEFFREY N. POMERANTZ

           Jeffrey N. Pomerantz, under penalty of perjury, certifies as follows:

           1.       I am a partner with the law firm of Pachulski Stang Ziehl & Jones LLP

  (“PSZ&J”). I make this certification in accordance with Appendix F of the Local Bankruptcy



  1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



  DOCS_SF:105220.1 36027/002
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                Entered 03/26/21 17:46:32      Page 28 of 155




  Rules of the United States Bankruptcy Court for the Northern District of Texas (“Appendix F”)

  regarding the contents of applications for compensation and expenses.

           2.       I have read the Seventeenth Monthly Application for Compensation and for

  Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the Debtor for

  the Period from February 1, 2021 to February 28, 2021 (the “Application”).

           3.       Pursuant to section I.G. of Appendix F, I hereby certify that, to the best of my

  knowledge, information, and belief, formed after reasonable inquiry, that (a) the compensation

  and expense reimbursement sought in the Application is in conformity with Appendix F, except

  as specifically noted in the Application, and (b) the compensation and expense reimbursement

  requested are billed at rates in accordance with practices no less favorable than those customarily

  employed by PSZ&J and generally accepted by PSZ&J’s clients.

                    4.         I have reviewed the requirements of the Guidelines for Reviewing

  Applications for Compensation and Expense Reimbursement of Professionals effective

  January 1, 2001 (the “Guidelines”) and I believe that the Application complies with such

  Guidelines

  Dated: March 26, 2021
                                                            /s/ Jeffrey N. Pomerantz
                                                            Jeffrey N. Pomerantz




  DOCS_SF:105220.1 36027/002                           2
Case 19-34054-sgj11 Doc 2124 Filed 03/26/21   Entered 03/26/21 17:46:32   Page 29 of 155




                                    Exhibit A
                                 February 2021 Invoice




  DOCS_SF:105220.1 36027/002
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21           Entered 03/26/21 17:46:32     Page 30 of 155


                                 Pachulski Stang Ziehl & Jones LLP
                                           10100 Santa Monica Blvd.
                                                  13th Floor
                                            Los Angeles, CA 90067
                                                                       February 28, 2021
Board of Directors                                                     Invoice 127314
Highland Capital Management LP                                         Client   36027
300 Crescent Court ste. 700                                            Matter   00002
Dallas, TX 75201
                                                                                JNP

RE: Postpetition

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 02/28/2021
                   FEES                                               $1,358,786.50
                   EXPENSES                                              $21,401.29
                   TOTAL CURRENT CHARGES                              $1,380,187.79

                   BALANCE FORWARD                                    $2,801,039.95
                   TOTAL BALANCE DUE                                  $4,181,227.74
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21       Entered 03/26/21 17:46:32     Page 31 of 155


Pachulski Stang Ziehl & Jones LLP                                          Page:     2
Highland Capital Management LP                                             Invoice 127314
36027 - 00002                                                              February 28, 2021




  Summary of Services by Professional
  ID        Name                        Title                    Rate       Hours              Amount

 ARP        Paul, Andrea R.             Case Man. Asst.         375.00          1.20           $450.00

 BEL        Levine, Beth E.             Counsel                 950.00          5.00       $4,750.00

 BMK                                                                            3.90       $1,462.50
            Koveleski, Beatrice M.      Case Man. Asst.         375.00
                                                                           105.90         $79,425.00
 CHM        Mackle, Cia H.              Counsel                 750.00
                                                                                1.10       $1,424.50
 DG         Grassgreen, Debra I.        Partner                1295.00
                                                                                9.00       $8,325.00
 EAW        Wagner, Elissa A.           Counsel                 925.00
 GVD        Demo, Gregory Vincent       Counsel                 950.00     217.40        $206,530.00

 HRW        Winograd , Hayley R.        Associate               695.00     163.40        $113,563.00

 IAWN       Nasatir, Iain A. W.         Partner                1145.00          9.90      $11,335.50

 IDK        Kharasch, Ira D.            Partner                1325.00     178.90        $237,042.50

 JAM        Morris, John A.             Partner                1245.00     191.10        $237,919.50

 JE         Elkin, Judith               Counsel                1195.00      15.30         $18,283.50

 JEO        O'Neill, James E.           Partner                1050.00          7.60       $7,980.00

 JMF        Fried, Joshua M.            Partner                1050.00     126.20        $132,510.00

 JNP        Pomerantz, Jeffrey N.       Partner                1295.00     126.90        $164,335.50

 KBD        Dine, Karen B.              Counsel                1195.00          7.60       $9,082.00

                                                                            25.60         $11,776.00
 KKY        Yee, Karina K.              Paralegal               460.00
                                                                            25.00         $11,875.00
 LAF        Forrester, Leslie A.        Other                   475.00
 LSC        Canty, La Asia S.           Paralegal               460.00     120.20         $55,292.00

 MDJ        DesJardien, Melisa          Other                   395.00          3.20       $1,264.00

 MFC        Caloway, Mary F.            Counsel                1095.00          5.10       $5,584.50

 PJJ        Jeffries, Patricia J.       Paralegal               460.00          2.70       $1,242.00

 RJF        Feinstein, Robert J.        Partner                1395.00      15.20         $21,204.00

 RMP        Pachulski, Richard M.       Partner                1595.00          4.90       $7,815.50

 RMS        Saunders, Robert M.         Counsel                 925.00          5.30       $4,902.50

 SLP        Pitman, L. Sheryle          Case Man. Asst.         375.00          9.10       $3,412.50

                                                                         1386.70        $1,358,786.50
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21        Entered 03/26/21 17:46:32      Page 32 of 155


Pachulski Stang Ziehl & Jones LLP                                              Page:     3
Highland Capital Management LP                                                 Invoice 127314
36027 - 00002                                                                  February 28, 2021


  Summary of Services by Task Code
  Task Code         Description                                        Hours                        Amount

 AA                 Asset Analysis/Recovery[B120]                     243.60                  $228,773.50

 AP                 Appeals [B430]                                      1.70                        $782.00

 BL                 Bankruptcy Litigation [L430]                      544.90                  $503,773.50

 CA                 Case Administration [B110]                         56.60                   $38,785.00

 CO                 Claims Admin/Objections[B310]                      52.10                   $54,582.50

 CP                 Compensation Prof. [B160]                           7.70                       $6,899.50

 CPO                Comp. of Prof./Others                               6.50                       $5,417.50

 EB                 Employee Benefit/Pension-B220                      20.50                   $22,279.50

 EC                 Executory Contracts [B185]                          3.10                       $2,645.50

 GB                 General Business Advice [B410]                     10.40                   $12,175.00

 GC                 General Creditors Comm. [B150]                     11.50                   $13,698.50

 PD                 Plan & Disclosure Stmt. [B320]                    426.60                  $467,675.50

 RPO                Ret. of Prof./Other                                 1.50                       $1,299.00

                                                                          1386.70           $1,358,786.50
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21   Entered 03/26/21 17:46:32   Page 33 of 155


Pachulski Stang Ziehl & Jones LLP                                      Page:     4
Highland Capital Management LP                                         Invoice 127314
36027 - 00002                                                          February 28, 2021


  Summary of Expenses
  Description                                                                              Amount
Auto Travel Expense [E109]                                                          $445.96
Bloomberg                                                                         $1,286.79
Working Meals [E111]                                                                 $88.31
Conference Call [E105]                                                            $2,959.57
Federal Express [E108]                                                              $105.42
Lexis/Nexis- Legal Research [E                                                    $1,398.15
Legal Vision Atty Mess Service                                                      $279.25

Outside Services                                                                  $5,072.24
Pacer - Court Research                                                              $508.40
Postage [E108]                                                                        $1.40
Reproduction Expense [E101]                                                         $458.70
Reproduction/ Scan Copy                                                           $1,092.60
Overtime                                                                              $9.90
Travel Expense [E110]                                                                $31.50
Transcript [E116]                                                                 $7,663.10

                                                                                       $21,401.29
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                      Entered 03/26/21 17:46:32          Page 34 of 155


Pachulski Stang Ziehl & Jones LLP                                                                 Page:     5
Highland Capital Management LP                                                                    Invoice 127314
36027 - 00002                                                                                     February 28, 2021


                                                                                          Hours           Rate        Amount

  Asset Analysis/Recovery[B120]
 01/25/2021   IDK     AA        E-mails with J Pomerantz, Board re Dondero offer to        0.10      1325.00           $132.50
                                buy the CLO agreements.
 01/26/2021   IDK     AA        E-mail G Demo re Gov Re and need for call with             0.20      1325.00           $265.00
                                counsels, and feedback of Gov Re reps to same (.2).
 01/26/2021   IDK     AA        E-mails with DSI, G Demo re Caruso memo on                 0.30      1325.00           $397.50
                                various transition out of shared services and need for
                                Wilmer Hale feedback (.3).
 01/27/2021   IDK     AA        E-mails with CEO, G Demo, others re extensive              0.60      1325.00           $795.00
                                correspondence sent today by NextPoint and various
                                Funds re concerns/allegations re problems on
                                transition our of shared services (.4); Review of
                                CEO extensive response, and consider potential
                                issues (.2)
 01/28/2021   IDK     AA        Telephone conference with J Pomerantz and G                1.10      1325.00          $1,457.50
                                Demo re transition from shared services and need
                                for changes to G Demo's letter (.2); Attend
                                conference call with Wilmer Hale, DSI, attorneys re
                                transition issues out of shared services, threats of
                                NPA re same and Waterhouse concerns on $5
                                million demand (.6); Review of numerous
                                correspondence with CEO, DSI, others re CEO
                                extensive response to Funds re true facts behind
                                Dondero's delay on transition of services to Funds
                                (.2); E-mails with G Demo re correspondence from
                                counsel to Waterhouse/Ellington re transition
                                concerns (.1).
 01/28/2021   IDK     AA        E-mails with G Demo re CEO draft response to               0.30      1325.00           $397.50
                                Norris re his allegations on transition of services, as
                                well as draft to Lynn re same (.2); Review of G
                                Demo memo summarizing communications with
                                Advisors on transition services (.1).
 01/29/2021   IDK     AA        E-mails with G Demo, J Morris re CEO message to            0.50      1325.00           $662.50
                                Norris and concerns of Waterhouse, others to
                                potential problems of failure of transition (.2);
                                Review of numerous correspondence with DSI,
                                Wilmer Hale, G Demo re NPA issues, status on
                                negotiations for transition and amounts due to us on
                                shared services (.2); Review of NextPoint Real
                                Estate Adv re its concerns on transition, including
                                feedback of CEO, G Demo re same (.1).
 01/29/2021   IDK     AA        Review of correspondence with Wilmer Hale, G               0.20      1325.00           $265.00
                                Demo on NPA payment for 2 week continuance and
                                Wilmer draft letter re same (.2).
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                       Entered 03/26/21 17:46:32        Page 35 of 155


Pachulski Stang Ziehl & Jones LLP                                                                Page:     6
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate        Amount
 02/01/2021   IDK     AA        Review and consider correspondence from                   0.70      1325.00          $927.50
                                NextPoint Real Estate re their concerns on shared
                                service transition with NextPoint Advisors, as well
                                as G Demo draft letter in response setting forth
                                negotiation issues with Dondero, and CEO changes
                                (.3); Telephone conference with G Demo re same
                                (.2); Review of G Demo draft letter to directors of
                                retail funds re transition problems and consider (.2).
 02/01/2021   IDK     AA        Attend conference call with Wilmer Hale, CEO, J           0.50      1325.00          $662.50
                                Pomerantz, G Demo on transition issues (.5).
 02/01/2021   IDK     AA        E-mails with Board, others re M Lynn's letter re          0.40      1325.00          $530.00
                                Dondero defense to collection of notes re his
                                "compensation" defense and how to respond (.4).
 02/01/2021   JNP     AA        Conference with T. Silva, Ira D. Kharasch J. Seery        0.50      1295.00          $647.50
                                and Gregory V. Demo regarding transition issues.
 02/01/2021   GVD     AA        Conference with NPA and HCMLP re shared service           0.40        950.00         $380.00
                                contracts
 02/01/2021   GVD     AA        Draft email re retail fund issues                         0.70        950.00         $665.00
 02/01/2021   GVD     AA        Conference with K&L Gates re retail board issues          0.80        950.00         $760.00
 02/01/2021   GVD     AA        Conference with T. Silva re retail board issues           0.30        950.00         $285.00
 02/01/2021   GVD     AA        Conference with J. Seery, PSZJ, and T. Silva re           0.70        950.00         $665.00
                                retail board issues
 02/01/2021   GVD     AA        Review and address issues re potential transition of      0.50        950.00         $475.00
                                shared services
 02/01/2021   GVD     AA        Conference with F. Caruso re Bloomberg                    0.50        950.00         $475.00
                                agreements
 02/01/2021   GVD     AA        Conference with PSZJ/WilmerHale re transition             0.90        950.00         $855.00
                                term sheet
 02/01/2021   GVD     AA        Revise and circulate response letter to funds             0.50        950.00         $475.00
 02/02/2021   IDK     AA        Telephone conference with G Demo re transition            0.30      1325.00          $397.50
                                problems on shared services (.1); E-mails with G
                                Demo re update on negotiations with NPA re same,
                                and his draft letter to NPA re same (.2).
 02/02/2021   IDK     AA        Review and consider numerous correspondence with          0.30      1325.00          $397.50
                                G Demo, Wilmer Hale, CEO on new
                                correspondence from counsel to Waterhouse, others
                                re their concerns on transition problems out of
                                shared services, and draft responses to same, as well
                                as draft correspondence for CEO to employees re
                                same (.3).
 02/02/2021   GVD     AA        Correspondence with J. Seery re transition issues         0.10        950.00          $95.00
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32         Page 36 of 155


Pachulski Stang Ziehl & Jones LLP                                                               Page:     7
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
 02/02/2021   GVD     AA        Draft letter to employees re transition issues           0.50        950.00          $475.00
 02/02/2021   GVD     AA        Draft letter to K&L Gates re transition issues           0.60        950.00          $570.00
 02/02/2021   GVD     AA        Conference with T. Surgent re transition issues and      0.20        950.00          $190.00
                                next steps
 02/02/2021   GVD     AA        Conference with DSI and WilmerHale re term sheet         0.30        950.00          $285.00
 02/02/2021   GVD     AA        Correspondence with Baker McKenzie re transition         0.30        950.00          $285.00
                                issues
 02/02/2021   GVD     AA        Further revise and circulate draft correspondence to     0.80        950.00          $760.00
                                attorneys re transition issues
 02/03/2021   IDK     AA        Review of various related E-mails on transition,         0.30      1325.00           $397.50
                                including E-mails with G Demo re drafts of letter to
                                NPA counsel, response of NPA counsel to same,
                                Surgent draft letter to other officers re same.
 02/03/2021   JNP     AA        Review emails regarding transition issues.               0.10      1295.00           $129.50
 02/03/2021   GVD     AA        Revise and circulate letters to K&L Gates re             0.50        950.00          $475.00
                                transition issues
 02/03/2021   GVD     AA        Prepare for issues re transition and next steps          0.20        950.00          $190.00
 02/03/2021   GVD     AA        Conference with T. Surgent re open transition issues     0.20        950.00          $190.00
 02/03/2021   GVD     AA        Conference with L. Hogewood re transition issues         0.20        950.00          $190.00
 02/04/2021   IDK     AA        E-mails with Wilmer Hale, G Demo re transition           1.70      1325.00          $2,252.50
                                problems out of shared services and related potential
                                employee resignations re conflicts on same (.3);
                                Attend confirmation call with Wilmer Hale and its
                                SEC attorneys re transition services termination and
                                the Advisors' behavior and exposure issues (1.1);
                                Telephone conference with G Demo re result of
                                same and next steps (.2).
 02/04/2021   JNP     AA        Conference with Wilmer Hale, T. Surgent and PSZJ         1.00      1295.00          $1,295.00
                                regarding transition issues.
 02/04/2021   JNP     AA        Review emails regarding employee issues regarding        0.10      1295.00           $129.50
                                transition.
 02/04/2021   JAM     AA        Telephone conference with J. Pomerantz, I.               1.10      1245.00          $1,369.50
                                Kharasch, G. Demo, Wilmer Hale re: fund
                                transition/SEC issues (1.1).
 02/04/2021   GVD     AA        Conference with K&L Gates and WilmerHale re              0.30        950.00          $285.00
                                transition issues
 02/04/2021   GVD     AA        Correspondence with F. Caruso re potential asset         0.20        950.00          $190.00
                                sale
 02/04/2021   GVD     AA        Correspondence with K&L Gates re follow up to            0.10        950.00           $95.00
                                telephone call
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                    Entered 03/26/21 17:46:32          Page 37 of 155


Pachulski Stang Ziehl & Jones LLP                                                               Page:     8
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
 02/04/2021   GVD     AA        Review correspondence re potential contract issues       0.20        950.00          $190.00
 02/04/2021   GVD     AA        Conference with T. Cournoyer and J. Romey re             0.30        950.00          $285.00
                                escrow account issues
 02/04/2021   GVD     AA        Conference with L. Hogewood re transition issues         0.20        950.00          $190.00
 02/04/2021   GVD     AA        Conference with J. Romey re transfer issues of           0.20        950.00          $190.00
                                HCLOF interests
 02/04/2021   GVD     AA        Conference with E. Bromagen re transfer of HCLOF         0.10        950.00           $95.00
                                interests
 02/04/2021   GVD     AA        Conference with counsel re potential sale transaction    0.30        950.00          $285.00
 02/04/2021   GVD     AA        Conference with F. Caruso re status of potential sale    0.10        950.00           $95.00
                                transaction
 02/04/2021   GVD     AA        Conference with WilmerHale and PSZJ re transition        1.10        950.00         $1,045.00
                                issues and next steps
 02/04/2021   GVD     AA        Conference with I. Kharasch re transition issues and     0.20        950.00          $190.00
                                next steps
 02/05/2021   IDK     AA        E-mails with DSI, G Demo, others re coordination         0.90      1325.00          $1,192.50
                                and prep for transition calls and for UCC meeting to
                                address same and DSI spreadsheet (.3); Attend
                                conference call with CEO, DSI, G Demo and J.
                                Pomerantz re transition out of shared services and
                                Dondero issues (.3); Telephone conference and
                                follow up with J. Pomerantz and G Demo re same
                                and next steps re same (.3).
 02/05/2021   IDK     AA        E-mails with Wilmer Hale, G Demo re need for call        2.10      1325.00          $2,782.50
                                on transition/employee issues, as well as Sugent
                                draft talking points re same (.3); Attend conference
                                call with Wilmer Hale team, T Surgent, G Demo re
                                transition issues, Dondero obstacles, related
                                employee issues (.7); Attend pre-call with Wilmer
                                Hale in advance of CEO call re same (.3); Attend
                                conference call with CEO, Wilmer Hale team, re
                                same and next steps with retail fund board of
                                directors (.8).
 02/05/2021   JNP     AA        Conference with Wilmer Hale, B. Sharp, Gregory V.        0.30      1295.00           $388.50
                                Demo and Ira D. Kharasch regarding prepare for
                                transition call with J. Seery.
 02/05/2021   JNP     AA        Conference with Wilmer Hale, B. Sharp, Gregory V.        0.80      1295.00          $1,036.00
                                Demo, Ira D. Kharasch and J. Seery regarding
                                transition issues.
 02/05/2021   GVD     AA        Review and revise term sheet                             0.80        950.00          $760.00
 02/05/2021   GVD     AA        Review and revise purchase agreement                     0.80        950.00          $760.00
 02/05/2021   GVD     AA        Correspondence with Committee re open AML                0.50        950.00          $475.00
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32        Page 38 of 155


Pachulski Stang Ziehl & Jones LLP                                                              Page:     9
Highland Capital Management LP                                                                 Invoice 127314
36027 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate        Amount
                                issues
 02/05/2021   GVD     AA        Conference with NexPoint advisors re transition         0.60        950.00          $570.00
 02/05/2021   GVD     AA        Conference with WilmerHale re SEC issues and            0.60        950.00          $570.00
                                transition
 02/05/2021   GVD     AA        Conference with B. Sharp re open transition issues      0.30        950.00          $285.00
 02/05/2021   GVD     AA        Follow up on open transition items                      0.20        950.00          $190.00
 02/07/2021   IDK     AA        Review of correspondence with DSI, Wilmer Hale,         0.30      1325.00           $397.50
                                G Demo re calls tomorrow on transition and data
                                transfer issues, as well as issues on term sheet to
                                resolve with Advisors.
 02/07/2021   GVD     AA        Conference with K&L Gates/WilmerHale re                 1.10        950.00         $1,045.00
                                transition term sheet
 02/07/2021   GVD     AA        Multiple correspondence with K&L Gates re               0.30        950.00          $285.00
                                transition issues
 02/07/2021   GVD     AA        Review financial information re HarbourVest             0.20        950.00          $190.00
                                request
 02/07/2021   GVD     AA        Draft summary email of conference with K&L Gates        0.70        950.00          $665.00
 02/08/2021   IDK     AA        Review of correspondence with Wilmer Hale, G            0.70      1325.00           $927.50
                                Demo on Silva's draft letter to Fund boards on
                                transition problems with Advisors, and logistics re
                                same (.2); E-mails with DSI, G Demo on transition
                                and data transfers to NPA (.1); Review of
                                correspondence with CEO on his revisions to Silva
                                letter to Fund boards, and issues on same (.2);
                                E-mails with J Pomerantz, G Demo on draft letter to
                                counsel to Senior Employees re transition issues and
                                related employee concerns (.2).
 02/08/2021   IDK     AA        E-mails with DSI, Wilmer Hale, others re status on      0.90      1325.00          $1,192.50
                                transition and coordination of group call re same
                                (.2); Attend conference call with DSI, CEO, Wilmer
                                Hale, on transition issues on shared services (.5);
                                Telephone conference with J Pomerantz re transition
                                issues (.2).
 02/08/2021   JNP     AA        Conference with T. Silva, DSI, J. Seery and             0.50      1295.00           $647.50
                                Gregory V. Demo regarding transition issues.
 02/08/2021   JNP     AA        Conference with Ira D. Kharasch regarding               0.20      1295.00           $259.00
                                transition issues.
 02/08/2021   JNP     AA        Review proposed email to Baker and McKenzie             0.10      1295.00           $129.50
                                regarding transition.
 02/08/2021   GVD     AA        Review correspondence from WilmerHale re status         0.20        950.00          $190.00
                                of transition
 02/08/2021   GVD     AA        Conference with T. Silva re letter to boards re         0.20        950.00          $190.00
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                    Entered 03/26/21 17:46:32         Page 39 of 155


Pachulski Stang Ziehl & Jones LLP                                                              Page:    10
Highland Capital Management LP                                                                 Invoice 127314
36027 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate        Amount
                                transition issues
 02/08/2021   GVD     AA        Conference with HCMLP team re transition issues         0.50        950.00          $475.00
 02/08/2021   GVD     AA        Correspondence with K&L Gates re open issues on         0.10        950.00           $95.00
                                transition
 02/08/2021   GVD     AA        Correspondence with Baker McKenzie re transition        0.40        950.00          $380.00
                                issues
 02/09/2021   IDK     AA        Review briefly extensive correspondence with            0.30      1325.00           $397.50
                                Wilmer Hale, G Demo, DSI on prep of
                                counter-proposal to Advisors on term sheet for
                                transition (.3).
 02/09/2021   IDK     AA        Review of G Demo extensive draft memo on CDO            1.40      1325.00          $1,855.00
                                fund asset/claims issues (.2); E-mails with G Demo
                                re questions on same (.2); Attend conference call
                                with CEO, others re same (1.0).
 02/09/2021   IDK     AA        Review of correspondence with J Pomerantz, J            0.20      1325.00           $265.00
                                Morris on Advisors purchase offer re CLOs and
                                related issues, and pending litigation (.2).
 02/09/2021   JNP     AA        Review of email from Gregory V. Demo regarding          0.20      1295.00           $259.00
                                CDO Fund.
 02/09/2021   JNP     AA        Conference with J. Seery, PSZJ and DSI regarding        1.00      1295.00          $1,295.00
                                CDO Fund and SOHC.
 02/09/2021   JNP     AA        Conference with J. Dubel regarding CDO and              0.30      1295.00           $388.50
                                related.
 02/09/2021   RJF     AA        Call with Seery, Jeffrey N. Pomerantz et al             1.00      1395.00          $1,395.00
                                regarding CDO Fund
 02/09/2021   GVD     AA        Conference with J. Seery re open issues re corporate    0.30        950.00          $285.00
                                transactions and next steps
 02/09/2021   GVD     AA        Conference with J. Romey re open issues re              0.30        950.00          $285.00
                                corporate structure
 02/09/2021   GVD     AA        Conference with I. Nasitir and J. Pomerantz re          0.30        950.00          $285.00
                                insurance issues
 02/09/2021   GVD     AA        Conference with T. Silva re open transition issues      0.20        950.00          $190.00
                                and next steps
 02/09/2021   GVD     AA        Conference with DSI and NPA re open transition          1.00        950.00          $950.00
                                issues and address next steps
 02/09/2021   GVD     AA        Conference with PSZJ and J. Seery re discovery          1.00        950.00          $950.00
                                issues
 02/09/2021   GVD     AA        Conference with T. Silva re transition term sheet       0.10        950.00           $95.00
 02/09/2021   GVD     AA        Review and draft outline re discovery issues re         4.40        950.00         $4,180.00
                                corporate structure
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                    Entered 03/26/21 17:46:32         Page 40 of 155


Pachulski Stang Ziehl & Jones LLP                                                              Page:    11
Highland Capital Management LP                                                                 Invoice 127314
36027 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate        Amount
 02/09/2021   GVD     AA        Review draft term sheet re transition                   0.60        950.00          $570.00
 02/10/2021   CHM     AA        Telephone conference with G. Demo re document           0.20        750.00          $150.00
                                review.
 02/10/2021   CHM     AA        Review email from G. Demo re discovery and reply.       0.10        750.00           $75.00
 02/10/2021   CHM     AA        Review email from L. Canty re document review           0.10        750.00           $75.00
                                and reply.
 02/10/2021   CHM     AA        Email L. Canty re document review.                      0.10        750.00           $75.00
 02/10/2021   IAWN AA           Review policy of Sentinel Re, 2.0, research sentinel    2.80      1145.00          $3,206.00
                                re and review SEC filings, .8,
 02/10/2021   IDK     AA        E-mails with Wilmer, CEO, G Demo others re              0.50      1325.00           $662.50
                                communications with Advisors and need for call re
                                same (.2); Review of numerous further
                                correspondence re same with DSI, Wilmer, G Demo
                                on Dondero team tying transition deal to sale of
                                debtor's CLO interests/management and how to
                                respond (.3).
 02/10/2021   IDK     AA        Attend conference call with CEO, Wilmer Hale            1.00      1325.00          $1,325.00
                                team, G Demo on status of negotiations on transition
                                agreement with the Advisors, communications with
                                their counsel, and next steps (.7); E-mails and
                                telephone conference with J Pomerantz re same and
                                need for call on status of filing complaint re same
                                (.3).
 02/10/2021   IDK     AA        Numerous E-mails with CEO, G Demo, others re            0.30      1325.00           $397.50
                                how to respond to Advisors offer to purchase CLO
                                interests and related litigation (.3).
 02/10/2021   JNP     AA        Review and respond to Gregory V. Demo email             0.10      1295.00           $129.50
                                regarding communication to Baker McKenzie
                                regarding transition.
 02/10/2021   JNP     AA        Conference with PSZJ, Latham, J. Seery and J.           1.10      1295.00          $1,424.50
                                Dubel regarding CDO investigation issues.
 02/10/2021   JNP     AA        Conference with Gregory V. Demo regarding               0.10      1295.00           $129.50
                                transition and related.
 02/10/2021   RJF     AA        Call with UBS counsel regarding CDO Fund issues.        1.10      1395.00          $1,534.50
 02/10/2021   JAM     AA        Telephone conference with J. Seery, PSZJ team,          1.10      1245.00          $1,369.50
                                UBS counsel re: investigation concerning
                                CDO/Sentinal (1.1).
 02/10/2021   GVD     AA        Conference with B. Sharp re transition issues and       0.30        950.00          $285.00
                                attend to follow up re same
 02/10/2021   GVD     AA        Prepare for conference with UBS re discovery issues     0.20        950.00          $190.00
 02/10/2021   GVD     AA        Attend conference with UBS and PSZJ re discovery        1.10        950.00         $1,045.00
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                      Entered 03/26/21 17:46:32          Page 41 of 155


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    12
Highland Capital Management LP                                                                    Invoice 127314
36027 - 00002                                                                                     February 28, 2021


                                                                                          Hours           Rate        Amount
                                issues
 02/10/2021   GVD     AA        Conference with J. Seery re follow up to UBS call          0.20        950.00          $190.00
 02/10/2021   GVD     AA        Conference with WilmerHale re transition issues            0.80        950.00          $760.00
 02/10/2021   GVD     AA        Review additional case research re discovery issues        0.30        950.00          $285.00
 02/10/2021   GVD     AA        Conference with Board re follow up to UBS                  1.00        950.00          $950.00
                                discovery issues
 02/10/2021   GVD     AA        Conference with C. Mackle re email review                  0.30        950.00          $285.00
 02/10/2021   GVD     AA        Correspondence with HCMLP re RCP investor                  0.20        950.00          $190.00
                                notices
 02/10/2021   GVD     AA        Conference with I. Nasatir and J. Pomerantz re             0.50        950.00          $475.00
                                insurance issues
 02/10/2021   GVD     AA        Multiple correspondence re transition issues and           0.90        950.00          $855.00
                                next steps
 02/10/2021   GVD     AA        Correspondence with WilmerHale re transition               0.10        950.00           $95.00
                                issues
 02/10/2021   GVD     AA        Attend to issues re Guernsey AML compliance                0.30        950.00          $285.00
 02/10/2021   GVD     AA        Conference with J. Romey re discovery issues               0.10        950.00           $95.00
 02/10/2021   GVD     AA        Review and respond to revisions to term sheet              0.60        950.00          $570.00
 02/10/2021   GVD     AA        Conference with J. Seery re open issues re discovery       0.20        950.00          $190.00
 02/10/2021   GVD     AA        Conference with Thomas Surgent and J. Romey re             0.40        950.00          $380.00
                                stock transfer issues
 02/11/2021   CHM     AA        Review documents re Sentinel transaction.                  6.30        750.00         $4,725.00
 02/11/2021   CHM     AA        Review email from G. Demo and reply.                       0.10        750.00           $75.00
 02/11/2021   CHM     AA        Telephone conference with G. Demo re document              0.20        750.00          $150.00
                                review.
 02/11/2021   IAWN AA           Telephone conference with Latham re insurance              0.50      1145.00           $572.50
 02/11/2021   IDK     AA        Review and consider numerous correspondence                0.40      1325.00           $530.00
                                from Silva at Wilmer and G Demo re changes to
                                drafts of letter to Funds Boards re transition, as well
                                as drafts of term sheet for global deal on same (.4).
 02/11/2021   IDK     AA        Telephone conference with J Pomerantz re CDO               0.20      1325.00           $265.00
                                Fund issues and related matters (.2).
 02/11/2021   IDK     AA        E-mails with G Demo, J Pomerantz re Latham letter          0.30      1325.00           $397.50
                                on more info re CDO Fund and timeline and issues
                                on response, as well as brief review of docs to
                                Latham (.3).
 02/11/2021   JNP     AA        Emails to and from Gregory V. Demo and Ira D.              0.10      1295.00           $129.50
                                Kharasch regarding CDO discovery.
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                      Entered 03/26/21 17:46:32        Page 42 of 155


Pachulski Stang Ziehl & Jones LLP                                                               Page:    13
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
 02/11/2021   JNP     AA        Conference with Gregory V. Demo regarding status         0.10      1295.00           $129.50
                                of transition issues.
 02/11/2021   JNP     AA        Conference with Ira D. Kharasch regarding CDO            0.20      1295.00           $259.00
                                Fund and related matters.
 02/11/2021   JNP     AA        Conference with J. Seery regarding CDO Fund and          0.20      1295.00           $259.00
                                conference with Committee.
 02/11/2021   JNP     AA        Conference with Robert J. Feinstein regarding CDO        0.20      1295.00           $259.00
                                fund and related matters.
 02/11/2021   JNP     AA        Conference with Latham, Robert J. Feinstein,             0.50      1295.00           $647.50
                                Gregory V. Demo and Iain A. W. Nasatir regarding
                                CDO issues and investigation.
 02/11/2021   RJF     AA        Calls with UBS with insurance attorneys regarding        0.50      1395.00           $697.50
                                CDO Fund.
 02/11/2021   GVD     AA        Correspondence with counsel re convertible note          0.20        950.00          $190.00
                                issues
 02/11/2021   GVD     AA        Review draft letter to retail boards                     0.50        950.00          $475.00
 02/11/2021   GVD     AA        Correspondence with Latham re email discovery            0.50        950.00          $475.00
 02/11/2021   GVD     AA        Further revise and circulate term sheet and extension    1.20        950.00         $1,140.00
                                letter
 02/11/2021   GVD     AA        Conference with J. Pomerantz re open issues re UBS       0.20        950.00          $190.00
 02/11/2021   GVD     AA        Multiple conferences and correspondence re               3.20        950.00         $3,040.00
                                transition term sheet and next steps
 02/11/2021   GVD     AA        Conference with UBS re insurance issues                  0.50        950.00          $475.00
 02/11/2021   GVD     AA        Conference with DSI and J. Seery re transition           0.60        950.00          $570.00
                                issues and next steps
 02/11/2021   GVD     AA        Attend to issues re lost stock certificates              0.30        950.00          $285.00
 02/11/2021   GVD     AA        Conference with C. Mackle re email review                0.30        950.00          $285.00
 02/11/2021   GVD     AA        Conference with F. Caruso re open sale items             0.10        950.00           $95.00
 02/12/2021   CHM     AA        Review Sentinel documents.                               9.70        750.00         $7,275.00
 02/12/2021   IDK     AA        E-mails with G Demo, others on 2d letter to              0.40      1325.00           $530.00
                                Advisors counsel on transition and Fund boards (.2);
                                Review and consider extensive correspondence from
                                Crusader Fund on its inquiry of monetizing its claim
                                and need for our cooperation (.2).
 02/12/2021   GVD     AA        Conference with DSI and J. Seery re transition           0.70        950.00          $665.00
 02/12/2021   GVD     AA        Review certificates re Guernsey AML issues               0.20        950.00          $190.00
 02/12/2021   GVD     AA        Correspondence with UBS re discovery issues              0.30        950.00          $285.00
 02/12/2021   GVD     AA        Conference re portfolio company disposition              0.80        950.00          $760.00
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                      Entered 03/26/21 17:46:32          Page 43 of 155


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    14
Highland Capital Management LP                                                                    Invoice 127314
36027 - 00002                                                                                     February 28, 2021


                                                                                          Hours           Rate        Amount
 02/12/2021   GVD     AA        Conference with L. Hogewood re transition issues           0.20        950.00          $190.00
 02/13/2021   CHM     AA        Telephone conference with G. Demo re document              0.20        750.00          $150.00
                                review.
 02/13/2021   CHM     AA        Review Sentinel documents.                                 8.10        750.00         $6,075.00
 02/13/2021   GVD     AA        Review discovery issues                                    3.40        950.00         $3,230.00
 02/13/2021   GVD     AA        Conference with J. Seery re discovery issues               0.20        950.00          $190.00
 02/14/2021   CHM     AA        Review Sentinel documents.                                 9.10        750.00         $6,825.00
 02/14/2021   JNP     AA        Emails regarding status of Gov Re issues.                  0.10      1295.00           $129.50
 02/14/2021   GVD     AA        Conference with J. Romey re discovery issues               0.30        950.00          $285.00
 02/14/2021   GVD     AA        Review discovery issues                                    1.80        950.00         $1,710.00
 02/14/2021   GVD     AA        Review discovery documents for DSI                         0.30        950.00          $285.00
 02/15/2021   CHM     AA        Emails with G. Demo and DSI re document review.            0.60        750.00          $450.00
 02/15/2021   CHM     AA        Review of Sentinel documents; run additional              10.10        750.00         $7,575.00
                                searches
 02/15/2021   RJF     AA        Review emails from UBS counsel, Gregory V.                 0.30      1395.00           $418.50
                                Demo regarding document requests.
 02/15/2021   GVD     AA        Attend to follow up items re transition issues             0.10        950.00           $95.00
 02/15/2021   GVD     AA        Conference with T. Silva and DSI re transition             0.30        950.00          $285.00
                                issues
 02/15/2021   GVD     AA        Conference re transition issues and potential              0.40        950.00          $380.00
                                litigation
 02/15/2021   GVD     AA        Correspondence with Bermuda counsel re insurance           0.10        950.00           $95.00
                                questions
 02/15/2021   GVD     AA        Conference with F. Caruso re potential asset sales         0.10        950.00           $95.00
 02/15/2021   GVD     AA        Review discovery issues                                    1.90        950.00         $1,805.00
 02/15/2021   GVD     AA        Conference with DSI re document review issues              0.30        950.00          $285.00
 02/15/2021   GVD     AA        Conference with J. Romey re follow up to document          0.20        950.00          $190.00
                                review call
 02/15/2021   GVD     AA        Conference with NewCo re potential transition              0.30        950.00          $285.00
                                issues
 02/15/2021   GVD     AA        Conference with L. Hogewood re potential asset sale        0.20        950.00          $190.00
 02/16/2021   CHM     AA        Complete review of Sentinel documents and begin            4.80        750.00         $3,600.00
                                review of documents.
 02/16/2021   IDK     AA        Review of numerous correspondence with Advisors            0.40      1325.00           $530.00
                                counsel and G Demo re term sheet issues for
                                transition and relation to our intent to file adversary
                                and mandatory injunction (.2); Review of
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                    Entered 03/26/21 17:46:32           Page 44 of 155


Pachulski Stang Ziehl & Jones LLP                                                                Page:    15
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate        Amount
                                correspondence with Board re same and proposed
                                new draft of term sheet to Board, and final term
                                sheet letter to Advisors (.2).
 02/16/2021   JNP     AA        Conference with Bermuda counsel, Ira D. Kharasch          0.50      1295.00           $647.50
                                and Gregory V. Demo regarding Gov Re strategy.
 02/16/2021   GVD     AA        Attend to issues re transition agreements                 2.70        950.00         $2,565.00
 02/16/2021   GVD     AA        Conference with NewCo re transition issues and            0.90        950.00          $855.00
                                follow up to same
 02/16/2021   GVD     AA        Conference with WilmerHale re AML requirements            0.80        950.00          $760.00
 02/16/2021   GVD     AA        Conference with WilmerHale re SEC issues                  0.30        950.00          $285.00
 02/16/2021   GVD     AA        Conference with PSZJ group. T. Surgent, and J.            0.80        950.00          $760.00
                                Seery re open UBS issues
 02/16/2021   GVD     AA        Review and revise potential purchase agreement and        0.50        950.00          $475.00
                                correspondence with client re same
 02/16/2021   GVD     AA        Conference with F. Caruso re potential NexBank            0.20        950.00          $190.00
                                issue
 02/17/2021   CHM     AA        Review email from G. Demo re DSI review of                0.10        750.00           $75.00
                                documents and reply.
 02/17/2021   CHM     AA        Review documents for DSI review.                          0.20        750.00          $150.00
 02/17/2021   CHM     AA        Review Sentinel and other documents.                      4.90        750.00         $3,675.00
 02/17/2021   IDK     AA        Review of correspondence with Dondero counsel re          0.10      1325.00           $132.50
                                problems with term sheet and their numerous issues
                                re same and feedback from others.
 02/17/2021   JNP     AA        Conference with Iain A. W. Nasatir regarding CDO          0.10      1295.00           $129.50
                                fund related issues.
 02/17/2021   RJF     AA        Review UBS document request and related emails.           0.10      1395.00           $139.50
 02/17/2021   GVD     AA        Review multiple correspondence from K&L Gates             0.20        950.00          $190.00
                                re transition
 02/17/2021   GVD     AA        Correspondence with UBS re discovery                      0.20        950.00          $190.00
 02/17/2021   GVD     AA        Conference with PSZJ and Board re UBS settlement          0.50        950.00          $475.00
                                issues
 02/17/2021   GVD     AA        Conference with UBS re discovery issues and attend        1.40        950.00         $1,330.00
                                to follow up re same
 02/17/2021   GVD     AA        Conference with K&L Gates and employees re                0.50        950.00          $475.00
                                transition issues
 02/17/2021   GVD     AA        Multiple conference with T. Silva re transition issues    1.00        950.00          $950.00
 02/17/2021   GVD     AA        Review and circulate revised purchase agreement           0.20        950.00          $190.00
 02/17/2021   GVD     AA        Conference with B. Sharp re open transition issues        0.30        950.00          $285.00
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                      Entered 03/26/21 17:46:32        Page 45 of 155


Pachulski Stang Ziehl & Jones LLP                                                               Page:    16
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
 02/17/2021   GVD     AA        Conference with DSI re review and analysis of            0.30        950.00          $285.00
                                discovery
 02/17/2021   GVD     AA        Correspondence with C. Mackle re discovery issues        0.20        950.00          $190.00
 02/17/2021   GVD     AA        Review open discovery items                              0.70        950.00          $665.00
 02/17/2021   GVD     AA        Correspondence with WilmerHale re SEC issues             0.30        950.00          $285.00
 02/18/2021   CHM     AA        Review Sentinel and other documents.                     9.90        750.00         $7,425.00
 02/18/2021   JNP     AA        Emails with Iain A. W. Nasatir, Robert J. Feinstein,     0.10      1295.00           $129.50
                                Gregory V. Demo and Ira D. Kharasch regarding
                                call to discuss CDO Fund insurance issues.
 02/18/2021   JNP     AA        Conference with J. Seery regarding transition issues.    0.10      1295.00           $129.50
 02/18/2021   JNP     AA        Conference with B. Sharp regarding transition            0.10      1295.00           $129.50
                                issues.
 02/18/2021   JNP     AA        Conference with Gregory V. Demo regarding                0.10      1295.00           $129.50
                                transition issues.
 02/18/2021   JNP     AA        Review and revise Gregory V. Demo email                  0.20      1295.00           $259.00
                                regarding transition issues.
 02/18/2021   GVD     AA        Review correspondence re employee issues                 0.10        950.00           $95.00
 02/18/2021   GVD     AA        Review revisions to term sheet                           0.20        950.00          $190.00
 02/18/2021   GVD     AA        Conference with T. Silva re revisions to term sheet      0.20        950.00          $190.00
 02/18/2021   GVD     AA        Conference with J. Romey re transition issues            0.20        950.00          $190.00
 02/18/2021   GVD     AA        Correspondence with DC Sauter re investor relations      0.10        950.00           $95.00
                                contact
 02/18/2021   GVD     AA        Draft letter re discovery issues                         2.00        950.00         $1,900.00
 02/18/2021   GVD     AA        Conference with DSI re transition issues                 0.30        950.00          $285.00
 02/18/2021   GVD     AA        Conference with PSZJ and WilmerHale re transition        0.30        950.00          $285.00
                                issues
 02/18/2021   GVD     AA        Conference with full team re transition issues           0.80        950.00          $760.00
 02/18/2021   GVD     AA        Draft correspondence re response to transition           1.40        950.00         $1,330.00
                                counterproposal
 02/18/2021   GVD     AA        Conference with counsel re potential purchase            0.40        950.00          $380.00
                                agreement
 02/18/2021   GVD     AA        Conference with DSI re asset issues                      0.30        950.00          $285.00
 02/18/2021   GVD     AA        Conference with T. Surgent re transition strategy        0.20        950.00          $190.00
 02/18/2021   GVD     AA        Revise and circulate correspondence with K&L             0.40        950.00          $380.00
                                Gates re transition
 02/18/2021   GVD     AA        Conference with J. Seery re K&L Gates issues             0.20        950.00          $190.00
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32         Page 46 of 155


Pachulski Stang Ziehl & Jones LLP                                                               Page:    17
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
 02/18/2021   GVD     AA        Review KYC information                                   0.70        950.00          $665.00
 02/19/2021   CHM     AA        Review email re document thread from G. Demo             0.10        750.00           $75.00
                                and draft reply.
 02/19/2021   CHM     AA        Email G. Demo re document question.                      0.10        750.00           $75.00
 02/19/2021   CHM     AA        Telephone conference with G. Demo re document            0.10        750.00           $75.00
                                review.
 02/19/2021   CHM     AA        Telephone conference with G. Demo re document            0.10        750.00           $75.00
                                review.
 02/19/2021   CHM     AA        Review documents re Sentinel, Greenbriar and other       8.90        750.00         $6,675.00
                                assets.
 02/19/2021   IDK     AA        Numerous E-mails with CEO, DSI, attorneys re             1.00      1325.00          $1,325.00
                                issue on whether to extend services deadline re
                                transition and need for call, as well as re
                                correspondence from Advisors on its 2 options for
                                resolving disputes on transition (.4); Attend
                                conference call with CEO, G Demo, J Morris,
                                Surgent re NPA response to transition proposals, and
                                potential resolution (.3); Attend follow up call with
                                attorneys re same (.2); Telephone conference with J
                                Pomerantz re same (.1).
 02/19/2021   IDK     AA        E-mails with G Demo, others re draft response to         0.20      1325.00           $265.00
                                Advisors on failure to reach deal on transition (.2).
 02/19/2021   IDK     AA        Attend conference call with I Nasatir, J Pomerantz,      0.50      1325.00           $662.50
                                re CDO fund insurance policy (.5).
 02/19/2021   JNP     AA        Conference with Ira D. Kharasch, Gregory V. Demo         0.30      1295.00           $388.50
                                and John A. Morris regarding potential resolution of
                                transition issues.
 02/19/2021   JNP     AA        Participate in part of call with DSI, J. Seery and       0.30      1295.00           $388.50
                                PSZJ regarding transition issues.
 02/19/2021   JNP     AA        Conference with John A. Morris and Gregory V.            0.40      1295.00           $518.00
                                Demo regarding transition issues (several).
 02/19/2021   JNP     AA        Conference with Iain A. W. Nasatir, Ira D.               0.50      1295.00           $647.50
                                Kharasch, Gregory V. Demo and Robert J. Feinstein
                                regarding CDO fund insurance policy issues.
 02/19/2021   JNP     AA        Conference with John A. Morris and Gregory V.            0.20      1295.00           $259.00
                                Demo regarding transition issues.
 02/19/2021   JNP     AA        Review drafts of proposed letter regarding transition    0.20      1295.00           $259.00
                                and provide comments.
 02/19/2021   JNP     AA        Conference with Gregory V. Demo regarding letter         0.10      1295.00           $129.50
                                regarding transition.
 02/19/2021   JNP     AA        Conference with Ira D. Kharasch regarding                0.20      1295.00           $259.00
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                       Entered 03/26/21 17:46:32         Page 47 of 155


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    18
Highland Capital Management LP                                                                    Invoice 127314
36027 - 00002                                                                                     February 28, 2021


                                                                                          Hours           Rate        Amount
                                transition of services and letter and related.
 02/19/2021   RJF     AA        Call regarding insurance policy.                           0.50      1395.00           $697.50
 02/19/2021   GVD     AA        Review correspondence re provision of services             0.10        950.00           $95.00
 02/19/2021   GVD     AA        Further revise and finalize letter re discovery issues     1.60        950.00         $1,520.00
 02/19/2021   GVD     AA        Attend to issues re potential transition, including        6.90        950.00         $6,555.00
                                multiple telephone calls and revisions of documents
 02/19/2021   GVD     AA        Draft and circulate letter re status of transition         0.70        950.00          $665.00
 02/20/2021   IDK     AA        Review of draft letter re CDO Fund and feedback of         0.20      1325.00           $265.00
                                J Pomerantz re same (.2).
 02/20/2021   JNP     AA        Review and comment on letter regarding CDO fund            0.30      1295.00           $388.50
                                and related matters.
 02/20/2021   GVD     AA        Correspondence with K&L Gates/Munsch Hardt re              0.40        950.00          $380.00
                                transition issues
 02/20/2021   GVD     AA        Revise and circulate draft letter re discovery issues      0.60        950.00          $570.00
 02/20/2021   GVD     AA        Conference with J. Pomerantz re open transition            0.10        950.00           $95.00
                                issues
 02/20/2021   GVD     AA        Correspondence with T. Surgent re response to              0.20        950.00          $190.00
                                Eagle Equity letter
 02/21/2021   IDK     AA        E-mails with attorneys re new proposal from                0.30      1325.00           $397.50
                                Advisors of today re transition, and draft responses
                                to same, and Wilmer Hale E-mail re SEC re same
 02/21/2021   JNP     AA        Review comments to letter regarding CDO and                0.10      1295.00           $129.50
                                related.
 02/21/2021   GVD     AA        Further revise and circulate letter re discovery issues    0.70        950.00          $665.00
 02/21/2021   GVD     AA        Multiple correspondence re status of transition            0.50        950.00          $475.00
                                agreements
 02/21/2021   GVD     AA        Compile exhibits re letter re discovery issues             1.50        950.00         $1,425.00
 02/22/2021   IDK     AA        Review of correspondence with Dondero counsel,             0.20      1325.00           $265.00
                                others re interest in purchasing Korea Fund and how
                                to respond.
 02/22/2021   JNP     AA        Emails to and from L. Lambert regarding call.              0.10      1295.00           $129.50
 02/22/2021   JNP     AA        Conference with L. Lambert, John A. Morris and             0.50      1295.00           $647.50
                                Gregory V. Demo regarding investigation of assets.
 02/22/2021   JNP     AA        Review email from M. Lynne regarding Korea Fund            0.10      1295.00           $129.50
                                and forward to Board.
 02/22/2021   JAM     AA        Telephone conference with J. Pomerantz, G. Demo,           0.50      1245.00           $622.50
                                L. Lambert re: UBS/Sentinel issues (0.5).
 02/22/2021   GVD     AA        Conference with PSZJ group and others re asset             0.50        950.00          $475.00
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                         Entered 03/26/21 17:46:32      Page 48 of 155


Pachulski Stang Ziehl & Jones LLP                                                                Page:    19
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                        Hours            Rate        Amount
                                investigation
 02/22/2021   GVD     AA        Conference with United States Trustee re hearing          0.20        950.00          $190.00
                                issues
 02/22/2021   GVD     AA        Conference with J. Seery re asset investigation           0.20        950.00          $190.00
                                issues
 02/22/2021   GVD     AA        Review and revise summary of asset investigation          5.40        950.00         $5,130.00
 02/23/2021   CHM     AA        Review documents re Sentinel, Greenbriar and other        5.00        750.00         $3,750.00
                                assets.
 02/23/2021   GVD     AA        Draft cover letter re asset investigations and attend     0.30        950.00          $285.00
                                to matters re same
 02/23/2021   GVD     AA        Review draft purchase agreement                           0.30        950.00          $285.00
 02/24/2021   CHM     AA        Review documents re Sentinel, Greenbriar and other        6.60        750.00         $4,950.00
                                assets.
 02/24/2021   IDK     AA        E-mails with G Demo, Gov Re re coordination of            0.50      1325.00           $662.50
                                call (.1); Attend conference call with Gov Re
                                counsels (.4); Telephone conference with J
                                Pomerantz re result of same (.1).
 02/24/2021   IDK     AA        E-mails with G Demo, DSI, CEO on data transfer            0.30      1325.00           $397.50
                                issues re Advisors on transition and draft letter to
                                same from CEO (.3).
 02/24/2021   JNP     AA        Emails regarding transition of services and provision     0.10      1295.00           $129.50
                                of data.
 02/24/2021   JNP     AA        Review email to Advisors regarding response to            0.10      1295.00           $129.50
                                request to provide information.
 02/24/2021   JNP     AA        Conference with Gov Re lawyers, Ira D. Kharasch           0.40      1295.00           $518.00
                                and Gregory V. Demo regarding status and next
                                steps.
 02/24/2021   GVD     AA        Review email discovery                                    0.70        950.00          $665.00
 02/24/2021   GVD     AA        Attend call re data transfer issues                       0.80        950.00          $760.00
 02/24/2021   GVD     AA        Draft email re data transfer issues                       0.70        950.00          $665.00
 02/24/2021   GVD     AA        Conference with F. Caruso re data transfer issues         0.30        950.00          $285.00
 02/24/2021   GVD     AA        Conference with counsel to insurance company and          0.40        950.00          $380.00
                                PSZJ
 02/24/2021   GVD     AA        Conference with J. Seery and WilmerHale re status         0.30        950.00          $285.00
                                of employee issues
 02/24/2021   GVD     AA        Conference with B. Casey and F. Caruso re asset           0.40        950.00          $380.00
                                purchase agreement
 02/24/2021   GVD     AA        Conference with J. Pomerantz and B. Sharp re D&O          0.30        950.00          $285.00
                                Insurance issues
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32          Page 49 of 155


Pachulski Stang Ziehl & Jones LLP                                                                Page:    20
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate        Amount
 02/24/2021   GVD     AA        Conference with T. Silva and T. Surgent re status of      0.50        950.00          $475.00
                                transfer
 02/24/2021   GVD     AA        Review correspondence re status of data transfer          0.20        950.00          $190.00
 02/25/2021   CHM     AA        Review of documents re suspicious transactions.           5.40        750.00         $4,050.00
 02/25/2021   GVD     AA        Multiple conferences with J. Romey re transition          0.70        950.00          $665.00
                                issues
 02/25/2021   GVD     AA        Correspondence with T. Silva re Korea Fund issues         0.20        950.00          $190.00
 02/25/2021   GVD     AA        Conference with L. Hogewood re transition issues          0.20        950.00          $190.00
 02/25/2021   GVD     AA        Review correspondence re Blue Cross/Blue Shield           0.10        950.00           $95.00
                                issues
 02/25/2021   GVD     AA        Multiple correspondence re transition issues              0.30        950.00          $285.00
 02/25/2021   GVD     AA        Conference with J. Seery re open transition items         0.30        950.00          $285.00
                                and next steps
 02/25/2021   GVD     AA        Conference with counsel to Blue Cross/Blue Shield         0.20        950.00          $190.00
                                and F. Caruso re invoice amounts
 02/25/2021   GVD     AA        Conference with F. Caruso re Bloomberg contract           0.10        950.00           $95.00
                                issues
 02/25/2021   GVD     AA        Conference with B. Sharp re lease assignment              0.10        950.00           $95.00
 02/25/2021   GVD     AA        Conference with transition team on lease issues           0.40        950.00          $380.00
 02/25/2021   GVD     AA        Review changes to purchase agreement and                  0.30        950.00          $285.00
                                correspondence re same
 02/26/2021   IDK     AA        E-mails with G Demo, DSI others on transition             0.20      1325.00           $265.00
                                status (.2).
 02/26/2021   JNP     AA        Conference with John A. Morris and Gregory V.             0.40      1295.00           $518.00
                                Demo regarding transition issues.
 02/26/2021   GVD     AA        Conference with T. Silva re SEC issues                    0.50        950.00          $475.00
 02/26/2021   GVD     AA        Multiple conferences with F. Caruso re transition         0.40        950.00          $380.00
                                issues
 02/26/2021   GVD     AA        Multiple telephone calls with J. Seery re status of       0.60        950.00          $570.00
                                transition
 02/26/2021   GVD     AA        Correspondence with N. Burns re status of Korea           0.20        950.00          $190.00
                                Fund
 02/26/2021   GVD     AA        Conference with team re status of potential asset sale    0.20        950.00          $190.00
 02/26/2021   GVD     AA        Conference with J. Pomerantz re status of UBS             0.10        950.00           $95.00
                                discovery issues
 02/26/2021   GVD     AA        Conference with T. Silva, DSI, and HCMLP re               0.70        950.00          $665.00
                                status of transition issues
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32         Page 50 of 155


Pachulski Stang Ziehl & Jones LLP                                                               Page:    21
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                       Hours            Rate        Amount
 02/26/2021   GVD     AA        Conference with Board re status of UBS discovery         0.60        950.00          $570.00
                                requests
 02/26/2021   GVD     AA        Multiple conferences with J. Romey re status of          0.40        950.00          $380.00
                                transition issues
 02/26/2021   GVD     AA        Conference with T. Cournoyer re potential                0.30        950.00          $285.00
                                prepayment of Frontier loan
 02/26/2021   GVD     AA        Conference with J. Morris and J. Pomerantz re status     0.40        950.00          $380.00
                                of transition and next steps
 02/26/2021   GVD     AA        Review revised purchase agreement                        0.30        950.00          $285.00
 02/27/2021   GVD     AA        Review correspondence re potential asset sale            0.20        950.00          $190.00
 02/28/2021   GVD     AA        Correspondence with J. Seery re execution of             0.20        950.00          $190.00
                                purchase agreement
 02/28/2021   GVD     AA        Multiple conferences with J. Seery re transition         0.40        950.00          $380.00
                                issues

                                                                                       243.60                  $228,773.50

  Appeals [B430]
 02/09/2021   LSC     AP        Preparation of counter-designations of record and        1.20        460.00          $552.00
                                correspondence regarding the same.
 02/10/2021   LSC     AP        Further revise counter-designations of record on         0.50        460.00          $230.00
                                appeal.

                                                                                         1.70                        $782.00

  Bankruptcy Litigation [L430]
 01/03/2021   LSC     BL        Research document production and transmit                0.30        460.00          $138.00
                                responsive documents to G. Demo.
 01/13/2021   LAF     BL        Legal research re: Writ of attachment.                   0.50        475.00          $237.50
 01/14/2021   LAF     BL        Legal research re: Writ of attachment.                   0.30        475.00          $142.50
 01/19/2021   LSC     BL        Preparation of confirmation and preliminary              4.90        460.00         $2,254.00
                                injunction witness and exhibit lists and exhibits.
 01/21/2021   LSC     BL        Retrieve, review, and prepare documents in               2.70        460.00         $1,242.00
                                connection with senior employee document
                                production.
 01/22/2021   IDK     BL        E-mail J Morris re TRO and various stock trades re       0.30      1325.00           $397.50
                                same, his memo to H Winograd on litigation tasks
                                for TRO and confirmation, and witness lists (.3).
 01/24/2021   IDK     BL        E-mails with Dondero counsel on motion for               0.20      1325.00           $265.00
                                expedited appeal of preliminary injunction order,
                                including quick review of same.
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32          Page 51 of 155


Pachulski Stang Ziehl & Jones LLP                                                                Page:    22
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate        Amount
 01/25/2021   IDK     BL        Review of revised reply to objections to preliminary      0.70      1325.00           $927.50
                                injunction (.2); E-mail J Morris and G Demo re
                                same (.1); Review of numerous correspondence with
                                court clerk on same and scheduling for opposition
                                (.1); E-mails with Dondero counsel, others re their
                                request to continue tomorrow's preliminary
                                injunction hearing (.1); E-mails with attorneys and
                                local counsel feedback on tomorrow's hearing and
                                new counsel (.2).
 01/25/2021   LSC     BL        Review and preparation of additional exhibits and         5.60        460.00         $2,576.00
                                redact same in connection with PI and confirmation
                                hearings (3.9); telephone conferences and emails in
                                connection with the same (.8); retrieval of additional
                                documents in preparation for hearing (.9).
 01/26/2021   IDK     BL        Review of correspondence with Dondero counsel re          5.60      1325.00          $7,420.00
                                CLO Holdco settlement and request for delay of
                                hearing today (.1); Attend substantial parts of
                                hearing today on TRO/Preliminary Injunction re
                                NPA, others, and KERP approval (5.3); Telephone
                                conference with J Morris, J Pomerantz, G Demo
                                during break in hearing re testimony issues (.2)
 01/26/2021   IDK     BL        Telephone conference with J Pomerantz re result of        0.30      1325.00           $397.50
                                today's TRO/Preliminary injunction motion and also
                                re related confirmation objections (.3).
 01/27/2021   IDK     BL        E-mails with J Morris re coordination of call on Gov      0.60      1325.00           $795.00
                                Re and upcoming depos (.1); Attend conference call
                                with J Morris re same (.5).
 01/27/2021   IDK     BL        E-mails with G Demo, J Pomerantz re draft of              0.20      1325.00           $265.00
                                response to Dondero counsel demand for
                                continuance of contempt hearing (.2).
 01/29/2021   IDK     BL        E-mails with J Morris re draft of opposition to           0.20      1325.00           $265.00
                                Dondero motion to continue contempt, including
                                review of same (.2).
 02/01/2021   BEL     BL        Review revisions to Dondero discovery response            0.20        950.00          $190.00
                                and email John A. Morris regarding same.
 02/01/2021   BEL     BL        Review NREP's responses to discovery request.             0.20        950.00          $190.00
 02/01/2021   JAM     BL        Review/revise Seery direct testimony (2.6); e-mails      12.50      1245.00      $15,562.50
                                with D. Rukavina re: Waterhouse subpoena (0.1);
                                draft Dubel direct testimony (1.9); review/revise
                                demonstrative exhibits (0.3); prepare for
                                confirmation hearing (1.8); review terms for
                                Daugherty settlement (0.3); telephone conference
                                with J. Kathman re: Daugherty settlement (0.2);
                                revise terms of settlement for Daugherty (0.2);
                                telephone conference with J. Seery re: confirmation
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32          Page 52 of 155


Pachulski Stang Ziehl & Jones LLP                                                                Page:    23
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate        Amount
                                hearing (0.1); telephone conference with J. Dubel, J.
                                Pomerantz re: Dubel direct testimony (0.8);
                                telephone conference with J. Seery, J. Pomerantz, I.
                                Kharasch, G. Demo re: confirmation hearing (0.6);
                                telephone conference with J. Pomerantz, J. Fried,
                                KCC witness re: confirmation hearing and potential
                                cross-examination (0.4); review/revise Tauber direct
                                testimony (0.4); telephone conference with J.
                                Pomerantz, I. Nasatir, M. Tauber re: direct testimony
                                (0.7); telephone conference with J. Pomerantz re:
                                Daugherty settlement issues (0.1); telephone
                                conference with J. Pomerantz, I. Kharasch, G. Demo
                                re: confirmation hearing issues (0.3); telephone
                                conference with J. Kathman re: Daugherty
                                settlement (0.1); telephone conference with G.
                                Demo, H. Winograd, L. Canty re: trial prep issues
                                (0.4); telephone conference with G. Demo re: trial
                                prep issues (0.1); telephone conference with J.
                                Pomerantz re: Daugherty settlement (0.2); revise
                                settlement terms for Daugherty (0.3); telephone
                                conference with J. Kathman re: Daugherty
                                settlement (0.1); telephone conference with J.
                                Pomerantz re: Daugherty settlement (0.1); e-mail to
                                counsel for Senior Employees, J. Pomerantz re:
                                Daugherty settlement (0.1); e-mail to J. Seery re:
                                revised projections/liquidation analysis (0.2);
                                telephone conference with M. Hartman re:
                                Daugherty settlement (0.1).
 02/01/2021   LSC     BL        Preparation of amended witness and exhibit lists and      6.70        460.00         $3,082.00
                                exhibits for 2/5 hearing (4.7); retrieve and circulate
                                case law at the request of J. Pomerantz (.4); research
                                in connection with demonstratives for 2/5 hearing at
                                the request of H. Winograd(1.6)
 02/01/2021   HRW     BL        Review documents for contempt motion (2.8); Draft         6.80        695.00         $4,726.00
                                demonstratives re: Highland litigation for
                                confirmation hearing (2.9); Call with J. Morris, L.
                                Canty, G. Demo re: w&e lists and demonstratives
                                (0.4); Send production to Dondero's counsel (0.7).
 02/02/2021   LAF     BL        Legal research re: NY docket; appeal; UBS.                0.80        475.00          $380.00
 02/02/2021   JAM     BL        E-mail to P. Montgomery re: Ellington phone (0.1);        0.60      1245.00           $747.00
                                e-mail to J. Kathman re: Daugherty settlement (0.3);
                                telephone conference with J. Kathman re: Daugherty
                                settlement (0.2)
 02/02/2021   GVD     BL        Conference with HCMLP employees re discovery              0.10        950.00           $95.00
                                issues
 02/02/2021   HRW     BL        Document review for contempt motion (0.6); Draft          1.90        695.00         $1,320.50
                                letters to HCRE and HCMS re: partial payments and
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                         Entered 03/26/21 17:46:32      Page 53 of 155


Pachulski Stang Ziehl & Jones LLP                                                                Page:    24
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                        Hours            Rate        Amount
                                demand letters (1.3).
 02/03/2021   BEL     BL        Emails regarding discovery issues.                        0.30        950.00          $285.00
 02/03/2021   GVD     BL        Conference with J. Rothstein re subpoena                  0.20        950.00          $190.00
 02/03/2021   GVD     BL        Conference with J. Morris re open issues and next         0.20        950.00          $190.00
                                steps
 02/03/2021   HRW     BL        Document review for contempt motion                       1.00        695.00          $695.00
 02/04/2021   JNP     BL        Review costs relating to Dondero litigation analysis.     0.10      1295.00           $129.50
 02/04/2021   JNP     BL        Email to Board regarding UBS Agreement.                   0.10      1295.00           $129.50
 02/04/2021   BEL     BL        Telephone conference with John A. Morris, La Asia         0.30        950.00          $285.00
                                Canty and Stephanie Vitiello regarding discovery
                                issues.
 02/04/2021   BEL     BL        Draft interrogatories.                                    2.70        950.00         $2,565.00
 02/04/2021   BEL     BL        Review and revise response to HCRE discovery              0.70        950.00          $665.00
                                requests.
 02/04/2021   JAM     BL        Telephone conference with G. Demo, L. Hogewood            3.00      1245.00          $3,735.00
                                re: transition issues (0.2); review documents for
                                Ellington/Leventon depositions (0.8); telephone
                                conference with H. Winograd, L. Canty re: litigation
                                tasks (0.4); e-mail to H. Winograd, L. Canty re:
                                litigation tasks (0.3); e-mail to H. Winograd, L.
                                Canty re: documents for use in Ellington/Leventon
                                depositions (0.2); e-mail to H. Winograd, J.
                                Pomerantz, I. Kharasch, G. Demo re: Daugherty
                                settlement (0.1); e-mail to M. Matteo re: damages
                                analysis in connection with contempt hearing (0.1);
                                review draft discovery responses to HCRE (0.2);
                                e-mails with M. Hartmann, F. Smith, J. Pomerantz,
                                I. Kharasch, G. Demo re: Ellington and Leventon
                                depositions (0.2); telephone conference with S.
                                Vitiello, B. Levine, L. Canty re: document
                                production issues for HCRE (0.3); e-mail to H.
                                Winograd, L. Canty, J. Pomerantz, G. Demo re:
                                inadvertent production (0.2).
 02/04/2021   LSC     BL        Call with J. Morris and H. Winograd re upcoming           0.50        460.00          $230.00
                                discovery.
 02/04/2021   LSC     BL        Preparation of binders and additional materials in        5.40        460.00         $2,484.00
                                connection with upcoming depositions of Isaac
                                Leventon and Scott Leventon (3.5); research and
                                retrieve responsive production documents for J.
                                Morris (1.9).
 02/04/2021   GVD     BL        Draft reservation of rights letters                       0.20        950.00          $190.00
 02/04/2021   GVD     BL        Review discovery and prepare additional search            1.00        950.00          $950.00
                                terms
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32           Page 54 of 155


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    25
Highland Capital Management LP                                                                    Invoice 127314
36027 - 00002                                                                                     February 28, 2021


                                                                                          Hours           Rate        Amount
 02/04/2021   HRW     BL        Draft summary of adversary proceedings (3.9);              6.10        695.00         $4,239.50
                                Document review for contempt motion (0.7); PSZJ
                                WIP Call (0.5); Call with J. Morris and L. Canty re:
                                exhibits lists and upcoming litigation (0.4); Draft
                                Daugherty 3018 motion (0.5); Communicate with
                                DSI re: demand note payments (0.1).
 02/05/2021   JNP     BL        Review and comment on Settlement Agreement                 0.40      1295.00           $518.00
                                revisions from Latham regarding UBS and emails
                                regarding same.
 02/05/2021   BEL     BL        Review revised discovery responses and deposition          0.20        950.00          $190.00
                                notice.
 02/05/2021   JAM     BL        Review/revise Rule 30(b)(6) deposition notice for          2.70      1245.00          $3,361.50
                                HCRE (0.5); review/revise written responses to
                                HCRE's written discovery demands (0.7); draft
                                Notice of Continued Hearing for PI motion against
                                Dondero related entities (0.2); draft Amended Notice
                                of Hearing for Dondero contempt motion (0.2);
                                e-mails with Z. Annable, J. Pomerantz, I. Kharasch,
                                G. Demo, H. Winograd re: hearing notices (0.1);
                                revisions to Notices of hearings based on Z.
                                Annable's comments (0.1); telephone conference
                                with J. Rothstein, H. Winograd re: cell phones and
                                related matters (0.7); e-mails to objecting parties re:
                                Notices of hearings (0.1); e-mails with M. Hayward,
                                C. Taylor re: notices of adjournment and
                                communication with the Court (0.1).
 02/05/2021   LSC     BL        Research and retrieve responsive documents in              7.30        460.00         $3,358.00
                                connection with upcoming document productions
                                (3.7); retrieve, upload, and prepare additional
                                discovery documents for attorney review (3.6)
 02/05/2021   GVD     BL        Review open discovery issues and correspondence            0.90        950.00          $855.00
                                re same
 02/05/2021   GVD     BL        Conference with J. Romey re discovery                      0.30        950.00          $285.00
 02/05/2021   GVD     BL        Conference with J. Seery, PSZJ and WilmerHale              0.80        950.00          $760.00
                                teams re open issues re potential litigation
 02/05/2021   HRW     BL        Draft summary of adversary proceedings (1.3); Call         5.50        695.00         $3,822.50
                                with J. Morris and J. Rothstein re: Dondero and
                                Ellington cell phones (0.8); Draft Daugherty 3018
                                motion (2.5); Call with J. Morris re: Dondero and
                                Ellington cell phone and J. Rothstein (0.1); Draft
                                summary of call with J. Rothstein (0.8).
 02/06/2021   IDK     BL        Attend conference call with J. Pomerantz, G Demo           0.50      1325.00           $662.50
                                re potential litigation issues on transition out of
                                shared services (.5).
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32          Page 55 of 155


Pachulski Stang Ziehl & Jones LLP                                                                Page:    26
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate        Amount
 02/06/2021   IDK     BL        E-mails with G Demo re correspondence with Gov            0.20      1325.00           $265.00
                                Re reps on counsel, as well as with CEO on demand
                                notes (.2).
 02/06/2021   JNP     BL        Conference with John A. Morris, Ira D. Kharasch           0.50      1295.00           $647.50
                                and Gregory V. Demo regarding potential litigation
                                issues relating to transition issues.
 02/06/2021   JAM     BL        Revise H. Winograd e-mail concerning conference           1.40      1245.00          $1,743.00
                                with Jason Rothstein (0.5); e-mail to H. Winograd
                                re: notice of UCC investigation and requests for text
                                messages (0.4); telephone conference with J.
                                Pomerantz, I. Kharasch, G. Demo re: potential
                                litigation involving the funds (0.5).
 02/06/2021   GVD     BL        Revise and circulate reservation of rights letters        0.30        950.00          $285.00
 02/06/2021   GVD     BL        Conference with PSZJ team re litigation strategy          0.50        950.00          $475.00
 02/07/2021   CHM     BL        Telephone conference with J. Morris re research           0.20        750.00          $150.00
                                needed.
 02/07/2021   IDK     BL        E-mails with J Morris re logistics in filing complaint    0.30      1325.00           $397.50
                                for mandatory injunction vs Advisors and research
                                needed.
 02/07/2021   IDK     BL        Review briefly G Demo timeline on CDO Fund and            0.20      1325.00           $265.00
                                Greenbriar transfer and timeline.
 02/07/2021   JAM     BL        E-mails with J. Pomerantz, I. Kharasch, G. Demo re:       0.30      1245.00           $373.50
                                issues concerning potential litigation against
                                Advisors (0.1); telephone conference with C.
                                Mackle re: mandatory injunctions (0.2).
 02/07/2021   GVD     BL        Compile and analyze discovery materials                   1.80        950.00         $1,710.00
 02/08/2021   CHM     BL        Legal research re standard re preliminary injunction      3.90        750.00         $2,925.00
                                and draft email memorandum to J. Morris re same.
 02/08/2021   JNP     BL        Conference with John A. Morris regarding                  0.10      1295.00           $129.50
                                upcoming Preliminary Injunction hearing.
 02/08/2021   JNP     BL        Review memo regarding outstanding adversary               0.10      1295.00           $129.50
                                proceedings.
 02/08/2021   JNP     BL        Review email from D. Rukavina regarding                   0.10      1295.00           $129.50
                                Preliminary Injunction hearing; Conference with
                                John A. Morris regarding same.
 02/08/2021   JAM     BL        E-mails w/ M. Hartmann re: Leventon, Ellington            1.40      1245.00          $1,743.00
                                depositions (0.2); e-mails with D. Rukavina re:
                                extension of TRO (0.1); draft amended notices of
                                deposition for Ellington and Leventon (0.2); e-mails
                                with Z. Annable, J. Pomerantz, I. Kharasch, G.
                                Demo, H. Winograd re: notices of deposition for
                                Ellington and Leventon (0.1); e-mails with Court
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32         Page 56 of 155


Pachulski Stang Ziehl & Jones LLP                                                               Page:    27
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
                                reporting service re: Ellington and Leventon
                                depositions (0.1); review/revise proposed Stipulation
                                extending TRO (0.2); e-mails with Z. Annable, J.
                                Pomerantz, I. Kharasch, G. Demo, H. Winograd re:
                                Stipulation extending TRO (0.1); review e-mails re:
                                Dondero request for status conference with the Court
                                (0.1); review/revise written responses to discovery
                                for HCRE (0.2); e-mails with L. Drawhorn, Z.
                                Annable re: Debtor's written responses to HCRE
                                discovery requests (0.1).
 02/08/2021   LSC     BL        Research and retrieve documents in connection with       3.40        460.00         $1,564.00
                                upcoming document productions and
                                correspondence regarding the same.
 02/08/2021   GVD     BL        Multiple conferences with J. Romey re discovery          1.00        950.00          $950.00
                                issues
 02/08/2021   GVD     BL        Finalize and send out reservation of rights letters      0.30        950.00          $285.00
 02/08/2021   GVD     BL        Review discovery material                                2.00        950.00         $1,900.00
 02/08/2021   HRW     BL        Draft follow-up to demand letters for HCRE and           0.20        695.00          $139.00
                                HCSM
 02/09/2021   IDK     BL        Attend litigation conference call with J Morris, J       0.50      1325.00           $662.50
                                Pomerantz, others on status of same (.5).
 02/09/2021   IDK     BL        Review of Reid Collins motion to withdraw from           0.20      1325.00           $265.00
                                pending litigation and concerns re same.
 02/09/2021   JNP     BL        Conference with J. Bond regarding request to             0.10      1295.00           $129.50
                                continue contempt hearing.
 02/09/2021   JNP     BL        Conference with John A. Morris, H. Winograd, Ira         0.50      1295.00           $647.50
                                D. Kharasch and Gregory V. Demo regarding status
                                of outstanding litigation.
 02/09/2021   JNP     BL        Email to and from John A. Morris regarding call          0.10      1295.00           $129.50
                                with D. Rukavina and L. Hogewood.
 02/09/2021   JMF     BL        Review chart re status and pendency of adversary         0.30      1050.00           $315.00
                                proceedings.
 02/09/2021   JAM     BL        Draft deposition for James Dondero in connection         4.30      1245.00          $5,353.50
                                with HCRE claim objection (0.3); telephone
                                conference with P. Montgomery, C. Rognes re:
                                discovery/document preservation issues (0.7);
                                telephone conference with G. Demo re: Advisors'
                                term sheet and issues concerning privilege (0.1);
                                e-mail to J. Pomerantz, G. Demo, T. Silva re:
                                Advisors' term sheet and issues concerning privilege
                                (0.4); e-mails with H. Winograd, Z. Annable, L.
                                Canty re: counter-designations on Dondero appeal of
                                preliminary injunction (0.2); review/analysis of
                                adversary proceedings and appeals (0.5); telephone
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                      Entered 03/26/21 17:46:32        Page 57 of 155


Pachulski Stang Ziehl & Jones LLP                                                               Page:    28
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
                                conference with J. Pomerantz, I. Kharasch, R.
                                Feinstein, G. Demo re: CDO issues (1.0); telephone
                                conference with J. Pomerantz, I. Kharasch, G.
                                Demo, H. Winograd (0.5); telephone conference
                                with L. Hogewood, D. Rukavina re: preliminary
                                injunction hearing and related matters (0.3); e-mail
                                to J. Pomerantz, I. Kharasch, G. Demo re: call with
                                Hodgwood and Rukavina (0.3).
 02/09/2021   LSC     BL        Continued research and retrieve documents in             2.40        460.00         $1,104.00
                                connection with upcoming document productions
                                and correspondence regarding the same (2.4).
 02/09/2021   GVD     BL        Conference with PSZJ re open litigation issues           0.50        950.00          $475.00
 02/09/2021   GVD     BL        Review UBS state court docket re open items              0.20        950.00          $190.00
 02/09/2021   HRW     BL        Review and research for opposition to Advisors,          4.80        695.00         $3,336.00
                                Funds, CLO Holdco Motion to Dismiss (2.5); PSZJ
                                call re: Highland Litigation (0.5); PSZJ call re:
                                Highland CDO Fund (1.0); Review various
                                adversary proceedings and litigation deadlines (0.8).
 02/10/2021   CHM     BL        Finalize objection re examiner motion and email J.       4.80        750.00         $3,600.00
                                Pomerantz re same.
 02/10/2021   IDK     BL        Attend conference call with Board re result of call      1.10      1325.00          $1,457.50
                                with UBS and CDO and next steps, and status of
                                transition negotiations, timing of filing litigation
                                (1.0); Telephone conference with J Pomerantz re
                                result of same (.1).
 02/10/2021   IDK     BL        Review briefly numerous correspondence with              0.20      1325.00           $265.00
                                chambers, parties on continuing contempt hearing
                                and potential dates.
 02/10/2021   JNP     BL        Review and respond to Gregory V. Demo email              0.10      1295.00           $129.50
                                regarding Reid Collings motion to withdraw.
 02/10/2021   JNP     BL        Review emails regarding potential schedule change        0.10      1295.00           $129.50
                                for contempt motion.
 02/10/2021   JNP     BL        Conference with John A. Morris regarding adversary       0.10      1295.00           $129.50
                                proceeding regarding transition.
 02/10/2021   JNP     BL        Conference with Ira D. Kharasch regarding call           0.20      1295.00           $259.00
                                regarding transition issues and litigation strategy.
 02/10/2021   JNP     BL        Conference with J. SEery, J. Dubel, Gregory V.           1.00      1295.00          $1,295.00
                                Demo and Ira D. Kharasch regarding UBS and
                                related issues.
 02/10/2021   JNP     BL        Conference with Ira D. Kharasch after call with J.       0.10      1295.00           $129.50
                                Dubel and J. Seery regarding UBS.
 02/10/2021   BEL     BL        Emails regarding status of document production.          0.20        950.00          $190.00
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32          Page 58 of 155


Pachulski Stang Ziehl & Jones LLP                                                                Page:    29
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate        Amount
 02/10/2021   JAM     BL        Communications with J. Seery, J. Pomerantz, J.            4.20      1245.00          $5,229.00
                                Bonds, Court re: scheduling for preliminary
                                injunction and contempt proceedings (0.4); review
                                pleadings and draft Rule 30(b)(6) Notice for Hunter
                                Mountain (0.7); review/revise Supplemental
                                Counter-designations for Dondero appeal of
                                preliminary injunction (0.5); analysis of adversary
                                proceedings and appeals for the Board (0.6);
                                telephone conference with J. Seery re: call with
                                Rukavina, Hogewood (0.3); review transcript from
                                preliminary injunction hearing (0.4); review
                                documents for Ellington and Leventon depositions
                                (1.3).
 02/10/2021   LSC     BL        Retrieve and prepare supplemental document                3.90        460.00         $1,794.00
                                production per J. Morris' instructions.
 02/10/2021   GVD     BL        Review issues re withdrawal of motions                    0.20        950.00          $190.00
 02/10/2021   HRW     BL        Review and draft summary of relevant documents            7.50        695.00         $5,212.50
                                for contempt hearing and depositions (7.5).
 02/11/2021   IDK     BL        E-mail to G Demo re CEO view on Reid Collin               0.30      1325.00           $397.50
                                motion to withdraw (.1); Review of E-mails re
                                examiner motion and revised response, and brief
                                review of same (.2).
 02/11/2021   JNP     BL        Conference with John A. Morris regarding                  0.10      1295.00           $129.50
                                deposition and hearing schedule for contempt
                                motion.
 02/11/2021   JNP     BL        Conference with John A. Morris regarding examiner         0.10      1295.00           $129.50
                                motion.
 02/11/2021   JNP     BL        Brief review of examiner motion.                          0.10      1295.00           $129.50
 02/11/2021   JNP     BL        Review letter from Messrs. Leventon and Ellington         0.10      1295.00           $129.50
                                counsel regarding privilege issues at deposition.
 02/11/2021   JNP     BL        Conference with J. Dubel regarding UBS call,              0.30      1295.00           $388.50
                                Settlement Agreement and related issues.
 02/11/2021   JMF     BL        review examiner motion opposition.                        0.40      1050.00           $420.00
 02/11/2021   JAM     BL        Review/revise draft objection to Dugaboy/Get Good         8.10      1245.00      $10,084.50
                                motion for appointment of an examiner (3.2);
                                telephone conference with M. Hartmann re:
                                contempt hearing and Leventon deposition (0.1);
                                telephone conference with G. Demo re: Leventon
                                deposition, and matters concerning the Advisors
                                (0.2); telephone conference with L. Hogewood re:
                                preliminary injunction hearing (0.1); telephone
                                conference with G. Demo re: matters concerning
                                Advisors and potential litigation (0.1); review/revise
                                Daugherty draft Rule 9019 motion (3.8); telephone
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32          Page 59 of 155


Pachulski Stang Ziehl & Jones LLP                                                                Page:    30
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate        Amount
                                conference with J. Seery re: litigation matters (0.3);
                                e-mails with F. Smith, J. Pomerantz, I. Kharasch, G.
                                Demo re: Leventon deposition and contempt hearing
                                (0.2); e-mails with Z. Annable, C. Taylor re: timing
                                of Dondero's answer to Complaint (0.1).
 02/11/2021   GVD     BL        Review draft response to examiner motion                  0.50        950.00          $475.00
 02/11/2021   GVD     BL        Conference with J. Morris re litigation strategy          0.20        950.00          $190.00
 02/11/2021   HRW     BL        Review and draft summary of relevant documents            8.00        695.00         $5,560.00
                                for contempt hearing and depositions (8.0).
 02/12/2021   IDK     BL        E-mails with J Morris, J Pomerantz re Dondero             0.30      1325.00           $397.50
                                counsels proposal on resolving preliminary
                                injunction hearing on temporary basis and problems
                                (.2); E-mails with J Morris, J Pomerantz re UCC
                                counsel and its further discovery requests and
                                logistical problems (.1).
 02/12/2021   IDK     BL        E-mails with J Pomerantz, client re Reid Collins          0.20      1325.00           $265.00
                                letter on withdrawal re UBS litigation, including
                                review of same
 02/12/2021   JNP     BL        Conference with John A. Morris regarding CLO              0.10      1295.00           $129.50
                                litigation.
 02/12/2021   JNP     BL        Conference with Ira D. Kharasch regarding USB             0.20      1295.00           $259.00
                                and issues relating to Plan.
 02/12/2021   JNP     BL        Conference with Ira D. Kharasch and John A.               0.30      1295.00           $388.50
                                Morris regarding preliminary injunction hearing and
                                related matters.
 02/12/2021   JNP     BL        Conference with Robert J. Feinstein regarding letter      0.20      1295.00           $259.00
                                from B. Reid and next steps.
 02/12/2021   JMF     BL        Review opinion re Dondero injunction appeal.              0.30      1050.00           $315.00
 02/12/2021   JAM     BL        Review/revise Daugherty Rule 9019 motion to take          8.30      1245.00      $10,333.50
                                into account comments of J. Pomerantz (0.4); e-mail
                                to J. Pomerantz, I. Kharasch, G. Demo, H. Winograd
                                re: revised Rule 9019 motion for Daugherty (0.1);
                                e-mails to counsel re: Leventon and Ellington
                                depositions (0.3); telephone conference with P.
                                Keiffer re: Hunter Mountain adversary proceeding
                                (0.2); draft settlement agreement with Daugherty
                                (6.7); review H. Winograd analysis of public
                                statements concerning UCC's requests for text
                                messages (0.2); telephone conference with H.
                                Winograd re: analysis of public statements
                                concerning UCC's requests for text messages (0.2);
                                telephone conference with J. Pomerantz, I. Kharasch
                                re: preliminary injunction hearing with Advisors and
                                Funds and related litigation matters (0.2).
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32          Page 60 of 155


Pachulski Stang Ziehl & Jones LLP                                                                Page:    31
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate        Amount
 02/12/2021   LSC     BL        Begin preparation of supplemental HCMLP                   2.30        460.00         $1,058.00
                                production.
 02/12/2021   GVD     BL        Review and revise objection to examiner motion            0.80        950.00          $760.00
 02/12/2021   GVD     BL        Review order on interlocutory appeal                      0.20        950.00          $190.00
 02/13/2021   IDK     BL        E-mail to J Morris re his issues on draft complaint vs    0.40      1325.00           $530.00
                                Advisors re transition problems, including brief
                                review, as well as E-mail to G Demo on Sentinel
                                ownership structure.
 02/13/2021   JAM     BL        Draft complaint against Advisors for breach of            4.30      1245.00          $5,353.50
                                contract, declaratory relief, and mandatory
                                injunction (3.6); e-mail to J. Pomerantz, I. Kharasch,
                                G. Demo re: draft Complaint against Advisors (0.1);
                                telephone conference with H. Winograd re:
                                complaint, motion for injunctive relief, and related
                                documents against the Advisors (0.2); telephone
                                conference with J. Seery re: scheduling and
                                litigation matters (0.3); e-mail to D. Rukavina, L.
                                Hodgwood, J. Pomerantz, G. Demo, H. Winograd
                                re: timing of preliminary injunction hearing (0.1).
 02/13/2021   LSC     BL        Review and retrieval of production documents in           3.90        460.00         $1,794.00
                                preparation for upcoming depositions and response
                                to discovery requests.
 02/13/2021   HRW     BL        Draft memo of law and ancillary documents for             2.00        695.00         $1,390.00
                                Adversary Filing against Advisors (2.0).
 02/14/2021   IDK     BL        E-mails with attorneys re further                         0.30      1325.00           $397.50
                                changes/information for complaint vs Advisors,
                                including brief review of revised complaint (.3).
 02/14/2021   JNP     BL        Emails with Robert J. Feinstein regarding Reid            0.10      1295.00           $129.50
                                Collins motion to withdraw.
 02/14/2021   JNP     BL        Review information regarding Reid Collins litigation      0.10      1295.00           $129.50
                                history.
 02/14/2021   JNP     BL        Conference with John A. Morris regarding                  0.10      1295.00           $129.50
                                upcoming depositions.
 02/14/2021   JAM     BL        Review comments of G. Demo, J. Pomerantz to draft         5.70      1245.00          $7,096.50
                                complaint against Advisors (0.2); revise draft
                                Complaint against Advisors (0.3); draft
                                Memorandum of Law in support of manadatory
                                injunction against the Advisors (4.2); telephone
                                conference with J. Pomerantz re: Daugherty
                                settlement (0.1); e-mails with J. Pomerantz, I.
                                Kharasch, G. Demo, H. Winograd re: Daugherty
                                settlement (0.1); emails with M. Hartmann, L.
                                Hogewood, D. Rukavina re: timing of preliminary
                                injunction hearing (0.1); prepare for Leventon
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                      Entered 03/26/21 17:46:32        Page 61 of 155


Pachulski Stang Ziehl & Jones LLP                                                               Page:    32
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
                                deposition (0.5); telephone conference with J. Seery
                                re: Leventon deposition (0.2).
 02/14/2021   LSC     BL        Review and retrieval of production documents in          0.50        460.00          $230.00
                                preparation for upcoming depositions and response
                                to discovery requests for G. Demo.
 02/14/2021   GVD     BL        Review and revise brief in support of declaratory        1.90        950.00         $1,805.00
                                judgment and injunction
 02/14/2021   HRW     BL        Draft memo of law and ancillary documents for            8.50        695.00         $5,907.50
                                Adversary Filing against Advisors (8.5).
 02/15/2021   IDK     BL        Attend and participate in substantially all of I         3.80      1325.00          $5,035.00
                                Leventon deposition (3.8).
 02/15/2021   IDK     BL        E-mails with J Morris, others on revised motion for      0.80      1325.00          $1,060.00
                                mandatory injunction, and issues for further
                                revisions, including review of same (.4); Attend
                                conference call with J Pomerantz, J Morris, others re
                                further issues on next steps in filing complaint re
                                transition services re termination of shared services
                                (.4).
 02/15/2021   IDK     BL        E-mails with G Demo, others on NY court                  0.90      1325.00          $1,192.50
                                scheduling hearing on motion to withdraw by Reid
                                Collins, and review of same, and coordination of call
                                re same (.2); Attend conference call on Reid Collins
                                motion to withdraw and issues raised in their
                                pleading and info re prior relationships and
                                transition issues (.7).
 02/15/2021   IDK     BL        E-mails with J Morris, others re his outline on          0.20      1325.00           $265.00
                                Leventon depo and issues re Gov Re.
 02/15/2021   JNP     BL        Participate in Leventon deposition (most of it).         4.20      1295.00          $5,439.00
 02/15/2021   JNP     BL        Review Reid affidavit regarding withdrawal.              0.10      1295.00           $129.50
 02/15/2021   JNP     BL        Conference with Ira D. Kharasch, Robert J.               0.70      1295.00           $906.50
                                Feinstein, Gregory V. Demo and John A. Morris
                                regarding issues surrounding Reid Collins
                                withdrawal.
 02/15/2021   JNP     BL        Conference with J. Dubel regarding Leventon              0.30      1295.00           $388.50
                                deposition (2x).
 02/15/2021   JNP     BL        Conference with Gregory V. Demo, John A. Morris,         0.40      1295.00           $518.00
                                Ira D. Kharasch H. Winograd regarding CLO
                                advisor litigation.
 02/15/2021   JNP     BL        Emails to and from John A. Morris regarding              0.10      1295.00           $129.50
                                contempt motion.
 02/15/2021   RJF     BL        Internal call regarding Reid Collins withdrawal          0.70      1395.00           $976.50
                                motion.
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32          Page 62 of 155


Pachulski Stang Ziehl & Jones LLP                                                                Page:    33
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate        Amount
 02/15/2021   JMF     BL        Review complaint re TRO and injunction re related         0.30      1050.00           $315.00
                                entities.
 02/15/2021   JAM     BL        Draft stipulation re: extension of TRO against the       13.10      1245.00      $16,309.50
                                Advisors (0.3); e-mails with L. Canty, G. Demo, H.
                                Winograd re: Leventon deposition exhibits (0.4);
                                e-mail to L. Hodewood, D. Rukavina, J. Pomerantz,
                                I. Kharasch, G. Demo re: extension of TRO against
                                Advisors (0.1); prepare for Leventon deposition
                                (5.7); review changes to Memorandum of Law for
                                mandatory injunction against Advisors (0.3); e-mail
                                to J. Pomerantz, I. Kharasch, G. Demo, H. Winograd
                                re: revised Memorandum of Law (0.1); Leventon
                                deposition (4.6); telephone conference with J.
                                Pomerantz, I. Kharasch, G. Demo, H. Winograd re:
                                mandatory injunction issues (0.4); telephone
                                conference with J. Rovia re: Daugherty litigation
                                issues (0.2); telephone conference with J.
                                Pomerantz, I. Kharasch, R, Feinstein, G. Demo re:
                                UBS/Reid Collins litigation issues (0.8); telephone
                                conference with J. Seery re: litigation matters (0.2).
 02/15/2021   LSC     BL        Prepare for and assist at deposition of Isaac             6.80        460.00         $3,128.00
                                Leventon (5.8); research and retrieve additional
                                responsive production documents for G. Demo (1.0)
 02/15/2021   GVD     BL        Correspondence re potential litigation counsel issues     0.10        950.00           $95.00
 02/15/2021   GVD     BL        Conference re withdrawal of counsel                       0.70        950.00          $665.00
 02/15/2021   GVD     BL        Conference with J. Morris re Leventon deposition          0.20        950.00          $190.00
                                issues
 02/15/2021   GVD     BL        Review deposition exhibits                                0.30        950.00          $285.00
 02/15/2021   GVD     BL        Review memorandum of law in support of advisor            0.70        950.00          $665.00
                                injunction
 02/15/2021   GVD     BL        Review deposition outline for I. Leventon deposition      0.40        950.00          $380.00
 02/15/2021   GVD     BL        Attend I. Leventon deposition                             4.00        950.00         $3,800.00
 02/15/2021   HRW     BL        Leventon Deposition (4.0); Call with J. Pomerantz,        8.80        695.00         $6,116.00
                                J. Morris, I. Kharasch, and G. Demo re: Daugherty
                                Settlement Agreement (0.4); Call with J. Pomerantz,
                                J. Morris, I. Kharasch, and G. Demo re: Adversary
                                Proceeding against Advisors (0.4); Draft memo of
                                law and ancillary documents for Adversary Filing
                                against Advisors (4.0).
 02/16/2021   IDK     BL        Attend conference call with Bermuda counsel re            0.50      1325.00           $662.50
                                Gov Re insurance issues and how to get information
                                (.5).
 02/16/2021   IDK     BL        Attend substantive part of Ellington deposition (2.7).    2.70      1325.00          $3,577.50
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32         Page 63 of 155


Pachulski Stang Ziehl & Jones LLP                                                               Page:    34
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
 02/16/2021   IDK     BL        Attend conference call with CEO, Surgent, others re      0.80      1325.00          $1,060.00
                                issues around CDO issues and withdrawal of Reid
                                Collins (.8).
 02/16/2021   IDK     BL        Attend conference call with J Morris, J Pomerantz        0.30      1325.00           $397.50
                                and G Demo on litigation issues and privilege issues
                                re UCC requests and delayed effective date (.3).
 02/16/2021   IDK     BL        Telephone conference with J Pomerantz re his call        0.10      1325.00           $132.50
                                with UCC counsel (.1).
 02/16/2021   IDK     BL        Review briefly correspondence with local counsel, J      0.20      1325.00           $265.00
                                Morris, others on proposed drafts of complaint and
                                memo for mandatory injunction vs Advisors.
 02/16/2021   IDK     BL        Review of numerous correspondence with court             0.10      1325.00           $132.50
                                chambers re Advisors/Dondero requests for
                                continuances re PI/contempt hearing and responses
 02/16/2021   JNP     BL        Participate in S. Ellington deposition.                  3.40      1295.00          $4,403.00
 02/16/2021   JNP     BL        Conference with Gregory V. Demo, Ira D. Kharasch.        0.80      1295.00          $1,036.00
                                Robert J. Feinstein, T. Surgent and J. Seery
                                regarding CDO issues, Reid Collins and related
                                matters.
 02/16/2021   JNP     BL        Conference with Gregory V. Demo, Ira D. Kharasch,        0.30      1295.00           $388.50
                                John A. Morris and Joshua M. Fried regarding
                                transfer of documents to Committee and litigation
                                issues.
 02/16/2021   JNP     BL        Conference with J. Dubel regarding S. Ellington          0.10      1295.00           $129.50
                                deposition.
 02/16/2021   JNP     BL        Conference with M. Clemente regarding litigation         0.30      1295.00           $388.50
                                issues and related.
 02/16/2021   JNP     BL        Conference with Ira D. Kharasch regarding call with      0.10      1295.00           $129.50
                                M. Clemente.
 02/16/2021   JNP     BL        Conference with J. Seery regarding issues relating to    0.20      1295.00           $259.00
                                Committee continued investigation of claims and
                                recent depositions.
 02/16/2021   JNP     BL        Email to Latham regarding call to discuss Settlement     0.10      1295.00           $129.50
                                Agreement.
 02/16/2021   RJF     BL        Call with Seery, Surgent, Gregory V. Demo, Ira D.        0.80      1395.00          $1,116.00
                                Kharasch, Jeffrey N. Pomerantz regarding Reid
                                Collins and related matters.
 02/16/2021   JMF     BL        Telephone call with J.N. Pomerantz and J. Morris re      0.60      1050.00           $630.00
                                discovery issues and continuance of hearings; (.3)
                                review motions to continue 2/18 and 3/22 hearings
                                (.3).
 02/16/2021   JAM     BL        Draft e-mail to Court re: scheduling issues (0.6);       9.70      1245.00      $12,076.50
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32         Page 64 of 155


Pachulski Stang Ziehl & Jones LLP                                                               Page:    35
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
                                identify exhibits for Ellington deposition and send
                                e-mail to L. Canty, H. Winograd re: same (1.0);
                                e-mails with E. Sonderland, M. Hartmann re:
                                exhibits for Ellington deposition (0.2); e-mail to J.
                                Seery, J. Pomerantz, I. Kharasch, G. Demo, H.
                                Winograd re: adversary proceeding and motion for
                                mandatory injunction against Advisors (0.4); prepare
                                for Ellington deposition (2.3); e-mail to Z. Annable,
                                J. Pomerantz, I. Kharasch, G. Demo, H. Winograd,
                                M. Hayward re: adversary proceeding and motion
                                for mandatory injunction against Advisors (0.3);
                                review consensual motions extending dates related
                                to adversary proceeding against the Advisors (0.3);
                                e-mail to Z. Annable, J. Pomerantz, I. Kharasch, G.
                                Demo, H. Winograd, M. Hayward re: consensual
                                motions extending dates related to adversary
                                proceeding against the Advisors (0.3); Ellington
                                Deposition (3.2); telephone conference with J.
                                Pomerantz, I. Kharasch, G. Demo re: Ellington
                                deposition (0.3); telephone conference with M.
                                Hartmann re: scheduling (0.1); communications with
                                Board, Court and colleagues concerning the
                                litigation schedule (0.2); telephone conference with
                                J. Pomerantz, I. Kharasch, G. Demo, J. Fried re:
                                privilege issues and the UCC (0.2); telephone
                                conference with J. Seery re: Ellington deposition and
                                litigation matters (0.3).
 02/16/2021   LSC     BL        Prepare for and assist at deposition of Isaac            7.20        460.00         $3,312.00
                                Leventon (4.5); prepare supplemental exhibit list and
                                exhibits for 2/19 hearing (2.3); prepare exhibits to
                                complaint against Advisors (.4).
 02/16/2021   GVD     BL        Review exhibits for contempt hearing                     0.70        950.00          $665.00
 02/16/2021   GVD     BL        Conference with PSZJ re open litigation issues           0.30        950.00          $285.00
 02/16/2021   GVD     BL        Attend deposition of S. Ellington (partial)              2.80        950.00         $2,660.00
 02/16/2021   GVD     BL        Conference with Bermdua counsel re discovery             0.50        950.00          $475.00
                                issues
 02/16/2021   GVD     BL        Conference with J. Morris re Ellington deposition        0.10        950.00           $95.00
 02/16/2021   HRW     BL        Adversary Filing against Advisors (5.5); Ellington       7.70        695.00         $5,351.50
                                Deposition (2.0); PSZJ call re: term sheet (0.2).
 02/17/2021   IDK     BL        Review of numerous correspondence with Wilmer            0.30      1325.00           $397.50
                                Hale, G Demo re our filed complaint and mandatory
                                injunction motion and coordination with SEC, Fund
                                directors, others re same (.2); Review of
                                correspondence with court clerk, local counsel on
                                granting of our expedited hearing on mandatory
                                injunction motion (.1).
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                    Entered 03/26/21 17:46:32         Page 65 of 155


Pachulski Stang Ziehl & Jones LLP                                                              Page:    36
Highland Capital Management LP                                                                 Invoice 127314
36027 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate        Amount
 02/17/2021   JNP     BL        Conference with J. Dubel regarding UBS and              0.10      1295.00           $129.50
                                related.
 02/17/2021   JNP     BL        Conference with Robert J. Feinstein regarding call      0.10      1295.00           $129.50
                                with UBS.
 02/17/2021   JNP     BL        Email to Latham regarding call with UBS.                0.10      1295.00           $129.50
 02/17/2021   JNP     BL        Conference with J. Dubel regarding upcoming call        0.30      1295.00           $388.50
                                with Latham regarding UBS.
 02/17/2021   JNP     BL        Conference with J. Seery, J. Dubel, Robert J.           0.50      1295.00           $647.50
                                Feinstein, Ira D. Kharasch and Gregory V. Demo in
                                advance of call with Latham.
 02/17/2021   JNP     BL        Conference with J. Seery, J. Dubel, Robert J.           0.80      1295.00          $1,036.00
                                Feinstein, Ira D. Kharasch Gregory V. Demo and
                                Latham regarding UBS settlement and related issues.
 02/17/2021   JNP     BL        Conference with J. Seery, J. Dubel,.Robert J.           0.40      1295.00           $518.00
                                Feinstein, Gregory V. Demo and Ira D. Kharasch
                                after call with Latham.
 02/17/2021   JNP     BL        Conference with John A. Morris regarding pending        0.10      1295.00           $129.50
                                adversary proceeding relating to transition.
 02/17/2021   JNP     BL        Review and revise UBS Settlement Agreement.             0.30      1295.00           $388.50
 02/17/2021   JNP     BL        Review and respond to John A. Morris email              0.10      1295.00           $129.50
                                regarding discovery requests from Committee.
 02/17/2021   JNP     BL        Email to team regarding examiner motion.                0.10      1295.00           $129.50
 02/17/2021   RJF     BL        Internal pre-call regarding CDO Fund, etc.              0.50      1395.00           $697.50
 02/17/2021   RJF     BL        Call with UBS regarding CDO Fund, etc.                  0.80      1395.00          $1,116.00
 02/17/2021   RJF     BL        Post-mortem internal call regarding CDO Fund.           0.30      1395.00           $418.50
 02/17/2021   RJF     BL        Further revise settlement agreement.                    0.90      1395.00          $1,255.50
 02/17/2021   JAM     BL        Review/revise Complaint and related papers against      6.80      1245.00          $8,466.00
                                the Advisors (0.9); e-mails with J. Pomerantz, P.
                                Keiffer re: Hunter Mountain (0.1); review UCC
                                e-mails re: discovery and send e-mail to T. Surgent,
                                G. Demo, H. Winograd (0.1); e-mail to J.
                                Pomerantz, I. Kharasch, H. Winograd re: UCC
                                request for additional document searches (0.1);
                                review draft amended Exhibit List and e-mails with
                                L. Canty re: same (0.7); e-mails with counsel to
                                Dondero, Funds/Advisors, and Ellington/Leventon
                                re: hearing dates (0.1); e-mail to J. Seery, J.
                                Pomerantz, I. Kharasch, G. Demo, H. Winograd re:
                                Daugherty settlement (0.1); e-mail to L. Canty, G.
                                Demo, H. Winograd re: W/E list for contempt
                                hearing (0.1); communications with M. Hartmann,
                                F. Smith, D. Dandeneau re: scheduling/contempt
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32          Page 66 of 155


Pachulski Stang Ziehl & Jones LLP                                                                Page:    37
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate        Amount
                                hearing (0.2); e-mail to T. Ellison, counsel for all
                                relevant parties re: scheduling matters (0.2); review
                                draft motion and order relating to scheduling of
                                hearing on mandatory injunction, and
                                communications with H. Winograd, Z. Annable
                                concerning the same (0.2); e-mail to L. Canty, J.
                                Pomerantz, I. Kharasch, G. Demo, H. Winograd re:
                                exhibit list for injunction hearing (0.3); telephone
                                conference with T. Surgent, H. Winograd re:
                                responses to UCC's latest discovery requests (0.5);
                                telephone conference with G. Demo, K&L Gates
                                and others re: litigation and transition issues
                                concerning the Advisors (0.3); telephone conference
                                with G. Demo re: status/strategy concerning the
                                Advisors (0.2); prepare Ellington cross-examination
                                for contempt hearing (2.4); telephone conference
                                with J. Pomerantz re: litigation matters (0.1); review
                                e-mails concerning Advisors (0.2).
 02/17/2021   LSC     BL        Continued preparation supplemental exhibit list and       2.90        460.00         $1,334.00
                                exhibits for 2/23 hearing (1.2); preparation of
                                witness and exhibit list for Advisors' adversary
                                preliminary injunction hearing and exhibits (1.7).
 02/17/2021   LSC     BL        Prepare document production to Latham & Watkins           7.70        460.00         $3,542.00
                                and correspondence regarding the same (3.6);
                                retrieval, upload, and initial review of additional
                                incoming document production (4.1).
 02/17/2021   GVD     BL        Review redactions on trial exhibits                       0.30        950.00          $285.00
 02/17/2021   GVD     BL        Prepare and file adversary proceeding                     0.90        950.00          $855.00
 02/17/2021   HRW     BL        Prepare and file documents for Adversary Filing           6.90        695.00         $4,795.50
                                against Advisors (3.0); Call re: UCC discovery
                                requests (0.5); Review proposed order granting the
                                motion to expedite and the notice of hearing on the
                                motion for a mandatory injunction (0.2); Prepare the
                                motion and order on continuance of contempt
                                hearing (1.2); Draft opposition to K&L Gates clients'
                                motion to dismiss complaint (2.0).
 02/18/2021   CHM     BL        Review email from J. Pomerantz re stipulation to          0.10        750.00           $75.00
                                continue and reply.
 02/18/2021   CHM     BL        Draft stipulation to continue and email same to J.        0.40        750.00          $300.00
                                Pomerantz.
 02/18/2021   CHM     BL        Update stipulation and email final version to J.          0.20        750.00          $150.00
                                Pomerantz.
 02/18/2021   CHM     BL        Email M. Hayward and Z. Annable re stipulation.           0.10        750.00           $75.00
 02/18/2021   IDK     BL        Review briefly numerous correspondence with               0.30      1325.00           $397.50
                                Wilmer Hale, G Demo re drafts of proposed
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32         Page 67 of 155


Pachulski Stang Ziehl & Jones LLP                                                               Page:    38
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
                                response to Advisors on term sheet for transition and
                                related issues (.3).
 02/18/2021   IDK     BL        Review of various correspondence with Dondero            0.10      1325.00           $132.50
                                counsel on refusal to withdraw examiner motion and
                                next steps
 02/18/2021   JNP     BL        Emails to and from D. Draper regarding examiner          0.20      1295.00           $259.00
                                motion.
 02/18/2021   JNP     BL        Review and revise examiner motion opposition.            0.40      1295.00           $518.00
 02/18/2021   JNP     BL        Review and comment on stipulation to extend              0.10      1295.00           $129.50
                                response deadline for examiner motion.
 02/18/2021   JNP     BL        Review and revise UBS Settlement Agreement and           0.50      1295.00           $647.50
                                emails with team regarding same.
 02/18/2021   JNP     BL        Participate on call with J. Dubel, J. Seery, Gregory     0.80      1295.00          $1,036.00
                                V. Demo, Ira D. Kharasch and Robert J. Feinstein
                                regarding UBS Settlement Agreement.
 02/18/2021   JNP     BL        Conference with J. Seery regarding provision of          0.10      1295.00           $129.50
                                information to UBS.
 02/18/2021   JNP     BL        Conference with J. Dubel regarding UBS status and        0.10      1295.00           $129.50
                                related.
 02/18/2021   JNP     BL        Emails with Robert J. Feinstein regarding email to       0.10      1295.00           $129.50
                                UBS regarding Settlement Agreement.
 02/18/2021   JAM     BL        Communications with B. Sharp re: UCC/FTI                 4.70      1245.00          $5,851.50
                                discovery requests (0.3); review e-mails between J.
                                Pomerantz, D. Draper re: Dugaboy examiner motion
                                (0.1); review J. Pomerantz proposed revisions to
                                draft objection to examiner motion (0.1); telephone
                                conference with G. Demo re: status of discussions
                                with Advisors and mandatory injunction litigation
                                (0.2); review draft Witness and Exhibit list for
                                mandatory injunction hearing (0.4); telephone
                                conference with J. Pomerantz, R. Feinstein, G.
                                Demo re: UBS settlement issues (0.7); telephone
                                conference with G. Demo, Wilmer Hale attorneys re:
                                options for resolving disputes with Advisors (0.3);
                                telephone conference with J. Seery, G. Demo,
                                Wilmer Hale re: status of mandatory injunction
                                proceeding and options for resolving disputes with
                                Advisors (0.7); e-mails with L. Canty, G. Demo, H.
                                Winograd re: Witness and Exhibit List for
                                mandatory injunction hearing (0.2); telephone
                                conference with J. Seery re: status of litigation
                                matters (0.2); telephone conference with G. Demo,
                                L. Hogewood re: hearing on mandatory injunction
                                (0.3); e-mails with G. Demo, L. Hodewood, D.
                                Rukavina, Dondero counsel re: timing of 2/23
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32         Page 68 of 155


Pachulski Stang Ziehl & Jones LLP                                                               Page:    39
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
                                hearing on mandatory injunction (0.3); telephone
                                conference with G. Demo re: 2/23 hearing on
                                mandatory injunction (0.1); telephone conference
                                with H. Winograd, P. Montgomery, C. Rognes re:
                                discovery issues (0.5); e-mails with J. Pomerantz, I.
                                Kharasch, G. Demo, H. Winograd re: response to
                                K&L Gates concerning potential options for
                                resolving disputes with Advisors (0.3).
 02/18/2021   LSC     BL        Continued preparation of witness and exhibit list,       4.80        460.00         $2,208.00
                                exhibits for 2/23 preliminary injunction hearing
                                (1.9); retrieve, upload, and review additional
                                production documents and correspondence with
                                attorneys regarding the same (2.9).
 02/18/2021   GVD     BL        Conference with L. Hogewood re trial scheduling          0.20        950.00          $190.00
 02/18/2021   HRW     BL        Review relevant scheduling dates for adversary           5.60        695.00         $3,892.00
                                proceedings (1.7); Draft opposition to K&L Gates
                                clients' motion to dismiss complaint (2.5); Highland
                                - Transition pre-call (0.2); Highland call re:
                                Transition Matters (0.7); Highland - update call re:
                                transition matters (0.5).
 02/19/2021   IDK     BL        Review of numerous correspondence with court,            0.20      1325.00           $265.00
                                Dondero counsels, re scheduling issues on
                                mandatory injunction and contempt hearings
 02/19/2021   JNP     BL        Conference with John A. Morris regarding contempt        0.20      1295.00           $259.00
                                hearing and related.
 02/19/2021   JAM     BL        Telephone conference with J. Seery re: transition        6.10      1245.00          $7,594.50
                                issues with Advisors and impact on litigation (0.1);
                                telephone conference with G. Demo re: transition
                                issues with Advisors and impact on litigation (0.1);
                                telephone conference with J. Seery, G. Demo, T.
                                Surgent, T. Silva, I. Kharasch (and others) re:
                                transition with Advisors and impact on litigation
                                (0.3); telephone conference with G. Demo, T. Silva,
                                L. Hogewood and others re: settlement of mandatory
                                injunction issues and transition of services (0.6);
                                prepare for contempt hearing (2.7); review e-mails
                                and proposals re: transition of services issues with
                                Advisors (0.5); e-mails with B. Assink, J. Pomerantz
                                (others) re: Dondero motion in limine to exclude
                                evidence (0.3); telephone conference with J.
                                Pomerantz re: transition of services (0.2); telephone
                                conference with G. Demo re: Advisors' withdrawal
                                of offer (0.1); telephone conference with G. Demo,
                                L. Hogewood re: Advisors' withdrawal of offer
                                (0.3); e-mails with D. Rukavina re: depositions,
                                witnesses (0.3); telephone conference with J.
                                Pomerantz re: Advisors' withdrawal of offer (0.1);
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32          Page 69 of 155


Pachulski Stang Ziehl & Jones LLP                                                                Page:    40
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate        Amount
                                communications with court reporting service re:
                                Monday's depositions for mandatory injunction
                                proceeding (0.4); communications with P. Keiffer
                                re: Hunter Mountain deposition (0.1).
 02/19/2021   LSC     BL        Continued preparation of supplemental document            1.60        460.00          $736.00
                                production.
 02/19/2021   HRW     BL        Highland Transition update call (0.2); Draft              9.00        695.00         $6,255.00
                                opposition to K&L Gates clients' motion to dismiss
                                complaint (8.8).
 02/20/2021   IDK     BL        Review briefly E-mails with CEO on negotiations on        0.40      1325.00           $530.00
                                term sheet, as well as Dondero counsels
                                correspondence re same (.2); Telephone conference
                                with J Pomerantz re Daugherty communications
                                with CEO on Ellington issues and transition and
                                TRO re same (.2).
 02/20/2021   IDK     BL        Telephone conference with J Pomerantz re contempt         0.30      1325.00           $397.50
                                hearing (.1); Telephone conference with J Pomerantz
                                re issues on upcoming mandatory injunction hearing
                                (.2).
 02/20/2021   JNP     BL        Conference with J. Seery regarding issues relating to     0.10      1295.00           $129.50
                                contempt hearing.
 02/20/2021   JNP     BL        Conference with John A. Morris regarding contempt         0.20      1295.00           $259.00
                                hearing and call with J. Seery (2x).
 02/20/2021   JNP     BL        Conference with Ira D. Kharasch regarding                 0.10      1295.00           $129.50
                                contempt hearing.
 02/20/2021   JNP     BL        Conference with Ira D. Kharasch regarding issues          0.20      1295.00           $259.00
                                relating to upcoming hearing on mandatory
                                injunction.
 02/20/2021   JNP     BL        Conference with J. Seery regarding issues relating to     0.40      1295.00           $518.00
                                upcoming hearing on mandatory injunction and
                                related matters.
 02/20/2021   JNP     BL        Conference with Gregory V. Demo regarding                 0.10      1295.00           $129.50
                                upcoming mandatory injunction hearing.
 02/20/2021   JAM     BL        Review documents, prepare demonstrative exhibits,         9.60      1245.00      $11,952.00
                                and send e-mail to Trial Graphix, G. Demo, H.
                                Winograd, and L. Canty for injunction hearing (1.4);
                                prepare for hearing on Mandatory Injunction (0.7);
                                issues re Sentinel (0.9); telephone conference with J.
                                Pomerantz re: status, strategy of litigation (0.1);
                                telephone conference with G. Demo re status,
                                strategy of litigation (0.1); prepare for contempt
                                hearing (3.5); review documents, prepare
                                demonstrative exhibits, and send e-mail to Trial
                                Graphix, G. Demo, H. Winograd, and L. Canty for
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32          Page 70 of 155


Pachulski Stang Ziehl & Jones LLP                                                                Page:    41
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate        Amount
                                injunction hearing (2.8); telephone conference with
                                J. Pomerantz re: status, strategy, depositions (0.1).
 02/20/2021   HRW     BL        Draft opposition to K&L Gates clients' motion to          9.00        695.00         $6,255.00
                                dismiss complaint (8.5); Review demonstratives for
                                contempt hearing (0.5).
 02/21/2021   JNP     BL        Conference with Gregory V. Demo, John A. Morris           1.00      1295.00          $1,295.00
                                and J. Seery preparing for Tuesday hearing (partial).
 02/21/2021   JNP     BL        Brief review of Dondero opposition to contempt            0.10      1295.00           $129.50
                                motion.
 02/21/2021   JAM     BL        Prepare for evidentiary hearing, including review of      7.40      1245.00          $9,213.00
                                documents and modifications to deck for opening
                                statement (2.0); e-mail to Bonds Ellis, PSZJ lawyers
                                re: objections to Dondero's witness and exhibit list
                                (0.3); e-mail to H. Winograd, J. Pomerantz, I.
                                Kharasch, G. Demo re: deposition notices (0.1);
                                e-mail to counsel for Advisors, Dondero re:
                                discovery, W&E list (0.3); e-mail to Court Reporting
                                Service re: Monday's depositions (0.2); telephone
                                conference with G. Demo re: litigation matters (0.2);
                                e-mail to J. Seery, J. Pomerantz, G. Demo re:
                                deposition preparation (0.2); e-mails with B. Assink,
                                Bonds Ellis attorneys, PSZJ lawyers re: Jason Post
                                as a witness (0.2); tel c. w/ J. Seery, G. Demo, J.
                                Pomerantz (partial participation) re: deposition
                                preparation (1.7); telephone conference with G.
                                Demo re: litigation and settlement issues for
                                Advisors and (0.2); prepare for mandatory injunction
                                hearing (0.7); review/analyze motion in limine (0.9);
                                e-mail to trial graphics re: new slide for motion in
                                limine (0.2); e-mails to counsel re: Zoom
                                instructions for depositions (0.2).
 02/21/2021   LSC     BL        Retrieval, upload, and initial review of additional       3.70        460.00         $1,702.00
                                incoming document productions (3.3); revise
                                opposition to motion to dismiss (.4).
 02/21/2021   GVD     BL        Attend litigation prep session with J. Seery              1.80        950.00         $1,710.00
 02/21/2021   GVD     BL        Compile exhibits for hearing                              0.70        950.00          $665.00
 02/21/2021   GVD     BL        Conference with J. Morris re litigation issues            0.20        950.00          $190.00
 02/21/2021   HRW     BL        Draft deposition notices for Norris and Dondero           9.50        695.00         $6,602.50
                                (0.5); Draft opposition to K&L Gates clients' motion
                                to dismiss complaint (9.0).
 02/22/2021   IDK     BL        Attend conference call with CEO, J Pomerantz, J           0.90      1325.00          $1,192.50
                                Morris, G Demo re testimony prep for tomorrow and
                                potential global deal with Dondero on transition (.7):
                                Review briefly numerous E-mails re draft of
                                potential agreed upon order re hearing tomorrow re
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32        Page 71 of 155


Pachulski Stang Ziehl & Jones LLP                                                              Page:    42
Highland Capital Management LP                                                                 Invoice 127314
36027 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate        Amount
                                Mandatory Injunction (.2).
 02/22/2021   IDK     BL        Brief review of revisions to letter re CDO and cw, G    0.20      1325.00           $265.00
                                Demo, as well as E-mails re logistics for same (.2).
 02/22/2021   JNP     BL        Participate in J. Seery deposition regarding            1.00      1295.00          $1,295.00
                                mandatory injunction hearing.
 02/22/2021   JNP     BL        Conference with John A. Morris and Gregory V.           0.30      1295.00           $388.50
                                Demo after J. Seery deposition.
 02/22/2021   JNP     BL        Participate in D. Norris deposition regarding           1.90      1295.00          $2,460.50
                                mandatory injunction hearing.
 02/22/2021   JNP     BL        Emails to and from Latham regarding scheduling          0.10      1295.00           $129.50
                                call.
 02/22/2021   JNP     BL        Conference with John A. Morris, Gregory V. Demo         0.40      1295.00           $518.00
                                and Ira D. Kharasch regarding mandatory injunction
                                hearing.
 02/22/2021   JNP     BL        Participate on call with Latham, John A. Morris,        0.80      1295.00          $1,036.00
                                Gregory V. Demo, Robert J. Feinstein and Ira D.
                                Kharasch regarding UBS Settlement Agreement and
                                related issues.
 02/22/2021   JNP     BL        Conference with Gregory V. Demo, Ira D. Kharasch,       0.30      1295.00           $388.50
                                Robert J. Feinstein and J. Seery regarding call with
                                Latham regarding UBS Settlement Agreement and
                                related issues.
 02/22/2021   JNP     BL        Conference with J. Dubel regarding call with            0.30      1295.00           $388.50
                                Latham regarding UBS Settlement Agreement.
 02/22/2021   JNP     BL        Conference with John A. Morris, Gregory V. Demo,        0.70      1295.00           $906.50
                                Ira D. Kharasch and J. Seery regarding hearing
                                preparation.
 02/22/2021   JNP     BL        Review and respond to email regarding proposed          0.10      1295.00           $129.50
                                order for mandatory injunction hearing.
 02/22/2021   MDJ     BL        Assistance with preparation/revisions of Appendices     2.60        395.00         $1,027.00
                                re CDO letter; Email exchanges with PSZJ Team re
                                same; Arrange for printing; Follow up call with
                                copyroom re same.
 02/22/2021   RMP     BL        Conferences with J. Pomerantz and I. Kharasch re        0.40      1595.00           $638.00
                                litigation status.
 02/22/2021   RJF     BL        Telephone conference with Elissa regarding Reid         0.20      1395.00           $279.00
                                Collins 2004.
 02/22/2021   RJF     BL        Emails Elissa regarding Reid Collins 2004.              0.10      1395.00           $139.50
 02/22/2021   JMF     BL        Review oppositions to contempt and preliminary          0.40      1050.00           $420.00
                                injunction motions.
 02/22/2021   JAM     BL        Prepare for Norris deposition (3.5); telephone         12.60      1245.00      $15,687.00
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32         Page 72 of 155


Pachulski Stang Ziehl & Jones LLP                                                               Page:    43
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
                                conference with J. Seery re: preparation for
                                deposition (0.1); telephone conference with G.
                                Demo re: Norris deposition, facts (0.1); e-mails with
                                G. Demo, H. Winograd, L. Canty re: exhibits for use
                                in Norris deposition (0.3); Seery deposition (1.2);
                                telephone conference with J. Seery, J. Pomerantz, I.
                                Kharasch, G. Demo re: Seery deposition, next steps
                                (0.2); Norris deposition (1.9); telephone conference
                                with J. Pomerantz, I. Kharasch, G. Demo re: Norris
                                deposition (0.1); review draft supplemental appendix
                                for Dugaboy appeal of HarbourVest settlement (0.1);
                                telephone conference with H. Winograd re: draft
                                supplemental appendix for Dugaboy appeal of
                                HarbourVest settlement (0.1); prepare for hearing
                                (1.4); telephone conference with J. Pomerantz re:
                                status of 2/23 hearing (0.1); review Advisors'
                                objection to mandatory injunction motion (0.3);
                                telephone conference with J. Pomerantz, I.
                                Kharasch, G. Demo re: status, strategy of 2/23
                                hearing (0.2); telephone conference with PSZJ,
                                Latham re: issues concerning UBS claim and
                                litigation issues (0.6); prepare for Dondero
                                deposition (0.5); Dondero deposition (1.1);
                                telephone conference with G. Demo re: Dondero
                                deposition (0.1); telephone conference with J. Seery,
                                J. Pomerantz, I. Kharasch, G. Demo re: litigation
                                matters (0.7).
 02/22/2021   EAW     BL        Research and analysis re: 2004 motion and                1.50        925.00         $1,387.50
                                discovery (RCT).
 02/22/2021   EAW     BL        Review correspondence and other background               1.20        925.00         $1,110.00
                                material re: 2004 motion and discovery (RCT).
 02/22/2021   EAW     BL        Telephone call with R. Feinstein re: 2004 motion         0.20        925.00          $185.00
                                and discovery (RCT).
 02/22/2021   LSC     BL        Prepare for and assist at deposition of Dustin Norris    3.60        460.00         $1,656.00
                                (2.3); prepare for and assist at deposition of James
                                Dondero (1.3).
 02/22/2021   LSC     BL        Prepare supplemental witness and exhibit list,           1.90        460.00          $874.00
                                exhibits for 2/23 hearing.
 02/22/2021   LSC     BL        Coordinate with M. DesJardien and assist with            1.30        460.00          $598.00
                                preparation of letter and appendices.
 02/22/2021   GVD     BL        Conference with J. Seery and PSZJ team re trial          0.70        950.00          $665.00
                                preparation
 02/22/2021   GVD     BL        Attend Dondero deposition (partial attendance)           1.10        950.00         $1,045.00
 02/22/2021   GVD     BL        Prepare for hearing on mandatory injunction              0.50        950.00          $475.00
 02/22/2021   GVD     BL        Attend deposition of D. Norris (partial attendance)      0.90        950.00          $855.00
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32          Page 73 of 155


Pachulski Stang Ziehl & Jones LLP                                                                Page:    44
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate        Amount
 02/22/2021   GVD     BL        Attend J. Seery deposition (partial attendance)           0.80        950.00          $760.00
 02/22/2021   HRW     BL        Norris Deposition (1.8); Dondero Deposition (1.0);        7.10        695.00         $4,934.50
                                Review Letter (1.5); Edit opposition to K&L Clients'
                                Motion to Dismiss Complaint (1.5); Prepare
                                supplemental designation of record re: Dugaboy
                                appeal of HarbourVest settlement (1.3).
 02/23/2021   CHM     BL        Legal research re final order issue.                      1.30        750.00          $975.00
 02/23/2021   CHM     BL        Review email from J. Pomerantz re examiner motion         0.10        750.00           $75.00
                                research and reply.
 02/23/2021   IDK     BL        Review of e-mail from G Demo to CEO on potential          0.10      1325.00           $132.50
                                agreed upon order before hearing today.
 02/23/2021   IDK     BL        Attend substantial part of hearing on Debtor's            5.00      1325.00          $6,625.00
                                motion for mandatory injunction on transition (4.7);
                                Attend part of Board call discussing result of same
                                hearing (.3).
 02/23/2021   IDK     BL        E-mails with G Demo re his correspondence with            0.20      1325.00           $265.00
                                Gov Re and its new counsel and coordination of call
                                tomorrow (.2).
 02/23/2021   IDK     BL        Review of correspondence with Dondero counsel re          0.20      1325.00           $265.00
                                whether to withdraw examiner motion and with C
                                Mackle re prep of opposition to same (.2).
 02/23/2021   JNP     BL        Participate in hearing on motion for mandatory            7.50      1295.00          $9,712.50
                                injunction against Advisors.
 02/23/2021   JNP     BL        Conference with Board, Ira D. Kharasch, Gregory           0.60      1295.00           $777.00
                                V. Demo and John A. Morris after hearing regarding
                                mandatory injunction against Advisors.
 02/23/2021   MDJ     BL        Arrange FedX delivery for letter and appendices;          0.60        395.00          $237.00
                                Email I. Kharasch and J. Pomerantz re binder
                                copies; Arrange with IT for appendices to be put
                                onto thumb drives; Multiple email exchanges with
                                IT and PSZJ Team re same.
 02/23/2021   JAM     BL        Prepare hearings on Debtor's motion for mandatory        14.70      1245.00      $18,301.50
                                injunction against the Advisors and the Debtor's
                                contempt motion against Dondero (including
                                preparation of the direct testimony for J. Seery in
                                both cases, the cross-examination of Dustin Norris
                                and James Dondero, and finalizing opening
                                statements for both hearings and argument on
                                Dondero's motion in limine) (7.1); telephone
                                conference with L. Canty re: order of proceedings,
                                exhibit lists (0.1); telephone conference with G.
                                Demo, L. Hogewood, D. Rukavina re: potential
                                consensual order (0.1); court hearing (morning
                                session) (3.4); telephone conference with J. Seery, J.
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                      Entered 03/26/21 17:46:32       Page 74 of 155


Pachulski Stang Ziehl & Jones LLP                                                              Page:    45
Highland Capital Management LP                                                                 Invoice 127314
36027 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate        Amount
                                Pomerantz, I. Kharasch. G. Demo re: hearing (0.4);
                                prepare for continued hearing (0.2); court hearing
                                (afternoon session) (2.8); telephone conference with
                                Board, J. Pomerantz, I. Kharasch, G. Demo re: court
                                hearing (0.6).
 02/23/2021   LSC     BL        Prepare for and assist at hearing on Advisors           8.80        460.00         $4,048.00
                                preliminary injunction motion (7.8); research and
                                retrieve responsive production documents (1.0).
 02/23/2021   GVD     BL        Conference with D. Rukavina, L. Hogewood, and J.        0.20        950.00          $190.00
                                Morris re proposed order
 02/23/2021   GVD     BL        Draft proposed order on mandatory injunction            0.40        950.00          $380.00
 02/23/2021   GVD     BL        Review J. Morris hearing outline                        0.40        950.00          $380.00
 02/23/2021   GVD     BL        Conference with PSZJ team re Seery testimony            0.20        950.00          $190.00
 02/23/2021   GVD     BL        Attend Hearing re Mandatory Injunction                  6.90        950.00         $6,555.00
 02/23/2021   GVD     BL        Conference with PSZJ team re status of hearing          0.20        950.00          $190.00
 02/23/2021   GVD     BL        Conference with Board and PSZJ team re result of        0.60        950.00          $570.00
                                hearing
 02/23/2021   HRW     BL        Hearing on mandatory injunction (6.5); Draft            7.30        695.00         $5,073.50
                                opposition to K&L Gates clients' motion to dismiss
                                complaint (0.8).
 02/24/2021   CHM     BL        Update opposition and legal research re final order     3.60        750.00         $2,700.00
                                and draft Morris declaration.
 02/24/2021   CHM     BL        Review email from J. Pomerantz re examiner motion       0.10        750.00           $75.00
                                and reply.
 02/24/2021   IDK     BL        Review of correspondence with C Mackle, J               0.40      1325.00           $530.00
                                Pomerantz on issues, research for opposition to
                                examiner motion (.2); Telephone conference with J
                                Pomerantz re examiner motion opposition (.1);
                                E-mails with J Pomerantz re court correspondence
                                denying examiner motion (.1).
 02/24/2021   JNP     BL        Review and comment on proposed order on                 0.10      1295.00           $129.50
                                Advisors mandatory injunction motion.
 02/24/2021   JNP     BL        Review and revise opposition to examiner motion.        0.30      1295.00           $388.50
 02/24/2021   JNP     BL        Review email regarding examiner motion and              0.10      1295.00           $129.50
                                forward to Board.
 02/24/2021   JNP     BL        Email to and from Robert J. Feinstein regarding         0.10      1295.00           $129.50
                                Reid Collins withdrawal motion.
 02/24/2021   JNP     BL        Conference with J. Dubel regarding examiner             0.30      1295.00           $388.50
                                motion and related issues.
 02/24/2021   JNP     BL        Review opposition to motion in limine regarding         0.20      1295.00           $259.00
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                    Entered 03/26/21 17:46:32        Page 75 of 155


Pachulski Stang Ziehl & Jones LLP                                                             Page:    46
Highland Capital Management LP                                                                Invoice 127314
36027 - 00002                                                                                 February 28, 2021


                                                                                      Hours           Rate        Amount
                                motion for contempt.
 02/24/2021   JNP     BL        Conference with John A. Morris regarding motion in     0.20      1295.00           $259.00
                                limine and contempt hearing.
 02/24/2021   JNP     BL        Review D. Rukavina letter to court regarding           0.10      1295.00           $129.50
                                proposed order.
 02/24/2021   JNP     BL        Review order.                                          0.10      1295.00           $129.50
 02/24/2021   EAW     BL        Research, document review and analysis re: 2004        3.60        925.00         $3,330.00
                                motion and discovery (RCT).
 02/24/2021   GVD     BL        Draft and revise order re resolution of mandatory      2.20        950.00         $2,090.00
                                inunction
 02/24/2021   GVD     BL        Conference with DLA Piper re status of Daugherty       0.30        950.00          $285.00
                                litigation
 02/24/2021   GVD     BL        Conference with J. Morris re mandatory injunction      0.30        950.00          $285.00
                                hearing
 02/24/2021   GVD     BL        Multiple correspondences with counsel to NPA and       0.40        950.00          $380.00
                                court re entry of order
 02/24/2021   GVD     BL        Review objection to motion in limine                   0.10        950.00           $95.00
 02/24/2021   GVD     BL        Review court order on mandatory injunction and         0.40        950.00          $380.00
                                correspondence re same
 02/25/2021   IDK     BL        Review of Dondero proposed order denying               0.40      1325.00           $530.00
                                examiner motion, and J Pomerantz markup of same
                                and consider changes needed (.3); Telephone
                                conference with J Pomerantz re my changes re same
                                (.1).
 02/25/2021   IDK     BL        Review of correspondence with UBS on its further       0.10      1325.00           $132.50
                                request for information.
 02/25/2021   IDK     BL        Review of correspondence with J Morris, court re       0.10      1325.00           $132.50
                                scheduling on contempt motion.
 02/25/2021   IDK     BL        E-mails with J Morris and J Pomerantz re how to        0.20      1325.00           $265.00
                                respond to Dondero counsels' view on expiration of
                                injunction, including review of same and final
                                responses re same (.2).
 02/25/2021   JNP     BL        Review recent case regarding equitable mootness        0.10      1295.00           $129.50
                                and email to Board regarding same.
 02/25/2021   JNP     BL        Conference with J. Dubel regarding UBS status and      0.30      1295.00           $388.50
                                related issues (2x).
 02/25/2021   JNP     BL        Review and comment on order denying examiner           0.20      1295.00           $259.00
                                motion.
 02/25/2021   JNP     BL        Review emails regarding status of contempt hearing.    0.10      1295.00           $129.50
 02/25/2021   JNP     BL        Conference with John A. Morris regarding contempt      0.10      1295.00           $129.50
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                    Entered 03/26/21 17:46:32         Page 76 of 155


Pachulski Stang Ziehl & Jones LLP                                                              Page:    47
Highland Capital Management LP                                                                 Invoice 127314
36027 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate        Amount
                                hearing.
 02/25/2021   JNP     BL        Conference with Gregory V. Demo                         0.10      1295.00           $129.50
                                regarding.contempt hearing and related.
 02/25/2021   JNP     BL        Review and respond to emails from UBS regarding         0.20      1295.00           $259.00
                                status of settlement and related.
 02/25/2021   JNP     BL        Emails to and from D. Draper regarding order on         0.10      1295.00           $129.50
                                examiner motion.
 02/25/2021   JNP     BL        Emails to and from M. Lynn regarding preliminary        0.20      1295.00           $259.00
                                injunction issues.
 02/25/2021   JNP     BL        Review of emails between Baker and McKenzie and         0.10      1295.00           $129.50
                                John A. Morris regarding scheduling for contempt
                                hearing.
 02/25/2021   RJF     BL        Review Draper draft of examiner order, related          0.30      1395.00           $418.50
                                emails.
 02/25/2021   JAM     BL        Review e-mails re: discovery (0.2); telephone           2.30      1245.00          $2,863.50
                                conference with B. Sharp re: discovery, document
                                preservation (0.5); e-mail to Dondero's counsel re:
                                scheduling of contempt hearing (0.4); e-mails with
                                Dondero's counsel, Ellington/Leventon's counsel,
                                and Court re: scheduling of contempt hearing (0.6);
                                telephone conference with G. Demo re: status of
                                transition with Advisors (0.2); telephone conference
                                with H. Winograd re: note actions and litigation
                                matters (0.3) telephone conference with J.
                                Pomerantz re: litigation matters (0.1).
 02/25/2021   EAW     BL        Draft 2004 discovery requests (RCT).                    0.40        925.00          $370.00
 02/25/2021   GVD     BL        Review draft examiner motion order                      0.10        950.00           $95.00
 02/25/2021   GVD     BL        Review and summarize mandatory injunction order         0.30        950.00          $285.00
 02/25/2021   GVD     BL        Review transcript from 2/23 hearing                     0.30        950.00          $285.00
 02/25/2021   HRW     BL        Revise Dugaboy supplemental designation of record       0.80        695.00          $556.00
                                on appeal (0.8).
 02/26/2021   IDK     BL        E-mails with J Pomerantz, board re UBS                  0.70      1325.00           $927.50
                                correspondence and information requests and how to
                                respond and need for call (.2); Attend most of
                                conference call with CEO, Dubel, J Pomerantz, G
                                Demo, R Feinstein re UBS and date requests and
                                settlement status (.5).
 02/26/2021   IDK     BL        Review of correspondence with J Morris and Sidley       0.10      1325.00           $132.50
                                re litigation matters and fee shifting.
 02/26/2021   IDK     BL        E-mails with J Pomerantz, Board re further              0.10      1325.00           $132.50
                                communications with Lynn re Dondero and their
                                issues on injunction.
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32           Page 77 of 155


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    48
Highland Capital Management LP                                                                    Invoice 127314
36027 - 00002                                                                                     February 28, 2021


                                                                                          Hours           Rate        Amount
 02/26/2021   JNP     BL        Conference with J. Dubel regarding UBS and related         0.40      1295.00           $518.00
                                issues.
 02/26/2021   JNP     BL        Review and respond to email from D. Draper                 0.10      1295.00           $129.50
                                regarding examiner order.
 02/26/2021   JNP     BL        Email to and from Latham regarding UBS                     0.10      1295.00           $129.50
                                information.
 02/26/2021   JNP     BL        Review emails regarding contempt hearing                   0.10      1295.00           $129.50
                                scheduling.
 02/26/2021   JAM     BL        Review/revised opposition to Advisors' motion to           5.00      1245.00          $6,225.00
                                dismiss (2.6); communications with H. Winograd re:
                                opposition to Advisors' motion to dismiss (0.2);
                                e-mail to M. Clemente, P. Reid, P. Montgomery, J.
                                Pomerantz, I. Kharasch, G. Demo re: potential
                                fee-shifting issues (0.6); review docket, status of
                                objection to HCRE proof of claim (0.7); e-mail to J.
                                Seery, J. Pomerantz, I. Kharasch, G. Demo, H.
                                Winograd re: HCRE discovery (0.2); e-mails with J.
                                Bonds, L. Drawhorn re: depositions for HCRE claim
                                objection litigation (0.2); e-mails with M. Lynn, J.
                                Bonds, J. Pomerantz, I. Kharasch, G. Demo re: trial
                                dates for contempt hearing (0.1); telephone
                                conference with J. Pomerantz, G. Demo re: status of
                                transition for Advisors and potential litigation issues
                                (0.4).
 02/26/2021   EAW     BL        Research and analysis re: 2004 motion and                  1.30        925.00         $1,202.50
                                discovery (RCT).
 02/26/2021   EAW     BL        Draft 2004 discovery requests (RCT).                       0.60        925.00          $555.00
 02/26/2021   GVD     BL        Conference with J. Morris re status of litigation          0.10        950.00           $95.00
 02/26/2021   HRW     BL        Draft opposition to K&L Gates clients' motion to           2.10        695.00         $1,459.50
                                dismiss complaint (1.8); Gather documents to be
                                filed under seal for Dugaboy supplemental
                                designation of record on appeal (0.3).
 02/28/2021   JAM     BL        Review/revise draft opposition to K&L Gates                2.50      1245.00          $3,112.50
                                Clients' motion to dismiss (1.8); communications
                                with H. Winograd re: draft opposition to K&L
                                Gates' Clients motion to dismiss (0.3); e-mails with
                                J. Bonds, M. Clemente, J. Pomerantz, I. Kharasch,
                                G. Demo re: scheduling issues for contempt motion
                                (0.2); e-mail to J. Bonds, L. Drawhorn re:
                                scheduling for HCRE litigation/depositions (0.2).
 02/28/2021   GVD     BL        Review and revise response to motion to dismiss            0.60        950.00          $570.00
                                injunction hearing
 02/28/2021   HRW     BL        Draft opposition to K&L Gates clients' motion to           4.50        695.00         $3,127.50
                                dismiss complaint (4.5).
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                      Entered 03/26/21 17:46:32       Page 78 of 155


Pachulski Stang Ziehl & Jones LLP                                                              Page:    49
Highland Capital Management LP                                                                 Invoice 127314
36027 - 00002                                                                                  February 28, 2021


                                                                                      544.90                  $503,773.50

  Case Administration [B110]
 01/27/2021   IDK     CA        Attend conference call on internal WIP on case          1.00      1325.00          $1,325.00
                                issues and plan confirmation preparation, and Seery
                                deposition preparation (1.0).
 02/01/2021   MFC     CA        Multiple Emails to local counsel and KCC regarding      0.30      1095.00           $328.50
                                5th notice to be filed and served.
 02/02/2021   SLP     CA        Maintain document control.                              0.20        375.00           $75.00
 02/02/2021   SLP     CA        Maintain document control (2) receive multiple          1.70        375.00          $637.50
                                documents to organize (1.5)
 02/02/2021   BMK     CA        Prepared daily memo narrative and coordinated           1.00        375.00          $375.00
                                client distribution.
 02/03/2021   KKY     CA        Review and revise critical dates                        1.50        460.00          $690.00
 02/03/2021   JMF     CA        Draft memorandum of pending case issues and             0.80      1050.00           $840.00
                                motions (.5); review Nexbank admin claims motion
                                and summarize same(.3).
 02/03/2021   BMK     CA        Prepared daily memo narrative and coordinated           0.40        375.00          $150.00
                                client distribution.
 02/03/2021   GVD     CA        Conference with J. Romey re open issues and next        0.40        950.00          $380.00
                                steps
 02/04/2021   IDK     CA        E-mails with attorneys re upcoming WIP call and         0.70      1325.00           $927.50
                                review of updated WIP list (.2); Attend internal
                                WIP call (.5).
 02/04/2021   JNP     CA        PSZJ WIP call.                                          0.50      1295.00           $647.50
 02/04/2021   KKY     CA        Review and revise critical dates                        2.20        460.00         $1,012.00
 02/04/2021   SLP     CA        Maintain document control.                              0.20        375.00           $75.00
 02/04/2021   SLP     CA        Maintain document control (2) receive multiple          1.50        375.00          $562.50
                                documents to organize (1.3)
 02/04/2021   JMF     CA        Telephone call with J.N. Pomerantz, G. Demo, J.         0.50      1050.00           $525.00
                                O'Neill re pending case issues.
 02/04/2021   JMF     CA        Draft summary of pending issues for WIP.                0.40      1050.00           $420.00
 02/04/2021   JAM     CA        Internal WIP call (J. Pomerantz, J. Fried, G. Demo)     0.50      1245.00           $622.50
                                (0.5).
 02/04/2021   BMK     CA        Prepared daily memo narrative and coordinated           0.10        375.00           $37.50
                                client distribution.
 02/04/2021   GVD     CA        Conference with J. Romey re open issues and next        0.20        950.00          $190.00
                                steps
 02/04/2021   GVD     CA        Attend WIP call                                         0.50        950.00          $475.00
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                      Entered 03/26/21 17:46:32      Page 79 of 155


Pachulski Stang Ziehl & Jones LLP                                                             Page:    50
Highland Capital Management LP                                                                Invoice 127314
36027 - 00002                                                                                 February 28, 2021


                                                                                     Hours            Rate        Amount
 02/05/2021   KKY     CA        Review and revise critical dates                       5.00        460.00         $2,300.00
 02/05/2021   BMK     CA        Prepared daily memo narrative and coordinated          0.10        375.00           $37.50
                                client distribution.
 02/05/2021   GVD     CA        Conference with J. Romey re open issues and next       0.40        950.00          $380.00
                                steps
 02/08/2021   SLP     CA        Maintain document control (2) receive multiple         1.90        375.00          $712.50
                                documents to organize (1.7)
 02/08/2021   BMK     CA        Prepared daily memo narrative and coordinated          0.10        375.00           $37.50
                                client distribution.
 02/08/2021   GVD     CA        Correspondence with I. Soto re dial in information     0.10        950.00           $95.00
                                for hearing
 02/09/2021   IDK     CA        Review of updated WIP list (.1); Attend internal       0.90      1325.00          $1,192.50
                                conference call on WIP, issues on confirmation
                                order, findings of fact, conclusions of law, other
                                issues (.8).
 02/09/2021   JNP     CA        Participate in PSZJ WIP call.                          0.80      1295.00          $1,036.00
 02/09/2021   SLP     CA        Maintain document control.                             0.20        375.00           $75.00
 02/09/2021   SLP     CA        Maintain document control (2) receive multiple         2.00        375.00          $750.00
                                documents to organize (1.8)
 02/09/2021   JMF     CA        Draft memorandum of pending case matters and           1.30      1050.00          $1,365.00
                                motions (.5); telephone call with G. Demo, J.N.
                                Pomerantz, I. Kharasch re same (.8).
 02/09/2021   BMK     CA        Prepared daily memo narrative and coordinated          0.30        375.00          $112.50
                                client distribution.
 02/09/2021   GVD     CA        Attend WIP Call                                        0.90        950.00          $855.00
 02/09/2021   HRW     CA        Highland WIP call                                      0.50        695.00          $347.50
 02/10/2021   SLP     CA        Maintain document control.                             0.30        375.00          $112.50
 02/10/2021   BMK     CA        Prepared daily memo narrative and coordinated          0.20        375.00           $75.00
                                client distribution.
 02/10/2021   GVD     CA        Conference with J. Pomerantz re open items and         0.20        950.00          $190.00
                                next steps
 02/11/2021   KKY     CA        Review and revise critical dates                       2.60        460.00         $1,196.00
 02/11/2021   SLP     CA        Maintain document control.                             0.20        375.00           $75.00
 02/11/2021   SLP     CA        Maintain document control.                             0.50        375.00          $187.50
 02/11/2021   BMK     CA        Prepared daily memo narrative and coordinated          0.10        375.00           $37.50
                                client distribution.
 02/11/2021   GVD     CA        Review issues re administrative bar date               0.20        950.00          $190.00
 02/12/2021   SLP     CA        Maintain document control.                             0.40        375.00          $150.00
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                      Entered 03/26/21 17:46:32        Page 80 of 155


Pachulski Stang Ziehl & Jones LLP                                                               Page:    51
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
 02/12/2021   GVD     CA        Conference with J. Pomerantz re open issues and          0.10        950.00           $95.00
                                next steps
 02/13/2021   GVD     CA        Correspondence re schedule of calls                      0.10        950.00           $95.00
 02/15/2021   JMF     CA        Draft memorandum of pending case issues and              0.40      1050.00           $420.00
                                motions.
 02/16/2021   IDK     CA        Review of WIP list for upcoming call (.1); Attend        0.60      1325.00           $795.00
                                conference call with internal team on WIP and next
                                steps (.5).
 02/16/2021   JNP     CA        Participate on PSZJ WIP call.                            0.50      1295.00           $647.50
 02/16/2021   JEO     CA        Attend part of weekly WIP call with PSZJ.                0.30      1050.00           $315.00
 02/16/2021   ARP     CA        Document request. (KY)                                   1.20        375.00          $450.00
 02/16/2021   JMF     CA        Telephone call with J.N. Pomerantz re pending case       0.40      1050.00           $420.00
                                issues and motions.
 02/16/2021   JAM     CA        Internal WIP call (J. Pomerantz, I. Kharasch, G.         0.20      1245.00           $249.00
                                Demo, J. Fried (partial participation) (0.2).
 02/16/2021   BMK     CA        Prepared daily memo narrative and coordinated            0.10        375.00           $37.50
                                client distribution.
 02/16/2021   GVD     CA        Conference with J. Seery re open issues and next         0.20        950.00          $190.00
                                steps
 02/16/2021   GVD     CA        Attend to scheduling of meetings                         0.10        950.00           $95.00
 02/17/2021   KKY     CA        Review and revise critical dates                         0.60        460.00          $276.00
 02/17/2021   JMF     CA        Review litigation and case matters critical dates and    0.30      1050.00           $315.00
                                updates.
 02/17/2021   BMK     CA        Prepared daily memo narrative and coordinated            0.20        375.00           $75.00
                                client distribution.
 02/17/2021   GVD     CA        Attend meeting with DSI and J. Seery re open issues      1.20        950.00         $1,140.00
                                and next steps
 02/18/2021   KKY     CA        Review and revise critical dates                         0.50        460.00          $230.00
 02/18/2021   JEO     CA        Review status of open claims                             1.00      1050.00          $1,050.00
 02/19/2021   JNP     CA        Attend to issues regarding supplemental disclosure       0.20      1295.00           $259.00
                                for retention.
 02/19/2021   KKY     CA        Review and revise critical dates                         0.30        460.00          $138.00
 02/19/2021   BMK     CA        Prepared daily memo narrative and coordinated            0.40        375.00          $150.00
                                client distribution.
 02/20/2021   GVD     CA        Attend to issues re scheduling of calls                  0.20        950.00          $190.00
 02/22/2021   KKY     CA        Review and revise critical dates                         0.30        460.00          $138.00
 02/22/2021   BMK     CA        Prepared daily memo narrative and coordinated            0.10        375.00           $37.50
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                      Entered 03/26/21 17:46:32      Page 81 of 155


Pachulski Stang Ziehl & Jones LLP                                                             Page:    52
Highland Capital Management LP                                                                Invoice 127314
36027 - 00002                                                                                 February 28, 2021


                                                                                     Hours            Rate        Amount
                                client distribution.
 02/22/2021   GVD     CA        Conference with J. Romey re open items and next        0.10        950.00           $95.00
                                steps
 02/23/2021   JMF     CA        Draft summary re pending motions re case issues.       0.50      1050.00           $525.00
 02/23/2021   BMK     CA        Prepared daily memo narrative and coordinated          0.10        375.00           $37.50
                                client distribution.
 02/23/2021   GVD     CA        Set up conference line for hearing                     0.10        950.00           $95.00
 02/24/2021   IDK     CA        Attend WIP call on open issues in case (.8).           0.80      1325.00          $1,060.00
 02/24/2021   JNP     CA        Participate on weekly WIP call with PSZJ.              0.80      1295.00          $1,036.00
 02/24/2021   KKY     CA        Review and revise critical dates                       4.80        460.00         $2,208.00
 02/24/2021   JMF     CA        Telephone call with G. Demo, I. Kharasch, J.N.         1.10      1050.00          $1,155.00
                                Pomerantz, J. Morris re pending case issues; (.8)
                                draft updated memorandum re same (.3).
 02/24/2021   BMK     CA        Prepared daily memo narrative and coordinated          0.10        375.00           $37.50
                                client distribution.
 02/24/2021   GVD     CA        Correspondence with mailroom re status of              0.10        950.00           $95.00
                                deliveries
 02/24/2021   GVD     CA        Attend WIP Call                                        0.80        950.00          $760.00
 02/25/2021   KKY     CA        Review and revise critical dates                       2.90        460.00         $1,334.00
 02/25/2021   BMK     CA        Prepared daily memo narrative and coordinated          0.50        375.00          $187.50
                                client distribution.
 02/25/2021   GVD     CA        Conference with J. Pomerantz on open issues and        0.20        950.00          $190.00
                                next steps
 02/26/2021   JNP     CA        Review email regarding U. S .Trustee reporting and     0.10      1295.00           $129.50
                                email to Gregory V. Demo regarding same.
 02/26/2021   BMK     CA        Prepared daily memo narrative and coordinated          0.10        375.00           $37.50
                                client distribution.
 02/26/2021   GVD     CA        Correspondence with US Trustee re                      0.20        950.00          $190.00
                                post-confirmation requirements

                                                                                      56.60                   $38,785.00

  Claims Admin/Objections[B310]
 01/17/2021   IDK     CO        E-mails with J Morris, J. Pomerantz re potential       0.20      1325.00           $265.00
                                settlement with Daugherty, including E-mail with
                                Daugherty counsel.
 01/17/2021   IDK     CO        Review briefly numerous E-mails with on new            0.20      1325.00           $265.00
                                Senior Employee Stipulation on claims, voting.
 01/22/2021   IDK     CO        E-mails with J. Pomerantz, others re UBS               0.20      1325.00           $265.00
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32        Page 82 of 155


Pachulski Stang Ziehl & Jones LLP                                                              Page:    53
Highland Capital Management LP                                                                 Invoice 127314
36027 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate        Amount
                                correspondence with its markup of settlement
                                agreement, and issues re J. Pomerantz reaction to
                                same (.2).
 01/24/2021   IDK     CO        Review briefly E-mails with J. Pomerantz, R             0.20      1325.00           $265.00
                                Feinstein, Board re list of problems in UBS markup
                                of settlement agreement (.2).
 01/24/2021   IDK     CO        Review briefly NextPoint motion for administrative      0.20      1325.00           $265.00
                                expense.
 01/25/2021   IDK     CO        Review of correspondence with R Feinstein and J         1.40      1325.00          $1,855.00
                                Pomerantz re issues on changes to UBS settlement
                                agreement, and review of revised redline to same for
                                prep for upcoming call (.4); Attend conference call
                                with J Pomerantz and G Demo re same on resolving
                                issues (.7); Review of G Demo's revised UBS
                                agreement, and correspondence to Board re same
                                (.3).
 01/25/2021   IDK     CO        Attend conference call with Board, others on open       0.50      1325.00           $662.50
                                issues on draft UBS settlement agreement and
                                Daugherty negotiations (.5).
 01/25/2021   IDK     CO        E-mails with IFA counsel re status of settlement        0.30      1325.00           $397.50
                                negotiations (.2); E-mail CEO re same (.1).
 01/26/2021   IDK     CO        E-mails with attorneys re UBS feedback on markup        0.20      1325.00           $265.00
                                and need for call re same (.2)
 01/31/2021   IDK     CO        Review briefly Daugherty latest counter on              0.20      1325.00           $265.00
                                settlement of his claim, and feedback of J Morris to
                                Daugherty counsel (.2).
 02/01/2021   IDK     CO        E-mails with J Morris and J Pomerantz re status on      0.20      1325.00           $265.00
                                Daugherty negotiations on claim and problems re
                                same.
 02/01/2021   JNP     CO        Review email regarding Daugherty potential              0.10      1295.00           $129.50
                                settlement.
 02/01/2021   JNP     CO        Conference with John A. Morris regarding                0.10      1295.00           $129.50
                                Daugherty resolution.
 02/01/2021   JNP     CO        Conference with John A. Morris regarding                0.20      1295.00           $259.00
                                Daugherty settlement.
 02/01/2021   GVD     CO        Conference with PSZJ re potential settlement            0.30        950.00          $285.00
 02/02/2021   IDK     CO        E-mails with G Demo, J Morris re update on              0.20      1325.00           $265.00
                                finalization of deal with Daugherty on claim and
                                new terms.
 02/02/2021   BEL     CO        Attend to NRE discovery issues.                         0.20        950.00          $190.00
 02/04/2021   IDK     CO        E-mail R Feinstein re UBS revised draft settlement      0.30      1325.00           $397.50
                                agreement and brief review of same (.3).
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                    Entered 03/26/21 17:46:32         Page 83 of 155


Pachulski Stang Ziehl & Jones LLP                                                              Page:    54
Highland Capital Management LP                                                                 Invoice 127314
36027 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate        Amount
 02/04/2021   RJF     CO        Review UBS markup of settlement agreement.              0.20      1395.00           $279.00
 02/04/2021   RJF     CO        Telephone conference with Jeffrey N. Pomerantz          0.20      1395.00           $279.00
                                regarding UBS markup of settlement agreement.
 02/05/2021   IDK     CO        E-mails with J. Pomerantz re need for call on UBS       0.50      1325.00           $662.50
                                markup of settlement, and J. Pomerantz's list of
                                issues/problems re same, including brief review of
                                same (.3); Review of extensive memo from G Demo
                                re concerns on CDO Fund and Greenbriar (.2).
 02/05/2021   RJF     CO        Emails regarding UBS settlement agreement               0.30      1395.00           $418.50
                                markup.
 02/06/2021   HRW     CO        Draft Daugherty 9019 Motion.                            3.50        695.00         $2,432.50
 02/07/2021   HRW     CO        Draft Daugherty 9019 Motion                             6.50        695.00         $4,517.50
 02/08/2021   IDK     CO        Attend conference call re UBS settlement issues in      0.80      1325.00          $1,060.00
                                documentation, and related CDO fund issues (.8).
 02/08/2021   JNP     CO        Conference with Robert J. Feinstein, Ira D.             0.80      1295.00          $1,036.00
                                Kharasch and Gregory V. Demo regarding UBS
                                Settlement Agreement.
 02/08/2021   JEO     CO        Participate in Claims call with Jack Donohue and        0.50      1050.00           $525.00
                                Brad Sharp of DSI
 02/08/2021   RJF     CO        Telephone conference with Jeffrey N. Pomerantz          0.80      1395.00          $1,116.00
                                regarding CDO Fund.
 02/08/2021   GVD     CO        Conference with PSZJ team re UBS settlement             0.80        950.00          $760.00
                                issues
 02/08/2021   HRW     CO        Draft Daugherty 9019 Motion                             7.50        695.00         $5,212.50
 02/09/2021   IDK     CO        E-mails with J Pomerantz re correspondence with         0.10      1325.00           $132.50
                                UBS on status and coordination of call.
 02/09/2021   JNP     CO        Conference with Gregory V. Demo regarding UBS           0.10      1295.00           $129.50
                                issues.
 02/09/2021   JNP     CO        Conference with J. Dubel regarding UBS Settlement       0.20      1295.00           $259.00
                                Agreement issues.
 02/09/2021   JNP     CO        Email to and from A. Clubok regarding next time for     0.10      1295.00           $129.50
                                call with Latham regarding Settlement Agreement.
 02/09/2021   JMF     CO        Review administrative claim requests (.3); emails re    0.50      1050.00           $525.00
                                responses to same (.2).
 02/09/2021   GVD     CO        Conference with DSI re claim reconciliation issues      0.40        950.00          $380.00
 02/09/2021   HRW     CO        Draft and review Daugherty 9019 Motion                  1.30        695.00          $903.50
 02/10/2021   IDK     CO        Attend conference call with UBS team, CEO, our          1.10      1325.00          $1,457.50
                                team on related issues on CDO Fund, Greenbriar
                                related transfers (1.1).
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                    Entered 03/26/21 17:46:32        Page 84 of 155


Pachulski Stang Ziehl & Jones LLP                                                             Page:    55
Highland Capital Management LP                                                                Invoice 127314
36027 - 00002                                                                                 February 28, 2021


                                                                                      Hours           Rate        Amount
 02/11/2021   IDK     CO        Review briefly Nextpoint admin claim motion.           0.20      1325.00           $265.00
 02/11/2021   IDK     CO        Review of revised motion to approve Daugherty          0.20      1325.00           $265.00
                                settlement and feedback from J Pomerantz re same
                                (.2).
 02/11/2021   JNP     CO        Begin to review January 2021 bill.                     1.30      1295.00          $1,683.50
 02/11/2021   JNP     CO        Review and comment on Daugherty 9019 motion.           0.20      1295.00           $259.00
 02/11/2021   JMF     CO        Review issues re administrative claims and             0.30      1050.00           $315.00
                                responses to same.
 02/12/2021   IDK     CO        E-mails with G Demo and J Morris re further revised    0.20      1325.00           $265.00
                                Daugherty settlement motion, as well as revised
                                settlement agreement.
 02/12/2021   JNP     CO        Review email from Crusader regarding claim issues      0.10      1295.00           $129.50
                                and requesting information.
 02/12/2021   RJF     CO        Telephone conference with Jeffrey N. Pomerantz         0.30      1395.00           $418.50
                                regarding UBS status.
 02/12/2021   GVD     CO        Review Daugherty 9019                                  0.30        950.00          $285.00
 02/14/2021   JNP     CO        Review and comment on Daugherty stipulation.           0.20      1295.00           $259.00
 02/14/2021   JNP     CO        Conference with John A. Morris regarding               0.10      1295.00           $129.50
                                Daugherty stipulation.
 02/14/2021   GVD     CO        Review and revise Daugherty 9019 documents             0.60        950.00          $570.00
 02/15/2021   IDK     CO        Attend conference call on Daugherty settlement         0.60      1325.00           $795.00
                                agreement open issues with J Pomerantz, J Morris
                                and G Demo (.4); E-mails with J Pomerantz re status
                                on IFA claim potential resolution (.2).
 02/15/2021   IDK     CO        E-mail to G Demo re further info re evaluation of      0.20      1325.00           $265.00
                                HCLOM claim on note and related memo.
 02/15/2021   JNP     CO        Conference with Gregory V. Demo, John A. Morris,       0.40      1295.00           $518.00
                                Ira D. Kharasch and H. Winograd regarding
                                Daugherty settlement.
 02/15/2021   JAM     CO        Telephone conference with J. Pomerantz, I.             0.40      1245.00           $498.00
                                Kharasch, G. Demo, H. Winograd re: Daugherty
                                settlement issues (0.4).
 02/15/2021   GVD     CO        Conference with PSZJ team re Daugherty settlement      0.40        950.00          $380.00
 02/15/2021   GVD     CO        Review Daugherty settlement issues                     0.20        950.00          $190.00
 02/16/2021   JNP     CO        Review latest revision of Daugherty settlement.        0.10      1295.00           $129.50
 02/16/2021   GVD     CO        Review and revise Daugherty settlement agreement       0.70        950.00          $665.00
 02/17/2021   IDK     CO        Review of correspondence with UBS counsel re           2.00      1325.00          $2,650.00
                                need for call today and with Board re same (.1);
                                Telephone conference with J Pomerantz re need for
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32         Page 85 of 155


Pachulski Stang Ziehl & Jones LLP                                                               Page:    56
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
                                call today on UBS and concerns on same (.1);
                                Attend conference call with Board, J Pomerantz,
                                others re issues for upcoming call with UBS team on
                                settlement and CDO Fund (.5); Attend conference
                                call with UBS legal team, Board, J Pomerantz, G
                                Demo, R Feinstein (.8); Attend follow up with
                                Board, others (.4); Review of correspondence from
                                UBS re its document needs (.1).
 02/17/2021   IDK     CO        E-mails with R Feinstein re his draft of counter         0.30      1325.00           $397.50
                                agreement with UBS, J Pomerantz feedback on
                                same, and brief Review of same (.3).
 02/17/2021   IDK     CO        E-mail J Morris re communications with Hunter            0.10      1325.00           $132.50
                                Mountain re its proposal for settlement
 02/17/2021   JNP     CO        Email to J. Seery regarding information to be            0.10      1295.00           $129.50
                                provided to Alvarez.
 02/17/2021   RJF     CO        Further revisions to UBS settlement agreement,           1.00      1395.00          $1,395.00
                                related emails.
 02/18/2021   IDK     CO        Attend conference call with Board, others on our         1.10      1325.00          $1,457.50
                                draft markup of UBS settlement agreement and open
                                issues on same (.8); Review briefly further revised
                                changes to same and final sent to UBS (.3).
 02/18/2021   RJF     CO        Revise settlement agreement and send to BOD.             0.80      1395.00          $1,116.00
 02/18/2021   RJF     CO        Revise further revised UBS markup.                       0.30      1395.00           $418.50
 02/18/2021   RJF     CO        Call with BOD regarding UBS agreement.                   0.80      1395.00          $1,116.00
 02/18/2021   GVD     CO        Review and revise UBS settlement agreement               0.40        950.00          $380.00
 02/18/2021   GVD     CO        Conference with Board re UBS settlement issues           0.80        950.00          $760.00
 02/18/2021   GVD     CO        Further review UBS settlement agreement                  0.20        950.00          $190.00
 02/19/2021   IDK     CO        Attend part of conference call re UBS and insurance      0.30      1325.00           $397.50
                                issues re CDO fund (.3).
 02/19/2021   IDK     CO        E-mails with J Morris, G Demo re Hunter Mountain         0.10      1325.00           $132.50
                                claim/settlement issues (.1).
 02/19/2021   GVD     CO        Review correspondence re Hunter Mountain                 0.20        950.00          $190.00
 02/19/2021   GVD     CO        Conference with PSZJ group re UBS settlement             0.50        950.00          $475.00
                                issues
 02/19/2021   GVD     CO        Correspondence with I. Nasatir re UBS judgment           0.10        950.00           $95.00
 02/22/2021   IDK     CO        Attend conference call with Latham/UBS re                0.80      1325.00          $1,060.00
                                tomorrow's hearing, issues on CDO Fund and letter
                                to UST re same (.8).
 02/22/2021   IDK     CO        Various E-mails with IFA counsel re status of            0.20      1325.00           $265.00
                                settlement re related Vegas litigation and next steps
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                       Entered 03/26/21 17:46:32           Page 86 of 155


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    57
Highland Capital Management LP                                                                      Invoice 127314
36027 - 00002                                                                                       February 28, 2021


                                                                                            Hours           Rate        Amount
                                (.2).
 02/22/2021   IDK     CO        Attend conference call with CEO, J Pomerantz, G              0.30      1325.00           $397.50
                                Demo re UBS settlement negotiation issues (.3).
 02/22/2021   JNP     CO        Email to and from Alvarez regarding information              0.10      1295.00           $129.50
                                request.
 02/22/2021   RJF     CO        Call with UBS counsel regarding settlement                   0.80      1395.00          $1,116.00
                                agreement.
 02/22/2021   RJF     CO        Followup internal call.                                      0.30      1395.00           $418.50
 02/22/2021   GVD     CO        Conference with UBS re settlement issues (partial            0.40        950.00          $380.00
                                attendance)
 02/22/2021   GVD     CO        Conference with PSZJ team re follow up to call with          0.40        950.00          $380.00
                                UBS re settlement
 02/23/2021   RJF     CO        Telephone conference with Jeffrey N. Pomerantz               0.30      1395.00           $418.50
                                regarding UBS, case issues.
 02/23/2021   RJF     CO        Review policy and related emails.                            0.50      1395.00           $697.50
 02/26/2021   RJF     CO        Attend BOD call regarding UBS, CDO.                          0.50      1395.00           $697.50

                                                                                            52.10                   $54,582.50

  Compensation Prof. [B160]
 02/05/2021   JMF     CP        Draft December PSZJ fee application.                         2.30      1050.00          $2,415.00
 02/09/2021   KKY     CP        Draft certification of no objection re 15th fee app of       0.10        460.00           $46.00
                                PSZJ for December 2020
 02/09/2021   JMF     CP        Review PSZJ December statement and CNO re                    0.30      1050.00           $315.00
                                same.
 02/10/2021   KKY     CP        File (.1) and prepare for filing (.1) certification of no    0.20        460.00           $92.00
                                objection re 15th fee app of PSZJ for December
                                2020
 02/10/2021   KKY     CP        Review and revise fee chart                                  0.10        460.00           $46.00
 02/10/2021   GVD     CP        Review PSZJ fee application                                  0.20        950.00          $190.00
 02/14/2021   JMF     CP        Draft January PSZJ statement.                                1.70      1050.00          $1,785.00
 02/15/2021   PJJ     CP        Prepare January fee statement.                               1.00        460.00          $460.00
 02/16/2021   PJJ     CP        Work on January fee statement.                               0.30        460.00          $138.00
 02/20/2021   JNP     CP        Review January fee application and forward to                0.30      1295.00           $388.50
                                Board.
 02/20/2021   JMF     CP        Draft PSZJ January statement.                                0.30      1050.00           $315.00
 02/22/2021   PJJ     CP        Prepare January fee application for filing.                  0.40        460.00          $184.00
 02/22/2021   JMF     CP        Finalize PSZJ application.                                   0.50      1050.00           $525.00
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                       Entered 03/26/21 17:46:32       Page 87 of 155


Pachulski Stang Ziehl & Jones LLP                                                               Page:    58
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                         7.70                       $6,899.50

  Comp. of Prof./Others
 02/01/2021   KKY     CPO       Draft (.1) and prepare for filing (.1) certificate of    0.20        460.00           $92.00
                                service for DSI monthly staffing reports
 02/03/2021   KKY     CPO       Review and revise fee chart                              0.10        460.00           $46.00
 02/04/2021   KKY     CPO       Review and revise fee chart                              0.10        460.00           $46.00
 02/09/2021   JNP     CPO       Conference with J. Dubel regarding Seery                 0.20      1295.00           $259.00
                                compensation.
 02/09/2021   JNP     CPO       Review Seery employment order and email to J.            0.10      1295.00           $129.50
                                Dubel regarding same.
 02/09/2021   KKY     CPO       Respond (.1) to email from James E. O'Neill re           0.20        460.00           $92.00
                                Wilmer fee order; and prepare (.1) attachment to
                                same
 02/09/2021   KKY     CPO       Review and revise fee chart                              0.10        460.00           $46.00
 02/09/2021   KKY     CPO       Prepare for filing and service 1st fee app of Deloitte   0.30        460.00          $138.00
                                for 10/16/19-7/31/20
 02/09/2021   KKY     CPO       Prepare for filing and service 2nd fee app of Deloitte   0.30        460.00          $138.00
                                for August 2020
 02/09/2021   KKY     CPO       Prepare for filing and service 3rd fee app of Deloitte   0.30        460.00          $138.00
                                for September 2020
 02/09/2021   JEO     CPO       Review Deloitte tax fee applications                     0.70      1050.00           $735.00
 02/17/2021   GVD     CPO       Review Deloitte fee application                          0.20        950.00          $190.00
 02/24/2021   KKY     CPO       Review and revise fee chart                              0.30        460.00          $138.00
 02/24/2021   GVD     CPO       Review DLA Piper invoices                                0.50        950.00          $475.00
 02/25/2021   GVD     CPO       Draft motion for restructuring bonus                     2.70        950.00         $2,565.00
 02/25/2021   GVD     CPO       Correspondence with B. Sharp re DLA Piper fees           0.20        950.00          $190.00

                                                                                         6.50                       $5,417.50

  Employee Benefit/Pension-B220
 01/15/2021   LAF     EB        Legal research re: KERPs.                                0.50        475.00          $237.50
 01/25/2021   IDK     EB        Review of correspondence with UST on her                 0.20      1325.00           $265.00
                                questions on KERP motion (.1); Review of
                                correspondence with J Pomerantz and CEO re KERP
                                hearing and proffer (.1).
 01/28/2021   IDK     EB        Review briefly correspondence with Wilmer, others        0.20      1325.00           $265.00
                                on terminating bonus plan and implications (.2).
 01/28/2021   IDK     EB        Review of E-mails with UCC counsel, J Pomerantz          0.20      1325.00           $265.00
                                re UCC concerns on trust language as to CEO
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                    Entered 03/26/21 17:46:32       Page 88 of 155


Pachulski Stang Ziehl & Jones LLP                                                            Page:    59
Highland Capital Management LP                                                               Invoice 127314
36027 - 00002                                                                                February 28, 2021


                                                                                     Hours           Rate        Amount
                                compensation and deal terms.
 02/01/2021   KBD     EB        Review correspondence regarding employee matters.     0.10      1195.00          $119.50
 02/02/2021   JMF     EB        Review separation template and emails re              0.30      1050.00          $315.00
                                transitional issues.
 02/02/2021   KBD     EB        Call with J. Romey, J. Donohue, and A. Stauber        0.50      1195.00          $597.50
                                regarding employee matters.
 02/02/2021   KBD     EB        Prepare correspondence regarding employee matters.    0.20      1195.00          $239.00
 02/02/2021   KBD     EB        Review materials regarding employees in               0.10      1195.00          $119.50
                                preparation for call.
 02/02/2021   KBD     EB        Review draft revised template.                        0.10      1195.00          $119.50
 02/04/2021   JMF     EB        Review employee letters and issues re transition.     0.60      1050.00          $630.00
 02/09/2021   GVD     EB        Conference re employee compensation issues            1.00        950.00         $950.00
 02/09/2021   KBD     EB        Call with Gregory Demo, J. Romey, A. Stauber and      0.50      1195.00          $597.50
                                others regarding employee matters.
 02/09/2021   KBD     EB        Review correspondence regarding employee issues.      0.10      1195.00          $119.50
 02/09/2021   KBD     EB        Review draft agreement forms.                         0.20      1195.00          $239.00
 02/10/2021   JNP     EB        Conference with J. Dubel regarding Seery              0.20      1295.00          $259.00
                                compensation issues.
 02/10/2021   JNP     EB        Conference with J. Dubel regarding J. Seery bonus     0.20      1295.00          $259.00
                                compensation.
 02/10/2021   JMF     EB        Review employee letter and related transition         0.70      1050.00          $735.00
                                documents (.3); review employee bonus plan
                                documents (.4).
 02/10/2021   KBD     EB        Review proposed employment letters.                   0.20      1195.00          $239.00
 02/10/2021   KBD     EB        Review correspondence regarding employee issues.      0.10      1195.00          $119.50
 02/11/2021   LAF     EB        Legal research re: Confirmation bonus.                0.30        475.00         $142.50
 02/12/2021   JMF     EB        Review employee communication documents.              0.30      1050.00          $315.00
 02/12/2021   LAF     EB        Legal research re: Confirmation bonus for CRO.        0.80        475.00         $380.00
 02/12/2021   GVD     EB        Review employment letters                             0.20        950.00         $190.00
 02/12/2021   GVD     EB        Conference with team re employee issues               0.50        950.00         $475.00
 02/12/2021   KBD     EB        Review form of employment letters.                    0.30      1195.00          $358.50
 02/12/2021   KBD     EB        Call with Gregory Demo, A. Stauber, J. Seery, J.      0.40      1195.00          $478.00
                                Comey and others regarding employee matters.
 02/14/2021   KBD     EB        Review draft of employment agreement and              0.10      1195.00          $119.50
                                correspondence relating to same.
 02/15/2021   IDK     EB        E-mails with K Dine and J Pomerantz re K Dine         0.20      1325.00          $265.00
                                extensive memo on deferred compensation claims
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                    Entered 03/26/21 17:46:32          Page 89 of 155


Pachulski Stang Ziehl & Jones LLP                                                               Page:    60
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
                                and CEO feedback on options re same and need for
                                call.
 02/15/2021   JNP     EB        Review emails regarding deferred compensation            0.10      1295.00           $129.50
                                plan.
 02/15/2021   KBD     EB        Review and prepare correspondence regarding              0.40      1195.00           $478.00
                                employee bonus issues.
 02/16/2021   IDK     EB        E-mails with CEO, K Dine, J Pomerantz re                 1.00      1325.00          $1,325.00
                                employee and deferred comp claim issues (.1);
                                Attend conference call with K Dine, J Pomerantz
                                and G Demo re employee issues and deferred comp
                                plan, bonus plans, and timing of related terminations
                                (.4); Attend conference call with Wilmer Hale, DSI,
                                others re same and potential change to bonus
                                program (.5).
 02/16/2021   JNP     EB        Conference with Ira D. Kharasch, Gregory V. Demo         0.40      1295.00           $518.00
                                and K. Dine regarding deferred compensation and
                                related issues.
 02/16/2021   JNP     EB        Conference with A. Stauber, Gregory V. Demo and          0.40      1295.00           $518.00
                                K. Dine and DSI regarding employment bonus and
                                retention issues.
 02/16/2021   GVD     EB        Conference with PSZJ group and DSI re open               0.50        950.00          $475.00
                                employee issues
 02/16/2021   GVD     EB        Conference with J. Pomerantz and K. Dine re              0.40        950.00          $380.00
                                employee issues
 02/16/2021   KBD     EB        Review issues and correspondence relating to             0.60      1195.00           $717.00
                                employee benefits matters.
 02/16/2021   KBD     EB        Call with Ira Kharasch, J. Pomerantz and Gregory         0.40      1195.00           $478.00
                                Demo regarding employee matters and next steps.
 02/16/2021   KBD     EB        Call with J. Romey, A. Stauber, Gregory Demo, J.         0.50      1195.00           $597.50
                                Pomerantz regarding employee benefit issues.
 02/17/2021   IDK     EB        Review of extensive correspondence with Wilmer           0.10      1325.00           $132.50
                                Hale, K Dine on issues re employees and deferred
                                compensation.
 02/17/2021   KBD     EB        Prepare and review correspondence regarding              1.00      1195.00          $1,195.00
                                employee benefits matters.
 02/17/2021   KBD     EB        Telephone call with J. Seery regarding employee          0.10      1195.00           $119.50
                                benefit matters.
 02/18/2021   KBD     EB        Review correspondence regarding employee benefit         0.30      1195.00           $358.50
                                matters.
 02/18/2021   KBD     EB        Review and prepare comments to draft resolution          0.20      1195.00           $239.00
                                regarding compensation plan.
 02/20/2021   KBD     EB        Review draft letters regarding employee benefits         0.30      1195.00           $358.50
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                   Entered 03/26/21 17:46:32          Page 90 of 155


Pachulski Stang Ziehl & Jones LLP                                                              Page:    61
Highland Capital Management LP                                                                 Invoice 127314
36027 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate        Amount
                                matters.
 02/20/2021   KBD     EB        Call with J. Seery, J. Romey and J. Donahue             0.40      1195.00           $478.00
                                regarding employee letters.
 02/22/2021   KBD     EB        Review proposed resolution regarding deferred           0.10      1195.00           $119.50
                                compensation plan.
 02/22/2021   KBD     EB        Review correspondence regarding status of deferred      0.20      1195.00           $239.00
                                compensation plan.
 02/23/2021   KBD     EB        Review and respond to correspondence regarding          0.10      1195.00           $119.50
                                employee bonus matters.
 02/24/2021   KBD     EB        Review correspondence regarding employee matters.       0.10      1195.00           $119.50
 02/25/2021   JNP     EB        Review and respond to emails regarding termination      0.10      1295.00           $129.50
                                of employee.
 02/25/2021   JNP     EB        Review emails regarding status of Blue Cross health     0.10      1295.00           $129.50
                                insurance payments.
 02/26/2021   IDK     EB        E-mails with G Demo and J Fried re draft CEO            0.30      1325.00           $397.50
                                bonus motion issues, including brief review of same.
 02/26/2021   JMF     EB        Review term sheet re CEO motion and edits to            1.70      1050.00          $1,785.00
                                motion to pay compensation amounts.
 02/26/2021   GVD     EB        Review and revise motion for payment of J. Seery        1.30        950.00         $1,235.00
                                bonus
 02/26/2021   GVD     EB        Review comments to bonus motion from J. Fried           0.10        950.00           $95.00

                                                                                       20.50                   $22,279.50

  Executory Contracts [B185]
 01/17/2021   IDK     EC        Review of correspondence with CEO, G Demo on            0.10      1325.00           $132.50
                                open issues on CLO issuer agreement (.1).
 01/22/2021   IDK     EC        Review of correspondence with CLO issuers and G         0.20      1325.00           $265.00
                                Demo on last revisions to proposed settlement for
                                assumption (.2).
 01/29/2021   IDK     EC        E-mails with G Demo re draft of response to             0.20      1325.00           $265.00
                                Dondero objection re assumption of partnership
                                agreements.
 02/01/2021   GVD     EC        Review and file response to Dondero objection to        0.90        950.00          $855.00
                                contracts
 02/03/2021   IDK     EC        E-mails with G Demo re my need for further              0.40      1325.00           $530.00
                                revision to agreement with CLO issuers on deal
                                given new date issues, and feedback from CLO
                                issuers re same.
 02/16/2021   KKY     EC        Review assumption notices re service of same            1.20        460.00          $552.00
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                    Entered 03/26/21 17:46:32          Page 91 of 155


Pachulski Stang Ziehl & Jones LLP                                                               Page:    62
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
 02/24/2021   KKY     EC        Review and revise service list re 1st assumption         0.10        460.00           $46.00
                                notice

                                                                                         3.10                       $2,645.50

  General Business Advice [B410]
 01/25/2021   IDK     GB        E-mails with Board re need for call tomorrow (.1).       0.10      1325.00           $132.50
 02/01/2021   GVD     GB        Conference with J. Seery re open issues and next         0.30        950.00          $285.00
                                steps
 02/02/2021   GVD     GB        Multiple conferences with J. Seery re open issues        0.20        950.00          $190.00
 02/04/2021   IDK     GB        E-mails with Board re need for call on UCC meeting       1.30      1325.00          $1,722.50
                                tomorrow (.1); Attend Board call on tomorrow's
                                UCC meeting and how to respond to Dondero's
                                latest potential plan, and DSI plan comparisons
                                (1.2).
 02/04/2021   GVD     GB        Attend board meeting                                     1.20        950.00         $1,140.00
 02/05/2021   GVD     GB        Schedule multiple calls with board of directors          0.20        950.00          $190.00
 02/08/2021   IDK     GB        Attend Board call, combined with separate call with      0.90      1325.00          $1,192.50
                                CEO, re result of court hearing today, transition
                                issues, and UBS/CDO fund issues (.9).
 02/09/2021   JNP     GB        Conference with Gregory V. Demo and Iain A. W.           0.30      1295.00           $388.50
                                Nasatir regarding review of insurance policy.
 02/10/2021   JNP     GB        Conference with Gregory V. Demo and Iain A. W.           0.50      1295.00           $647.50
                                Nasatir regarding insurance related issues.
 02/12/2021   IDK     GB        Telephone conference with J Pomerantz re potential       0.50      1325.00           $662.50
                                agreement to continue preliminary injunction
                                hearing, UCC response to Lynn letter on potential
                                plan of Dondero, issues on Crusader request on info
                                for sale of its claim, Reid letter re withdrawal, and
                                then conference in J Morris re continuance of
                                preliminary injunction hearing (.5).
 02/12/2021   JNP     GB        Conference with J. Dubel regarding D&O insurance         0.20      1295.00           $259.00
                                issues.
 02/12/2021   JNP     GB        Emails regarding scheduling call to talk about D&O       0.10      1295.00           $129.50
                                issues.
 02/12/2021   GVD     GB        Conference with J. Rovira re tax audit issues            0.30        950.00          $285.00
 02/15/2021   IDK     GB        Review of correspondence with UCC, CEO, J                0.10      1325.00           $132.50
                                Pomerantz re status of getting post-confirmation
                                D&O re Plan.
 02/15/2021   JNP     GB        Conference with FTI, Sidley, and F. Caruso               0.30      1295.00           $388.50
                                regarding D&O insurance.
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                   Entered 03/26/21 17:46:32          Page 92 of 155


Pachulski Stang Ziehl & Jones LLP                                                              Page:    63
Highland Capital Management LP                                                                 Invoice 127314
36027 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate        Amount
 02/15/2021   JNP     GB        Review D&O materials.                                   0.20      1295.00          $259.00
 02/15/2021   JNP     GB        Conference with J. Dubel regarding D&O                  0.10      1295.00          $129.50
                                insurance.
 02/15/2021   JNP     GB        Email to Board regarding D&O coverage.                  0.10      1295.00          $129.50
 02/15/2021   GVD     GB        Multiple conference with J. Seery re open issues and    0.40        950.00         $380.00
                                next steps
 02/16/2021   JNP     GB        Review materials from Sidley regarding D&O              0.10      1295.00          $129.50
                                coverage and forward to J. Seery.
 02/17/2021   JNP     GB        Conference with J. seery regarding insurance and        0.20      1295.00          $259.00
                                related issues regarding strategy.
 02/17/2021   JNP     GB        Emails with J. Seery and then E. Bromagen               0.10      1295.00          $129.50
                                regarding information for potential D&O insurers.
 02/17/2021   GVD     GB        Conference with J. Seery re open items and next         0.20        950.00         $190.00
                                steps
 02/20/2021   GVD     GB        Conference with J. Seery re open items and next         0.30        950.00         $285.00
                                steps
 02/21/2021   JNP     GB        Conference with J. Dubel regarding pending issues.      0.20      1295.00          $259.00
 02/21/2021   GVD     GB        Conference with J. Seery re open items and next         0.20        950.00         $190.00
                                steps
 02/22/2021   JNP     GB        Email to and from E. Bromagen regarding                 0.10      1295.00          $129.50
                                information for insurers.
 02/24/2021   JNP     GB        Conference with Gregory V. Demo and B. Sharp            0.30      1295.00          $388.50
                                regarding Allianz request for information.
 02/24/2021   JNP     GB        Email to and from E. Bromagen regarding                 0.10      1295.00          $129.50
                                information regarding D&O insurance.
 02/25/2021   JNP     GB        Conference with Gregory V. Demo and B. Sharp            0.30      1295.00          $388.50
                                regarding D&O insurance.
 02/25/2021   JNP     GB        Review email from B. Sharp regarding D&O                0.10      1295.00          $129.50
                                insurance.
 02/25/2021   JNP     GB        Review B. Sharp email regarding information on          0.10      1295.00          $129.50
                                insurance and forward to J. Seery.
 02/25/2021   JNP     GB        Email to E. Bromagen regarding information              0.10      1295.00          $129.50
                                responsive to D&O carriers request.
 02/25/2021   GVD     GB        Conference with J. Pomerantz and B. Sharp re D&O        0.40        950.00         $380.00
                                issues
 02/26/2021   GVD     GB        Review draft insurance disclosures                      0.30        950.00         $285.00

                                                                                       10.40                   $12,175.00
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                    Entered 03/26/21 17:46:32         Page 93 of 155


Pachulski Stang Ziehl & Jones LLP                                                              Page:    64
Highland Capital Management LP                                                                 Invoice 127314
36027 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate        Amount

  General Creditors Comm. [B150]
 02/04/2021   IDK     GC        E-mails with G Demo, J Pomerantz re FTI reach out       0.50      1325.00           $662.50
                                for tomorrow's UCC call and need to present
                                transition problems re retail funds (.2); E-mail DSI
                                re its presentation of comparison of current plan to
                                Dondero potential plan for UCC call tomorrow,
                                including review of same (.3).
 02/05/2021   IDK     GC        E-mails with DSI and Board re need for changes on       1.00      1325.00          $1,325.00
                                DSI spreadsheet for upcoming UCC call, including
                                review of revised spreadsheet re plan comparison
                                (.3); Attend conference call with Board, UCC
                                members, all professionals re case status,
                                confirmation, Dondero potential plan (.7).
 02/05/2021   JNP     GC        Conference with DSI, J. Seery, Ira D. Kharasch and      0.50      1295.00           $647.50
                                Gregory V. Demo in preparation for call with
                                Committee.
 02/05/2021   JNP     GC        Participate on Board and Committee call.                0.70      1295.00           $906.50
 02/05/2021   JNP     GC        Conference with Ira D. Kharasch regarding call with     0.20      1295.00           $259.00
                                Committee and calls with Board members regarding
                                same.
 02/05/2021   GVD     GC        Attend Board/Committee conference                       0.70        950.00          $665.00
 02/05/2021   GVD     GC        Conference with J. Seery and team re preparation for    0.50        950.00          $475.00
                                Board/Committee conference
 02/11/2021   GVD     GC        Conference with J. Romey re FTI issues                  0.20        950.00          $190.00
 02/11/2021   GVD     GC        Conference with E. Bromagen re open questions           0.20        950.00          $190.00
 02/12/2021   IDK     GC        Attend conference call with UCC member, Board,          1.20      1325.00          $1,590.00
                                others on case status, CDO Fund issues, Dondero
                                offer to buy CLO management agreement and
                                HarborVest interests, and potential counter offer
                                (1.0); Telephone conferences with J Pomerantz re
                                result of call, UBS settlement issues re same, and
                                next steps (.2).
 02/12/2021   JNP     GC        Conference with Board and Committee regarding           1.00      1295.00          $1,295.00
                                Plan and related issues.
 02/12/2021   JNP     GC        Conference with Ira D. Kharasch regarding call with     0.20      1295.00           $259.00
                                Committee.
 02/12/2021   JNP     GC        Conference with J. Dubel after call with Committee.     0.10      1295.00           $129.50
 02/12/2021   GVD     GC        Attend Board/Committee Call                             1.00        950.00          $950.00
 02/16/2021   GVD     GC        Conference with E. Bromagen re open issues and          0.20        950.00          $190.00
                                next steps
 02/23/2021   IDK     GC        E-mails with Board, others re UCC desire for            0.20      1325.00           $265.00
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32          Page 94 of 155


Pachulski Stang Ziehl & Jones LLP                                                                Page:    65
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate        Amount
                                meeting and proposed agenda and coordination (.2).
 02/25/2021   JNP     GC        Review emails regarding Committee call with               0.10      1295.00           $129.50
                                Board.
 02/26/2021   IDK     GC        Attend conference call with Board, UCC members            1.00      1325.00          $1,325.00
                                and their professionals on case status (1.0).
 02/26/2021   JNP     GC        Conference with Board and Committee regarding             1.00      1295.00          $1,295.00
                                pending matters.
 02/26/2021   GVD     GC        Attend board committee meeting                            1.00        950.00          $950.00

                                                                                         11.50                   $13,698.50

  Plan & Disclosure Stmt. [B320]
 01/04/2021   LAF     PD        Citecheck & edit memo on section 506(e).                  3.30        475.00         $1,567.50
 01/05/2021   LAF     PD        Locate Ondova plan in ND Texas.                           0.30        475.00          $142.50
 01/07/2021   LAF     PD        Legal research re: Third-party releases.                  0.80        475.00          $380.00
 01/07/2021   LAF     PD        Legal research re: Section 365(c) & 365(e).               0.30        475.00          $142.50
 01/07/2021   LAF     PD        Legal research re: Restrictive covenants.                 1.00        475.00          $475.00
 01/08/2021   LAF     PD        Legal research re: Section 365(c) & "actual" test.        1.00        475.00          $475.00
 01/14/2021   RMP     PD        Conferences with I. Kharasch and telephone                0.60      1595.00           $957.00
                                conferences with J. Pomerantz re Highland issues.
 01/14/2021   LAF     PD        Legal research re: "Actual" v "vertical" test.            1.60        475.00          $760.00
 01/14/2021   LAF     PD        Legal research re: Section 1129(a)(5)(B).                 0.80        475.00          $380.00
 01/15/2021   RMP     PD        Conferences with I. Kharasch and telephone                0.80      1595.00          $1,276.00
                                conferences with J. Pomerantz re plan issues and
                                recent pleadings.
 01/17/2021   IDK     PD        Attend internal call re Dondero objections, solvency,     0.90      1325.00          $1,192.50
                                summary of voting results and related issues on
                                same, injunction issues (.9).
 01/17/2021   IDK     PD        Review of I Pachulski markup of outline memo re           1.60      1325.00          $2,120.00
                                injunction related issues, and later re release issues
                                (.4); E-mails with J Elkin re further info for part of
                                response re post-confirmation jurisdiction (.2);
                                E-mails with J Elkin, J. Pomerantz, I Pachulski re
                                next drafts of response on releases, exculpation, and
                                justifications for other categories of exculpations
                                (.5); Numerous E-mails with J. Pomerantz, I
                                Pachulski re equitable mootness issues re same
                                issues and building a record to support same and for
                                appeal (.5).
 01/17/2021   IDK     PD        E-mails with G Demo re his proposed plan changes          0.70      1325.00           $927.50
                                re injunction, and feedback of I Pachulski and J
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                    Entered 03/26/21 17:46:32           Page 95 of 155


Pachulski Stang Ziehl & Jones LLP                                                                Page:    66
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate        Amount
                                Elkin (.4); E-mails with I Pachulski, J Davidson re
                                their latest markup of response drafts re releases,
                                injunctions, etc. (.3).
 01/17/2021   IDK     PD        E-mails with V Newmark re need to expand                  0.40      1325.00           $530.00
                                discussion on post-confirmation jurisdiction in
                                response brief (.4).
 01/17/2021   IDK     PD        E-mails with J. Pomerantz re issues for risk memo to      2.30      1325.00          $3,047.50
                                Board on loss of injunction related relief on appeal,
                                post-conference jurisdiction related issues, and
                                consider (.5); Prep of first part of same draft memo
                                on exculpation, as well as part of gatekeeper (1.4);
                                E-mails with J. Pomerantz re same and his initial
                                feedback on same (.2); E-mails with G Demo and J.
                                Pomerantz re relevant parts of trust agreement re
                                holding back distributions for litigation claims for
                                risk memo (.2).
 01/17/2021   IDK     PD        Review of G Demo markup of last draft of response         0.30      1325.00           $397.50
                                to CLO party objections on assumption (.3).
 01/17/2021   IDK     PD        E-mails with J Fried re his next draft of conference      0.30      1325.00           $397.50
                                brief, including feedback of J. Pomerantz (.3).
 01/18/2021   LAF     PD        Legal research re: Exclulpation provisions in             0.30        475.00          $142.50
                                Calpine.
 01/18/2021   LAF     PD        Legal resaerch re: Independent directors appointed        3.80        475.00         $1,805.00
                                postpetition.
 01/18/2021   LAF     PD        Legal research re: 1123(b)(6) and plan injunctions.       0.50        475.00          $237.50
 01/19/2021   LAF     PD        Legal research re: Selling assets postconfirmation        4.80        475.00         $2,280.00
                                without court order; SEC not impaired.
 01/20/2021   LAF     PD        Legal research re: Section 1123(b)(3) and plan            2.30        475.00         $1,092.50
                                injunctions.
 01/20/2021   LAF     PD        Legal research re: IRS plan objections.                   0.50        475.00          $237.50
 01/22/2021   IDK     PD        Attend conference call with J Morris, others on           0.90      1325.00          $1,192.50
                                evidence and designation of docs for today's
                                witness/exhibit list (.5); Prep of revised memo to J
                                Morris re issues for CEO to testify to at confirmation
                                (.4).
 01/22/2021   IDK     PD        E-mails with Board re Dondero new plan term sheet         0.40      1325.00           $530.00
                                of today, including review of same, as well as
                                correspondence with Dondero counsel re same and
                                timing of response to same.
 01/22/2021   IDK     PD        E-mails with Board, UCC re need to continue               0.60      1325.00           $795.00
                                confirmation hearing, and UCC questions re D&O
                                insurance options given Dondero exclusion (.3);
                                Review of correspondence with all objecting parties
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32          Page 96 of 155


Pachulski Stang Ziehl & Jones LLP                                                                Page:    67
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate        Amount
                                re our request to continue confirmation hearing and
                                court's decision, feedback of UST re same, and also
                                to reschedule depos as result of same (.3)
 01/22/2021   IDK     PD        E-mails with J. Pomerantz and G Demo re changes           2.00      1325.00          $2,650.00
                                to Exculpation provision in Plan re Strand issues
                                (.2); Numerous and extensive correspondence with J
                                Elkin re her further revised section on response brief
                                re injunctions, exculpation, gatekeeper, and my
                                feedback for changes, issues on changes to plan
                                provisions in response, as well as further feedback
                                and markups by I Pachulski, J Davidson and J.
                                Pomerantz, including further research on plan
                                standards for debtor releases (1.5); E-mails with J
                                Elkin re need for further changes to
                                post-confirmation jurisdiction section (.3).
 01/22/2021   IDK     PD        E-mails with J Fried, J. Pomerantz, G Demo re             0.60      1325.00           $795.00
                                revisions to response brief on best interest and
                                fiduciary duty related issues and related changes to
                                docs (.3); E-mails with G Demo and Wilmer Hale on
                                revisions to LPA and plan re exculpation (.3).
 01/22/2021   IDK     PD        Attend conference call with J. Pomerantz, others on       0.90      1325.00          $1,192.50
                                status on confirmation brief and omnibus response
                                (.4); Telephone conference with s J. Pomerantz and
                                G Demo on need to get redlines in omnibus response
                                and Dondero's new potential plan offer (.2); E-mails
                                and telephone conference with J Elkin re same and
                                changes to omnibus response brief, along with new
                                amendments to plan (.3).
 01/22/2021   IDK     PD        Further correspondence with V Newmark on                  1.80      1325.00          $2,385.00
                                discharge section of draft response to objections, and
                                further research re same and revisions to same (.4);
                                E-mails with J Fried, others on latter draft section
                                for omnibus response on discharge issues (.3);
                                Numerous E-mails with team re need for various
                                revisions on summary chart for court on all plan
                                objection and response, including review of same
                                (.4); Prep of further revisions to same chart for
                                updating response summaries, including E-mails
                                with attorneys re issues on same (.5); E-mails with G
                                Demo re his last revisions to same (.2).
 01/22/2021   IDK     PD        Attend conference call with internal team on all plan     0.50      1325.00           $662.50
                                items, status of chart of summaries (.4); Telephone
                                conference with J Morris re confirmation (.1).
 01/22/2021   RMP     PD        Conferences with I. Kharasch re various plan and          0.80      1595.00          $1,276.00
                                litigation issues and follow-up with J. Pomerantz.
 01/23/2021   IDK     PD        Attend conference call with J Morris, J. Pomerantz,       0.60      1325.00           $795.00
                                G Demo re confirmation evidentiary issues,
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                    Entered 03/26/21 17:46:32         Page 97 of 155


Pachulski Stang Ziehl & Jones LLP                                                              Page:    68
Highland Capital Management LP                                                                 Invoice 127314
36027 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate        Amount
                                testimony, discharge issues and related evidence on
                                test (.5); Telephone conference with J. Pomerantz re
                                plan exculpation (.1).
 01/23/2021   IDK     PD        E-mail J. Pomerantz re Bigler case on exculpation,      0.70      1325.00           $927.50
                                including review of same (.5); Review of
                                correspondence re prep of CEO on further issues
                                including discharge evidence, as well as discovery
                                requests by Dondero attorneys and rescheduling (.2).
 01/23/2021   IDK     PD        E-mails with CEO, J Morris re CLO Holdco                0.40      1325.00           $530.00
                                communications on potential settlement negotiations
                                on its objection (.2); E-mails with Board, J.
                                Pomerantz re how to respond to Dondero latest plan
                                proposal and arranging entire Board call with Lynn
                                (.2)
 01/24/2021   IDK     PD        Attend conference call with DSI, J. Pomerantz, J        0.90      1325.00          $1,192.50
                                Morris re Plan discovery issues re Dugaboy
                                liquidation analysis requests and new amended
                                liquidation analysis for CLO update info, as well as
                                Senior Employee discovery requests (.8); Telephone
                                conference with J. Pomerantz re Dondero filing his
                                own plan (.1).
 01/24/2021   IDK     PD        Attend conference call with CLO Holdco counsel re       0.90      1325.00          $1,192.50
                                upcoming preliminary injunction hearing and
                                potential settlement (.6); E-mails with CEO, J.
                                Pomerantz re CLO Holdco's draft settlement
                                agreement with J. Pomerantz markup (.3).
 01/24/2021   IDK     PD        Review briefly DSI draft updated liquid analyses        0.20      1325.00           $265.00
                                (.2).
 01/24/2021   IDK     PD        E-mails with Dondero counsel on his plan and            0.50      1325.00           $662.50
                                reschedule of call re same, as well as
                                communications from Draper on UCC and Dondero
                                (.2); E-mails with J. Pomerantz and Board re Davor's
                                extensive E-mails with on Dondero filing competing
                                plan, solicitation concerns, and proposal (.3).
 01/24/2021   RMP     PD        Conferences with I. Kharasch re plan issues.            0.60      1595.00           $957.00
 01/25/2021   IDK     PD        Review and consider CLO Holdco draft settlement         1.40      1325.00          $1,855.00
                                agreement and proposed revisions by internal team
                                (.3); E-mail re same re my comments to draft
                                agreement re no need for action to file (.3); Attend
                                conference call with J Pomerantz, G Demo, J Morris
                                on same (.8).
 01/25/2021   IDK     PD        Review of further revised draft agreement for CLO       1.70      1325.00          $2,252.50
                                Holdco settlement (.3); Telephone conference with J
                                Pomerantz, others re same and need for further
                                modifications (.4); Review of G Demo further
                                revisions and need for other changes (.3); Telephone
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32          Page 98 of 155


Pachulski Stang Ziehl & Jones LLP                                                                Page:    69
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate        Amount
                                conference with J Pomerantz and then with G Demo
                                re same (.2); E-mails with counsel to CLO Holdco re
                                its list of requested changes to settlement agreement,
                                as well as our next markup incorporating some of
                                such changes (.4); E-mails with G Demo re CLO
                                Holdco acceptance and our need to share with other
                                objecting parties (.1).
 01/25/2021   IDK     PD        Review of correspondence with Dondero counsel re          0.30      1325.00           $397.50
                                filing his plan under seal, including review of same
                                (.2); Telephone conference with J Pomerantz re
                                same (.1).
 01/25/2021   IDK     PD        E-mails with Board, J Pomerantz re M Lynn request         0.80      1325.00          $1,060.00
                                re upcoming call (.1); Attend conference call with
                                Board, Dondero and his counsels, DSI, J Pomerantz,
                                others re Dondero presentation on his filed plan of
                                reorganization (.5); Telephone conference with J
                                Pomerantz re result of his call with UCC members
                                and Board and confirmation next week and UBS
                                (.2).
 01/25/2021   IDK     PD        Brief review of J Pomerantz initial draft of              0.20      1325.00           $265.00
                                confirmation presentation draft notes.
 01/25/2021   IDK     PD        E-mails with J Pomerantz re correspondence with           0.20      1325.00           $265.00
                                Acis counsel and CEO on plan related payments to
                                Acis.
 01/26/2021   IDK     PD        Office conference with J Pomerantz re confirmation        0.20      1325.00           $265.00
                                hearing and prep (.2).
 01/26/2021   IDK     PD        E-mails with J Pomerantz, G Demo re Senior                0.10      1325.00           $132.50
                                Employee new stipulation and need to coordinate
                                withdrawal of plan objection, and review same (.1).
 01/26/2021   RMP     PD        Conferences with I. Kharasch re plan issues and           0.60      1595.00           $957.00
                                post-confirmation next steps.
 01/27/2021   IDK     PD        Consider other argument in opposition to Senior           0.70      1325.00           $927.50
                                Employee Objection re feasibility and administrative
                                claim reserve, including Review of plan, DS Order.
 01/27/2021   IDK     PD        Review of numerous E-mails re extensive settlement        1.00      1325.00          $1,325.00
                                proposal from Leventon/Ellington on their claim
                                objection and their counsels, along with Board and
                                committee (.4); Telephone conference with J
                                Pomerantz re same (.1); Review of further
                                correspondence with Senior Employees on various
                                counter-offers, and resolution of same (.3); E-mails
                                with J Pomerantz re same and impact on responding
                                to their counsels indemnification letter (.2).
 01/27/2021   IDK     PD        E-mails with G Demo and Wilmer Hale re potential          0.20      1325.00           $265.00
                                settlement offer to CLO objecting parties and
  Case 19-34054-sgj11 Doc 2124 Filed 03/26/21                     Entered 03/26/21 17:46:32          Page 99 of 155


Pachulski Stang Ziehl & Jones LLP                                                                Page:    70
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate        Amount
                                potential problem re same (.2).
 01/27/2021   IDK     PD        Review and consider J Pomerantz extensive notes           0.50      1325.00           $662.50
                                for confirmation hearing arguments (.3); Telephone
                                conference with J Pomerantz re plan confirmation
                                issues (.2).
 01/27/2021   IDK     PD        E-mails with DSI, others re need for call on              1.30      1325.00          $1,722.50
                                projections/Liquidation analysis, including Review
                                of DSI materials for call (.3); Attend conference call
                                with DSI, J Pomerantz, G Demo, J Morris re Seery
                                testimony issues and modified plan
                                projections/liquidation analysis for same and issues
                                re same (1.0).
 01/27/2021   IDK     PD        Attend conference call with attorneys re Gov Re,          0.50      1325.00           $662.50
                                Senior Employee issues and settlement, CLOs (.5).
 01/28/2021   IDK     PD        Telephone conference with J Pomerantz re issues on        0.60      1325.00           $795.00
                                appeal of confirmation directly to 5th circuit and
                                issues re other CLO settlements (.2); E-mails with M
                                Calloway re same, including review of her initial
                                memo on same (.4).
 01/28/2021   IDK     PD        Prep of memo to J Pomerantz, others re potential          0.50      1325.00           $662.50
                                similar settlement deal with "no cause" CLOs, with
                                various changes, and questions on dismissal of
                                adversary proceeding section (.4); E-mails with
                                attorneys re same (.1).
 01/28/2021   IDK     PD        Attend conference call with CEO, J Pomerantz, G           2.50      1325.00          $3,312.50
                                Demo, J Morris re prep of Seery testimony for
                                tomorrow's depo as well as testimony for
                                confirmation hearing (2.5).
 01/28/2021   IDK     PD        Review of correspondence with counsel to Senior           0.20      1325.00           $265.00
                                Employees re conference order and hearing (.1);
                                E-mails with J Fried re status of conference order
                                draft (.1).
 01/28/2021   IDK     PD        E-mails with DSI, others re need for further              0.40      1325.00           $530.00
                                information for Projections/liquidation analysis,
                                including review briefly same, and for profitability
                                of CLO contracts (.4).
 01/28/2021   IDK     PD        Review of correspondence with J Pomerantz, UBS            0.10      1325.00           $132.50
                                on settlement status and reading it into record at
                                conference hearing.
 01/29/2021   IDK     PD        Attend most of Seery depo for confirmation issues         5.60      1325.00          $7,420.00
                                (4.6); Telephone conference with J Pomerantz re
                                result of depo and impact on testimony at
                                confirmation hearing and confirmation prep (.3);
                                Telephone conference with J Morris and J
                                Pomerantz re same on testimony issues (.7).
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32                               Page 100 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    71
Highland Capital Management LP                                                                    Invoice 127314
36027 - 00002                                                                                     February 28, 2021


                                                                                          Hours           Rate        Amount
 01/29/2021   IDK     PD        Attend conference call with internal team re Plan          0.70      1325.00           $927.50
                                confirmation status, settlements, evidence (.7).
 01/29/2021   IDK     PD        Numerous E-mails with J Fried, J Davidson, J               0.40      1325.00           $530.00
                                Pomerantz, I Pachulski re further concerns of
                                objecting parties on subordination language in plan
                                and how to revise and further issues re same (.4).
 01/29/2021   IDK     PD        E-mails with DSI re its further update on new              0.40      1325.00           $530.00
                                financial projection, including brief review of same
                                and reasons for changes.
 01/29/2021   IDK     PD        Review of extensive correspondence with Dondero            0.40      1325.00           $530.00
                                counsels, Lynn and Rukavina, on their concerns of
                                UCC lack of responses to his latest potential plan
                                offer and why their offer is better, changes in claims,
                                and their new offer re same (.4).
 01/29/2021   IDK     PD        E-mails with CEO, J Pomerantz re HCLOF                     0.30      1325.00           $397.50
                                correspondence re Dondero potential plan (.1);
                                E-mail V Newmark re need for further research on
                                discharge issues (.2).
 01/29/2021   RMP     PD        Conference with I. Kharasch and telephone                  0.70      1595.00          $1,116.50
                                conferences with J. Pomerantz re plan and litigation
                                issues.
 01/30/2021   IDK     PD        Review of J Pomerantz revised substantial                  1.20      1325.00          $1,590.00
                                confirmation presentation notes, including prep of
                                suggested revisions (.8); E-mails with J Pomerantz
                                re my further thoughts on presentation and
                                post-confirmation jurisdiction (.4).
 01/30/2021   IDK     PD        Attend plan confirmation prep call with J                  1.80      1325.00          $2,385.00
                                Pomerantz, J Morris, G Demo (1.8).
 01/30/2021   IDK     PD        Begin prep for argument on CLO related objections          2.50      1325.00          $3,312.50
                                to assumption, including review of relevant
                                pleadings and caselaw (1.3); Telephone conference
                                with G Demo re benefit issues re same (.5); E-mails
                                with DSI, G Demo re ownership interests in the
                                various CLOs re objecting parties and Dondero
                                control issues, as well as DSI profitability analysis
                                of CLOs, including review of same (.7).
 01/30/2021   IDK     PD        E-mails with G Demo re demonstratives for                  0.60      1325.00           $795.00
                                confirmation hearing, including org chart, ownership
                                exhibit, and feedback of others (.4); E-mails with J
                                Fried re Sidley correspondence on wanting change
                                in plan on admin claims and problems with same
                                (.2).
 01/31/2021   IDK     PD        Prep for oral argument re the Dondero entities             2.60      1325.00          $3,445.00
                                objections to the assumption of the CLO
                                management agreements, including review of
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32                           Page 101 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                             Page:    72
Highland Capital Management LP                                                                Invoice 127314
36027 - 00002                                                                                 February 28, 2021


                                                                                      Hours           Rate        Amount
                                caselaw (2.6).
 01/31/2021   IDK     PD        Attend conference call with CEO, internal team on      3.50      1325.00          $4,637.50
                                CEO testimony for confirmation hearing and related
                                evidence for same (3.5).
 01/31/2021   IDK     PD        E-mails with G Demo re questions on CLO                1.70      1325.00          $2,252.50
                                agreements re cause, and differences in provisions
                                (.3); Review of various extensive CLO management
                                agreements and indenture agreements re CLO
                                advisors, funds objections and claims re loss of
                                rights 1.2); Review of DSI further update on CLO
                                profitability (.2).
 01/31/2021   IDK     PD        Review of V Newmark's additional research/memo         0.30      1325.00           $397.50
                                on discharge issues/tests (.3).
 01/31/2021   IDK     PD        Review of correspondence with UCC counsel, J           0.20      1325.00           $265.00
                                Fried re UCC desire for further plan amendments
                                (.2).
 01/31/2021   IDK     PD        E-mails with J. Pomerantz re my further                0.70      1325.00           $927.50
                                issues/suggestions on his revised oral argument
                                presentation, as well as G Demo feedback (.7).
 01/31/2021   IDK     PD        E-mails with J Pomerantz re memo on expediting         0.20      1325.00           $265.00
                                appeal directly to 5th Cir and anticipated Judge
                                Jurnigan reaction (.2).
 02/01/2021   DG      PD        Review research and confer with I. Kharasch re:        1.10      1295.00          $1,424.50
                                confirmation issues on 365(c)
 02/01/2021   IAWN PD           Telephone conference with Tauber, John Morris and      0.70      1145.00           $801.50
                                Jeffrey N Pomerantz for witness prep
 02/01/2021   IAWN PD           Review John Morris, revised script for Tauber, .1,     0.20      1145.00           $229.00
                                exchange emails with John Morris and Tauber re
                                same .1
 02/01/2021   IDK     PD        Telephone conference with J Pomerantz re               0.40      1325.00           $530.00
                                confirmation presentation and CLOs and related
                                injunction issues (.3); Telephone conference with J
                                Pomerantz re CLOs, plan and assumption of new
                                contracts (.1).
 02/01/2021   IDK     PD        Attend most of internal call on status of tasks for    1.20      1325.00          $1,590.00
                                tomorrow's confirmation hearing (.4); Attend most
                                of next call with CEO and internal team re same for
                                further updates on potential settlements, filings
                                today, transition issues (.6); Telephone conference
                                with J Pomerantz re same and potential changes to
                                injunction language (.2).
 02/01/2021   IDK     PD        Review of correspondence with attorneys re             3.60      1325.00          $4,770.00
                                potential resolution of Daugherty objections to
                                confirmation (.2); Continue prep of my oral
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32                             Page 102 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                               Page:    73
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
                                argument for tomorrow's confirmation hearing, as
                                well as further analysis of cases cited by
                                NPA/Dondero re CLO assumption (2.4); Telephone
                                conference and E-mails with J Pomerantz re same
                                and need for me to present to Court background of
                                CLO Advisors interference and Dondero control
                                issues re same for related injunction issues on CLO
                                (.2); Review of prior pleadings re our adversary vs
                                CLO Advisors and related Dondero control issues,
                                and definition of Related Entities in Jan 9 Order and
                                Plan (.8).
 02/01/2021   IDK     PD        E-mails with DSI, G Demo, re need for further            0.80      1325.00          $1,060.00
                                updated plan projections given settlement of UBS
                                claim and impact of same and issues re same, as well
                                as review of updated projections (.4); Review of
                                revised Claimant Trust agreement re Seery
                                compensation numbers (.1); Review of numerous
                                correspondence from G Demo re our filing of
                                additional Plan Supplement today to address and fix
                                various issues, including review of same (.3).
 02/01/2021   IDK     PD        Review of Dondero's latest objection filed today on      0.50      1325.00           $662.50
                                plan re revised projections, as well as J Pomerantz
                                feedback on same (.3); Review of UCC draft reply
                                to same, and J Pomerantz feedback to them on same
                                (.2).
 02/01/2021   IDK     PD        E-mails with D Grassgreen re the CLO objectors and       0.50      1325.00           $662.50
                                their reliance on the O'Connor 5th Cir case re
                                actual/hypothetical test, and how to distinguish.
 02/01/2021   JNP     PD        Email to and from Gregory V. Demo regarding              0.10      1295.00           $129.50
                                contract issues.
 02/01/2021   JNP     PD        Emails regarding status of IRS settlement.               0.10      1295.00           $129.50
 02/01/2021   JNP     PD        Conference with Ira D. Kharasch regarding CLO            0.20      1295.00           $259.00
                                confirmation issues.
 02/01/2021   JNP     PD        Conference with J. Dubel regarding Confirmation.         0.20      1295.00           $259.00
 02/01/2021   JNP     PD        Emails regarding disclosure of UBS settlement,           0.30      1295.00           $388.50
                                modify outline regarding same and conference with
                                Gregory V. Demo regarding updated projections.
 02/01/2021   JNP     PD        Review and comment on J. Dubel testimony.                0.10      1295.00           $129.50
 02/01/2021   JNP     PD        Conference with M. Clemente regarding status.            0.20      1295.00           $259.00
 02/01/2021   JNP     PD        Conference with John A. Morris and J. Dubel              0.50      1295.00           $647.50
                                regarding preparation for testimony.
 02/01/2021   JNP     PD        Conference with John A. Morris, Ira D. Kharasch,         0.70      1295.00           $906.50
                                Gregory V. Demo, Joshua M. Fried and James E.
                                O'Neill regarding Confirmation pleadings and
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32                             Page 103 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                               Page:    74
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
                                preparation for hearing.
 02/01/2021   JNP     PD        Conference with John A. Morris, P. Latham and            0.30      1295.00           $388.50
                                Joshua M. Fried regarding Plan confirmation hearing
                                testimony.
 02/01/2021   JNP     PD        Conference with John A. Morris, Iain A. W. Nasatir       0.70      1295.00           $906.50
                                and M. Tauber regarding witness preparation for
                                Confirmation hearing.
 02/01/2021   JNP     PD        Review emails regarding subordination resolution.        0.10      1295.00           $129.50
 02/01/2021   JNP     PD        Review and comment on new Plan filings;                  0.10      1295.00           $129.50
                                Conference with Gregory V. Demo regarding same.
 02/01/2021   JNP     PD        Continue to prepare for the Confirmation hearing.        4.80      1295.00          $6,216.00
 02/01/2021   JNP     PD        Review and comment on Committee reply to                 0.20      1295.00           $259.00
                                Dugaboy objection.
 02/01/2021   JNP     PD        Reviews Ira D. Kharasch outline for Confirmation         0.10      1295.00           $129.50
                                hearing.
 02/01/2021   KKY     PD        Respond (.2) to email from H. Winograd re                0.90        460.00          $414.00
                                Chancery Court actions; and prepare (.7) documents
                                re same
 02/01/2021   MFC     PD        Multiple emails from/to DSI regarding Plan assumed       0.40      1095.00           $438.00
                                contract issues.
 02/01/2021   MFC     PD        Revise 5th notice of assumed contracts.                  0.50      1095.00           $547.50
 02/01/2021   MFC     PD        Emails to/from G. Demo regarding 5th notice of           0.20      1095.00           $219.00
                                assumed contracts.
 02/01/2021   MFC     PD        Call with F. Caruso regarding Bloomberg contracts.       0.10      1095.00           $109.50
 02/01/2021   MFC     PD        Multiple group emails regarding contract list issues.    0.40      1095.00           $438.00
 02/01/2021   MFC     PD        Emails from/to J. Donahoe and B. Sharp regarding         0.20      1095.00           $219.00
                                consolidated list of assumed contracts.
 02/01/2021   MFC     PD        Emails from/to F. Caruso regarding contract and          0.10      1095.00           $109.50
                                cure issues.
 02/01/2021   JEO     PD        Conference with PSZJ team re confirmation issues         0.30      1050.00           $315.00
 02/01/2021   JEO     PD        Work on revisions to plan and confirmation order to      2.50      1050.00          $2,625.00
                                address IRS objection
 02/01/2021   JMF     PD        Telephone calls with J.N. Pomerantz, I. Kharasch,        0.70      1050.00           $735.00
                                G. Demo re confirmation prep issues.
 02/01/2021   JMF     PD        Review and draft summary re subordination claims         0.80      1050.00           $840.00
                                and changes to plan.
 02/01/2021   JMF     PD        Telephone call with J. Morris, J.N. Pomerantz and P.     0.50      1050.00           $525.00
                                Leatham re confirmation hearing.
 02/01/2021   JMF     PD        Draft amendment re plan changes.                         0.70      1050.00           $735.00
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32                            Page 104 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                              Page:    75
Highland Capital Management LP                                                                 Invoice 127314
36027 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate        Amount
 02/01/2021   JMF     PD        Review plan supplement documents re filing and          1.80      1050.00          $1,890.00
                                confirmation hearing prep.
 02/01/2021   JMF     PD        Draft confirmation order.                               1.60      1050.00          $1,680.00
 02/01/2021   JMF     PD        Review response re contract assumption re               0.30      1050.00           $315.00
                                partnership agreement.
 02/01/2021   JMF     PD        Telephone calls with J.N. Pomerantz (.2) and J.         0.60      1050.00           $630.00
                                O'Neill (.1) re IRS issues; review proposed
                                settlement re same (.3).
 02/01/2021   JMF     PD        Review Dugaboy supplemental objection (.4) and          0.70      1050.00           $735.00
                                committee response to same (.3).
 02/01/2021   LAF     PD        Legal research re: Absolute priority rule.              0.50        475.00          $237.50
 02/01/2021   GVD     PD        Conference with PSZJ re confirmation issues             0.30        950.00          $285.00
 02/01/2021   GVD     PD        Conference with team re trial preparation               0.50        950.00          $475.00
 02/01/2021   GVD     PD        Review and finalize demonstratives for confirmation     0.60        950.00          $570.00
                                hearing
 02/01/2021   GVD     PD        Review draft UCC reply to supplemental objection        0.20        950.00          $190.00
 02/01/2021   GVD     PD        Review direct examination of J. Dubel                   0.20        950.00          $190.00
 02/01/2021   GVD     PD        Attend to issues re filing of amended plan and          1.20        950.00         $1,140.00
                                confirmation papers
 02/01/2021   GVD     PD        Conference with PSZJ re revisions to and filing of      0.50        950.00          $475.00
                                amended plan
 02/01/2021   GVD     PD        Prepare and update confirmation hearing exhibits        0.50        950.00          $475.00
 02/01/2021   JE      PD        Review several pleadings relating to confirmation.      1.20      1195.00          $1,434.00
 02/02/2021   IAWN PD           Review emails between Dubel and Terry re                0.20      1145.00           $229.00
                                insurance
 02/02/2021   IDK     PD        Prep for confirmation hearing, including for new        1.70      1325.00          $2,252.50
                                arguments on injunction/gatekeeper re CLO
                                objectors rights under CLO management
                                agreements, and proposed amendment to plan re
                                same (1.3); E-mails with J Pomerantz and G Demo
                                re my proposed amendment to plan re same and
                                feedback (.2); E-mails with G Demo re further
                                questions on CLO issues re sub servicer rights, as
                                well as draft deal with CLO issuers, including
                                review of same (.2).
 02/02/2021   IDK     PD        E-mails with M Lynn re Dondero new plan proposal.       0.10      1325.00           $132.50
 02/02/2021   IDK     PD        Attend substantial part of confirmation hearing from    8.60      1325.00      $11,395.00
                                7:30 to 3:10 (7.8); Office and telephone conferences
                                with J Pomerantz, G Demo, , then Board, J Morris re
                                result of same and tomorrow's continued hearing and
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32                               Page 105 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    76
Highland Capital Management LP                                                                    Invoice 127314
36027 - 00002                                                                                     February 28, 2021


                                                                                          Hours           Rate        Amount
                                Sidley feedback (.8).
 02/02/2021   IDK     PD        Attend conference call with J Pomerantz, J Morris,         1.90      1325.00          $2,517.50
                                G Demo re issues to address at tomorrow's 2d day of
                                confirmation (1.9).
 02/02/2021   IDK     PD        E-mails with R Saunders re need for memo on post           0.40      1325.00           $530.00
                                confirmation jurisdiction after case is closed for
                                issues coming up in confirmation hearing, and
                                various questions/issues for same.
 02/02/2021   JNP     PD        Participate in Plan confirmation hearing.                  8.30      1295.00      $10,748.50
 02/02/2021   JNP     PD        Conference with Ira D. Kharasch regarding Plan             0.30      1295.00           $388.50
                                confirmation hearing.
 02/02/2021   JNP     PD        Conference with Board, Ira D. Kharasch John A.             0.50      1295.00           $647.50
                                Morris and Gregory V. Demo regarding Plan
                                confirmation hearing.
 02/02/2021   JNP     PD        Conference with Joshua M. Fried regarding revised          0.30      1295.00           $388.50
                                ballot summary.
 02/02/2021   JNP     PD        Conference with John A. Morris, Gregory V. Demo            1.90      1295.00          $2,460.50
                                and Ira D. Kharasch regarding Plan issues arising
                                from testimony.
 02/02/2021   JNP     PD        Prepare for closing argument.                              3.50      1295.00          $4,532.50
 02/02/2021   RMS     PD        Work on research project, including memorandum             5.20        925.00         $4,810.00
                                regarding jurisdiction
 02/02/2021   RMS     PD        Email exchange with Ira D. Kharasch regarding              0.10        925.00           $92.50
                                jurisdiction research project
 02/02/2021   JMF     PD        Attend confirmation hearing (partial).                     6.50      1050.00          $6,825.00
 02/02/2021   JMF     PD        Draft confirmation order and settlements re                1.80      1050.00          $1,890.00
                                objecting parties.
 02/02/2021   JMF     PD        Review voting summaries, declaration and                   3.40      1050.00          $3,570.00
                                settlements re Senior Employees and Daugherty re
                                amendments to same re supplemental certification re
                                confirmation hearing (2.8); telephone calls with J.N.
                                Pomerantz (.3) and P. Leathem (.3) re same.
 02/02/2021   JAM     PD        Telephone conference with G. Demo re:                     14.80      1245.00      $18,426.00
                                confirmation hearing (0.1): e-mail to J. Seery re:
                                demonstrative exhibit (0.1); e-mails with L. Canty
                                re: trial exhibits (0.2); e-mail to J. Seery re: direct
                                testimony (0.2); review/revise J. Seery direct
                                testimony (1.6); review/revise J. Dubel direct
                                testimony (1.3); e-mail to J. Dubel re: direct
                                testimony (0.1); e-mails with J. Seery, J. Pomerantz,
                                I. Kharasch, G. Demo re: Daugherty settlement
                                (0.3); review/revise Tauber direct (0.7);
                                confirmation hearing (morning session) (2.7);
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32                             Page 106 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                               Page:    77
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
                                telephone conference with J. Pomerantz, I.
                                Kharasch, G. Demo re: hearing (0.2); prepare for
                                afternoon session (0.3); confirmation hearing
                                (afternoon session) (4.4); telephone conference with
                                Board, J. Pomerantz, G. Demo re: confirmation
                                hearing (0.5); telephone conference with J. Dubel re:
                                confirmation hearing (0.1); telephone conference
                                with J. Pomerantz, I. Kharasch, G. Demo re:
                                confirmation hearing issues (2.0).
 02/02/2021   LSC     PD        Retrieval/preparation of additional exhibits, prepare    9.10        460.00         $4,186.00
                                for, and provide assistance at day 1 of confirmation
                                hearing.
 02/02/2021   GVD     PD        Revise demonstratives for confirmation hearing           0.20        950.00          $190.00
 02/02/2021   GVD     PD        Conference with J. Morris re preparation for             0.10        950.00           $95.00
                                confirmation hearing
 02/02/2021   GVD     PD        Conference with PSZJ team re status of confirmation      0.10        950.00           $95.00
                                issues
 02/02/2021   GVD     PD        Conference with Board re confirmation hearing            0.80        950.00          $760.00
 02/02/2021   GVD     PD        Conference with PSZJ team re preparation for day 2       2.00        950.00         $1,900.00
                                of confirmation hearing
 02/02/2021   GVD     PD        Attend confirmation hearing                              7.70        950.00         $7,315.00
 02/02/2021   JE      PD        Court appearance at confirmation hearing.                6.30      1195.00          $7,528.50
 02/02/2021   HRW     PD        Attend confirmation hearing                              7.00        695.00         $4,865.00
 02/03/2021   IDK     PD        Prep for 2d day confirmation hearing, including          8.60      1325.00      $11,395.00
                                arguments on injunction and revising proposed
                                amended language for same (1.4); Attend and
                                participate in 2d day of confirmation hearing (7.2).
 02/03/2021   IDK     PD        Telephone conference with J Pomerantz re plan            0.20      1325.00           $265.00
                                confirmation hearing (.2).
 02/03/2021   IDK     PD        Attend confirmation call with Board, G Demo, J           0.40      1325.00           $530.00
                                Morris re confirmation hearing (.4).
 02/03/2021   JNP     PD        Conference with John A. Morris and M. Tauber             0.20      1295.00           $259.00
                                regarding Plan testimony.
 02/03/2021   JNP     PD        Prepare for hearing.                                     0.20      1295.00           $259.00
 02/03/2021   JNP     PD        Conference with M. Clemente (2x) regarding Plan          0.30      1295.00           $388.50
                                Confirmation hearing.
 02/03/2021   JNP     PD        Review revised balloting summary and conference          0.10      1295.00           $129.50
                                with Joshua M. Fried regarding same.
 02/03/2021   JNP     PD        Participate in Plan Confirmation hearing.                7.20      1295.00          $9,324.00
 02/03/2021   JNP     PD        Conference with Ira D. Kharasch regarding Plan           0.20      1295.00           $259.00
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32                              Page 107 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                                Page:    78
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate        Amount
                                Confirmation hearing.
 02/03/2021   JNP     PD        Conference with Board, Ira D. Kharasch, Gregory V.        0.40      1295.00           $518.00
                                Demo and John A. Morris regarding Confirmation
                                hearing.
 02/03/2021   JNP     PD        Conference with J. Dubel regarding Plan                   0.10      1295.00           $129.50
                                Confirmation hearing.
 02/03/2021   JNP     PD        Conference with Joshua M. Fried regarding Plan            0.20      1295.00           $259.00
                                Confirmation hearing.
 02/03/2021   JMF     PD        Review voting declaration and exhibits and                8.00      1050.00          $8,400.00
                                preparation for continued confirmation hearing
                                (1.7); attend confirmation hearing (6.3).
 02/03/2021   JMF     PD        Telephone calls with P. Leathem re hearing.               0.20      1050.00           $210.00
 02/03/2021   JMF     PD        Review documents and inserts for confirmation             0.80      1050.00           $840.00
                                order re prior pleadings and services (.7); emails
                                with KCC re same (.1).
 02/03/2021   JAM     PD        Review documents in preparation for                      12.50      1245.00      $15,562.50
                                Leventon/Ellington depositions (1.9); prepare for
                                confirmation hearing (0.3); review/revise Tauber
                                direct in light of J. Pomerantz's comments (0.4);
                                analysis of evidentiary issues relating to objections
                                to certain of the Debtor's confirmation trial exhibits
                                (1.7); telephone conference with J. Kathman re:
                                Daugherty settlement (0.1); telephone conference
                                with J. Pomerantz, M. Tauber re: trial testimony
                                (0.2); confirmation hearing (morning session) (2.2);
                                telephone conference with J. Seery re: confirmation
                                hearing (0.1); telephone conference with J. Dubel re:
                                confirmation hearing (0.1); telephone conference
                                with J. Rothstein, G. Demo, H. Winograd re:
                                subpoena and potential testimony at hearing on
                                contempt motion (0.2); telephone conference with J.
                                Pomerantz, I. Kharasch, G. Demo re: confirmation
                                hearing strategy (0.1); confirmation hearing
                                (afternoon session) (4.6); telephone conference with
                                G. Demo re: confirmation hearing (0.2); telephone
                                conference with Board, J. Pomerantz, I. Kharasch,
                                G. Demo re: confirmation hearing (0.4).
 02/03/2021   LSC     PD        Prepare for, and provide assistance at day 2 of           7.10        460.00         $3,266.00
                                confirmation hearing (6.0); preparation of amended
                                witness and exhibit list and preparation of exhibits
                                (1.4).
 02/03/2021   GVD     PD        Conference with PSZJ team re status of confirmation       0.10        950.00           $95.00
                                hearing
 02/03/2021   GVD     PD        Conference with Board re follow up to confirmation        0.40        950.00          $380.00
                                hearing
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32                            Page 108 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                              Page:    79
Highland Capital Management LP                                                                 Invoice 127314
36027 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate        Amount
 02/03/2021   GVD     PD        Attend second day of confirmation hearing               6.80        950.00         $6,460.00
 02/03/2021   JE      PD        Court appearance at confirmation hearing.               6.20      1195.00          $7,409.00
 02/03/2021   HRW     PD        Attend confirmation hearing                             6.50        695.00         $4,517.50
 02/04/2021   IDK     PD        Telephone conferences with J Pomerantz re status        0.40      1325.00           $530.00
                                of communications with UCC counsel on Dondero
                                plan, CEO and Dubell feedback on same and
                                confirmation (.4).
 02/04/2021   JNP     PD        Conference with J. Seery regarding Plan                 0.40      1295.00           $518.00
                                Confirmation and related issues.
 02/04/2021   JNP     PD        Review latest term sheet from J. Dondero and            0.10      1295.00           $129.50
                                forward to Board.
 02/04/2021   JNP     PD        Conference with J. Dubel regarding Plan                 0.30      1295.00           $388.50
                                negotiations.
 02/04/2021   JNP     PD        Conference with J. Dubel and J. Seery regarding         0.50      1295.00           $647.50
                                Dondero proposal and analysis.
 02/04/2021   JNP     PD        Conference with M. Clemente regarding status of         0.10      1295.00           $129.50
                                Plan negotiations.
 02/04/2021   JNP     PD        Conference with M. Hankin regarding Plan issues.        0.50      1295.00           $647.50
 02/04/2021   JNP     PD        Conference with Board regarding analysis of offers      1.20      1295.00          $1,554.00
                                and Committee call.
 02/04/2021   JMF     PD        Review acis plan and confirmation order re              1.70      1050.00          $1,785.00
                                injunction issues.
 02/04/2021   JMF     PD        Review confirmation order.                              0.80      1050.00           $840.00
 02/04/2021   LSC     PD        Further revise amended confirmation exhibit list and    2.20        460.00         $1,012.00
                                exhibits and coordinate filing of same with local
                                counsel.
 02/04/2021   GVD     PD        Review Acis plan injunction                             0.50        950.00          $475.00
 02/05/2021   IDK     PD        Telephone conferences with J. Pomerantz re status       0.20      1325.00           $265.00
                                on plan negotiations, and transition issues (.2).
 02/05/2021   JNP     PD        Review and comment on Plan comparison to                0.20      1295.00           $259.00
                                Dondero proposal.
 02/05/2021   JNP     PD        Conference with J. Dubel regarding Plan comparison      0.30      1295.00           $388.50
                                to Dondero proposal, transition issues (2x).
 02/05/2021   JNP     PD        Conference with J. Seery regarding Committee call,      0.30      1295.00           $388.50
                                Plan issues and related matter.
 02/05/2021   JNP     PD        Review Bloomberg article regarding Plan                 0.10      1295.00           $129.50
                                confirmation hearing and email to Board.
 02/05/2021   RMP     PD        Telephone conferences with J. Morris and J.             0.40      1595.00           $638.00
                                Pomerantz and conference with I. Kharasch re plan
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32                            Page 109 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                              Page:    80
Highland Capital Management LP                                                                 Invoice 127314
36027 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate        Amount
                                status.
 02/05/2021   JMF     PD        Review employee claims re senior employee               0.40      1050.00           $420.00
                                settlement.
 02/05/2021   JMF     PD        Analyze Pac Lumber and related cases re                 1.70      1050.00          $1,785.00
                                confirmation order.
 02/07/2021   JNP     PD        Conference with J. dubel regarding Plan issues.         0.30      1295.00           $388.50
 02/07/2021   JNP     PD        Conference with J. Seery regarding Plan issues.         0.40      1295.00           $518.00
 02/07/2021   JNP     PD        Conference with John A. Morris regarding Plan           0.10      1295.00           $129.50
                                confirmation ruling hearing.
 02/08/2021   IDK     PD        Attend hearing on Court's ruling on confirmation of     2.00      1325.00          $2,650.00
                                plan (2.0).
 02/08/2021   IDK     PD        Numerous e-mails with Board, J Pomerantz, UCC           0.70      1325.00           $927.50
                                counsel re Dondero request to court today for status
                                conference on plan, ours and UCC response to court
                                and court ruling on same (.3); E-mails and telephone
                                conference with Dondero counsel re their request for
                                status conference (.2); Telephone conference with J
                                Pomerantz re same, confirmation order issues and
                                potential appeal of confirmation order (.2).
 02/08/2021   JNP     PD        Participate in court hearing regarding bench ruling     2.00      1295.00          $2,590.00
                                on Confirmation.
 02/08/2021   JNP     PD        Conference with Board, Gregory V. Demo and Ira          0.90      1295.00          $1,165.50
                                D. Kharasch after bench ruling regarding
                                Confirmation.
 02/08/2021   JNP     PD        Conference with John A. Morris regarding Plan           0.20      1295.00           $259.00
                                Confirmation ruling.
 02/08/2021   JNP     PD        Conference with J. Dubel regarding Plan and related     0.20      1295.00           $259.00
                                issues.
 02/08/2021   JNP     PD        Conference with M. Clemente regarding Dondero           0.10      1295.00           $129.50
                                request for Status Conference.
 02/08/2021   JNP     PD        Email to Board regarding Dondero request for a          0.10      1295.00           $129.50
                                Status Conference.
 02/08/2021   JNP     PD        Conference with J. Seery regarding request for          0.20      1295.00           $259.00
                                Status Conference and related issues.
 02/08/2021   JNP     PD        Email to Court Clerk regarding Dondero request for      0.10      1295.00           $129.50
                                Status Conference.
 02/08/2021   JNP     PD        Conference with Ira D. Kharasch and M. Lynn             0.10      1295.00           $129.50
                                regarding status.
 02/08/2021   JNP     PD        Review email from Court Clerk regarding Dondero         0.10      1295.00           $129.50
                                Motion for Status Conference and forward to Board.
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32                             Page 110 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                               Page:    81
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
 02/08/2021   JNP     PD        Brief review of bench ruling on Plan Confirmation.       0.10      1295.00           $129.50
 02/08/2021   JMF     PD        Listen to confirmation hearing bench ruling.             1.70      1050.00          $1,785.00
 02/08/2021   JMF     PD        Review court's findings and draft confirmation           6.80      1050.00          $7,140.00
                                order.
 02/08/2021   JAM     PD        Telephone conference with J. Pomerantz re: Court's       0.60      1245.00           $747.00
                                decision concerning confirmation (0.1); review
                                Court's decision re: confirmation (0.5).
 02/08/2021   GVD     PD        Attend board meeting re confirmation and next steps      1.00        950.00          $950.00
 02/08/2021   GVD     PD        Correspondence with Committee re Claimant Trust          0.10        950.00           $95.00
                                Agreement
 02/08/2021   GVD     PD        Attend confirmation hearing                              1.70        950.00         $1,615.00
 02/08/2021   JE      PD        Court appearance at court's reading of oral ruling on    1.60      1195.00          $1,912.00
                                confirmation of plan.
 02/09/2021   IAWN PD           Telephone call with Jeffrey N Pomerantz, Demo re         0.30      1145.00           $343.50
                                Sentinel Re policy and issues
 02/09/2021   IAWN PD           Exchange emails with demo re call and assignment,        0.20      1145.00           $229.00
                                .1, telephone call with Demo re same, .1
 02/09/2021   IDK     PD        E-mails with CEO, J Pomerantz re Dondero counsel         0.20      1325.00           $265.00
                                correspondence of today re Dondero plan concerns
                                and status (.2).
 02/09/2021   JNP     PD        Email bench ruling to Mediators.                         0.10      1295.00           $129.50
 02/09/2021   JEO     PD        Review email from IRS regarding form 720 and             0.50      1050.00           $525.00
                                email to client Brian Collins for additional
                                documentation
 02/09/2021   JMF     PD        Review confirmation transcript and proceedings and       6.80      1050.00          $7,140.00
                                draft order.
 02/10/2021   IAWN PD           Telephone conference with Latham, Jeffrey N              0.40      1145.00           $458.00
                                Pomerantz, Demo re Policy
 02/10/2021   IAWN PD           Exchange emails with Jeffrey N Pomerantz re call,        0.40      1145.00           $458.00
                                .1, telephone call with Jeffrey N Pomerantz and
                                Demo re policy, .3
 02/10/2021   JNP     PD        Conference with Joshua M. Fried regarding                0.20      1295.00           $259.00
                                Confirmation Order.
 02/10/2021   JNP     PD        Conference with M. Clemente regarding Plan issues.       0.20      1295.00           $259.00
 02/10/2021   JNP     PD        Conference with J. Dubel regarding Plan issues.          0.20      1295.00           $259.00
 02/10/2021   JMF     PD        Draft confirmation order.                                7.60      1050.00          $7,980.00
 02/11/2021   IAWN PD           Review emails between Demo and Jeffrey N                 0.10      1145.00           $114.50
                                Pomerantz re call
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32                              Page 111 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                                Page:    82
Highland Capital Management LP                                                                   Invoice 127314
36027 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate        Amount
 02/11/2021   IDK     PD        Review and consider Lynn's letter to UCC re               0.30      1325.00           $397.50
                                Dondero plan and revealing negotiations to court
                                (.1); Telephone conference with J Pomerantz re
                                Lynn's letter of today re Dondero plan, UCC status
                                on plan, UBS issues (.2).
 02/11/2021   IDK     PD        Further telephone conference with J Pomerantz re          0.20      1325.00           $265.00
                                Dubel reaction to Lynn letter and potential response,
                                CEO reaction to how to counter NPA offer to
                                purchase CLO management agreement and
                                HarbourVest (.2).
 02/11/2021   IDK     PD        E-mails with J Fried re his draft confirmation order      0.40      1325.00           $530.00
                                and list of various issues/questions re same,
                                including brief review of draft, as well as J
                                Pomerantz feedback on process (.4).
 02/11/2021   JNP     PD        Conference with Ira D. Kharasch regarding potential       0.20      1295.00           $259.00
                                offer on CLOs and Plan resolution.
 02/11/2021   JNP     PD        Conference with J. Seery regarding potential offer        0.20      1295.00           $259.00
                                on CLOs and Plan resolution.
 02/11/2021   JNP     PD        Conference with J. Dubel regarding email from M.          0.30      1295.00           $388.50
                                Lynn and response.
 02/11/2021   JNP     PD        Conference with M. Clemente regarding status of           0.10      1295.00           $129.50
                                Plan negotiations.
 02/11/2021   JNP     PD        Conference with Joshua M. Fried regarding Plan            0.10      1295.00           $129.50
                                Confirmation Order.
 02/11/2021   JNP     PD        Email to team regarding Plan Confirmation Order.          0.10      1295.00           $129.50
 02/11/2021   JNP     PD        Begin to review and revise Plan Confirmation Order.       0.30      1295.00           $388.50
 02/11/2021   JMF     PD        Draft confirmation order.                                 7.40      1050.00          $7,770.00
 02/11/2021   JMF     PD        Telephone calls with J.N. Pomerantz re confirmation       0.30      1050.00           $315.00
                                order issues.
 02/12/2021   IAWN PD           Review emails and resolutions re insurance policy         0.20      1145.00           $229.00
 02/12/2021   IDK     PD        Telephone conference with J Fried re confirmation         1.30      1325.00          $1,722.50
                                order (.1); Review and consider J Fried's extensive
                                confirmation order draft, and need for revisions (.8);
                                E-mails with J Pomerantz and G Demo re their
                                extensive comments to same as well as J Fried
                                responses and open issues for discussion (.4).
 02/12/2021   IDK     PD        Review of extensive UCC response to Lynn on the           0.20      1325.00           $265.00
                                Dondero potential plan, as well as Lynn feedback to
                                UCC.
 02/12/2021   JNP     PD        Conference with Joshua M. Fried regarding                 0.10      1295.00           $129.50
                                Confirmation Order.
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32                             Page 112 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                               Page:    83
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
 02/12/2021   JNP     PD        Detailed review and revision to Confirmation Order.      4.50      1295.00          $5,827.50
 02/12/2021   JNP     PD        Conference with J. Seery regarding Committee and         0.20      1295.00           $259.00
                                M. Lynn emails regarding Plan and related issues.
 02/12/2021   JNP     PD        Review email from M. Clemente to M. Lynn                 0.10      1295.00           $129.50
                                regarding Plan and forward to Board.
 02/12/2021   MFC     PD        Emails from/to G. Demo regarding assumed                 0.20      1095.00           $219.00
                                contracts filings.
 02/12/2021   JMF     PD        Draft confirmation order.                                4.80      1050.00          $5,040.00
 02/12/2021   GVD     PD        Review and revise confirmation order                     2.70        950.00         $2,565.00
 02/13/2021   IDK     PD        Continue review and consideration of draft extensive     0.50      1325.00           $662.50
                                confirmation order, findings of fact and conclusions
                                of law
 02/13/2021   IDK     PD        Attend conference call with J Pomerantz, J Fried, G      2.10      1325.00          $2,782.50
                                Demo re comments, revisions, issues on draft
                                confirmation order, findings, conclusions of law
                                (2.1).
 02/13/2021   IDK     PD        E-mails with J Fried, J Morris re further information    0.20      1325.00           $265.00
                                and evidence for consideration on changes to
                                conference order.
 02/13/2021   JNP     PD        Review introduction section to Order.                    0.30      1295.00           $388.50
 02/13/2021   JNP     PD        Conference with John A. Morris, Ira D. Kharasch,         2.10      1295.00          $2,719.50
                                Gregory V. Demo and Joshua M. Fried regarding
                                Confirmation Order.
 02/13/2021   JAM     PD        Review and analyze draft confirmation order (1.4);       4.20      1245.00          $5,229.00
                                telephone conference with J. Pomerantz, I.
                                Kharasch, G. Demo, J. Fried (partial participation)
                                (2.1); prepare insert to Confirmation Order
                                concerning evidence admitted at trial (0.7).
 02/13/2021   GVD     PD        Conference with PSZJ team re review of                   2.10        950.00         $1,995.00
                                confirmation order
 02/14/2021   IAWN PD           Exchange emails with Jeffrey N Pomerantz and             0.90      1145.00          $1,030.50
                                Demo re fees,. 1 review emails from Demo and
                                analyze policy, .8
 02/14/2021   IDK     PD        Review of J Fried's substantially revised                0.90      1325.00          $1,192.50
                                confirmation order (.4); E-mails with J Pomerantz re
                                his further markup and further feedback from J Fried
                                re same and issues, as well as J Fried's further
                                revised confirmation order (.5).
 02/14/2021   JNP     PD        Conference with Joshua M. Fried regarding                0.10      1295.00           $129.50
                                Confirmation Order.
 02/14/2021   JNP     PD        Review and revise Confirmation Order description         0.20      1295.00           $259.00
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32                             Page 113 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                               Page:    84
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
                                of senior employees settlement.
 02/14/2021   JNP     PD        Review latest version of Confirmation Order and          0.30      1295.00           $388.50
                                Gregory V. Demo changes.
 02/14/2021   JMF     PD        Draft confirmation order.                                3.70      1050.00          $3,885.00
 02/14/2021   JAM     PD        Review/revise confirmation order (3.2); e-mail to J      3.30      1245.00          $4,108.50
                                Pomerantz, I. Kharasch, G. Demo, J. Fried re: JAM
                                revisions to draft confirmation order (0.1).
 02/14/2021   EAW     PD        Review and comment on insert to confirmation order       0.20        925.00          $185.00
                                re: UBS litigation.
 02/14/2021   GVD     PD        Review and revise confirmation order                     0.90        950.00          $855.00
 02/15/2021   IAWN PD           Exchange emails with Jeffrey N Pomerantz and             0.10      1145.00           $114.50
                                Demo re telephone call
 02/15/2021   IDK     PD        E-mails with J Fried, others re his further revisions    0.50      1325.00           $662.50
                                to confirmation order, as well as UBS
                                correspondence re requested changes (.3); E-mails
                                with J Pomerantz, G Demo re HCLOM counsel
                                correspondence re wanting amendment re
                                Gatekeeper (.2).
 02/15/2021   JNP     PD        Review and respond to email from Latham regarding        0.10      1295.00           $129.50
                                Order; Conference with Joshua M. Fried regarding
                                same.
 02/15/2021   JMF     PD        Draft confirmation order.                                3.80      1050.00          $3,990.00
 02/16/2021   IAWN PD           Review Caruso, Seery and Dubel emails re renewal         0.10      1145.00           $114.50
                                rates
 02/16/2021   IDK     PD        E-mail J Fried re his open issues on conference order    1.30      1325.00          $1,722.50
                                (.1); Numerous E-mails with J Fried, others on UCC
                                markup of confirmation order, issues re same, and
                                review of same (.4); Attend conference call with J
                                Pomerantz, J Fried, G Demo re UCC's extensive
                                proposed changes to confirmation order (.7); E-mails
                                with Board, J Pomerantz, re UCC communications
                                re D&O coverage and next steps (.1).
 02/16/2021   JNP     PD        Conference with Joshua M. Fried regarding call with      0.10      1295.00           $129.50
                                Sidley regarding Confirmation Order.
 02/16/2021   JNP     PD        Review and comment on Committee comments to              0.30      1295.00           $388.50
                                Confirmation Order.
 02/16/2021   JNP     PD        Conference with Gregory V. Demo, Joshua M. Fried         0.70      1295.00           $906.50
                                and Ira D. Kharasch regarding Confirmation Order,
 02/16/2021   JMF     PD        Telephone call with J.N. Pomerantz, G. Demo and I.       7.70      1050.00          $8,085.00
                                Kharasch re plan and confirmation order issues; (.7);
                                telephone call with E. Bromgan re order and
                                committee edits (.2); draft confirmation order (6.8).
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32                            Page 114 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                              Page:    85
Highland Capital Management LP                                                                 Invoice 127314
36027 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate        Amount
 02/16/2021   JMF     PD        Review plan supplement and issue re litigation sub      0.50      1050.00           $525.00
                                trust appointment.
 02/16/2021   JAM     PD        Review UCC comments to Debtor's draft                   0.50      1245.00           $622.50
                                confirmation order (0.3); e-mails with J. Pomerantz,
                                J. Fried re: confirmation order (0.2).
 02/17/2021   IAWN PD           Telephone conference with Jeffrey N Pomerantz re        0.10      1145.00           $114.50
                                sentinel policy assignment
 02/17/2021   IAWN PD           Review emails from client re d & o policy, review       0.20      1145.00           $229.00
                                endorsement and respond
 02/17/2021   IDK     PD        E-mail J Fried re his further revised conference        0.40      1325.00           $530.00
                                order and outstanding issues and UCC feedback, as
                                well as his correspondence with UCC counsel re
                                same (.3); E-mails with J Pomerantz, J Fried re same
                                and coordination of call with Sidley (.1).
 02/17/2021   JNP     PD        Conference with M. Hankin regarding Plan related        0.40      1295.00           $518.00
                                issues and UBS settlement.
 02/17/2021   JNP     PD        Review latest version of Confirmation Order.            0.10      1295.00           $129.50
 02/17/2021   JNP     PD        Emails with Joshua M. Fried and then Sidley             0.10      1295.00           $129.50
                                regarding form of Confirmation Order.
 02/17/2021   PJJ     PD        Prepare list of post-confirmation critical dates.       1.00        460.00          $460.00
 02/17/2021   JMF     PD        Draft confirmation order and analyze comments re        3.40      1050.00          $3,570.00
                                same.
 02/17/2021   JMF     PD        Review plan re deliverables.                            0.50      1050.00           $525.00
 02/17/2021   JAM     PD        E-mails with J. Fried re: confirmation order (0.1).     0.10      1245.00           $124.50
 02/18/2021   IAWN PD           Exchange emails with Jeffrey N Pomerantz re             0.10      1145.00           $114.50
                                making claim
 02/18/2021   IDK     PD        Review of J Fried memo to Sidley with further           0.20      1325.00           $265.00
                                revised conference order, including brief review of
                                same
 02/18/2021   MFC     PD        Emails regarding notice of confirmation order and       0.10      1095.00           $109.50
                                rejection damages bar date.
 02/18/2021   JMF     PD        Review plan re future events and deadlines.             2.40      1050.00          $2,520.00
 02/18/2021   JMF     PD        Review confirmation order re updated                    1.20      1050.00          $1,260.00
                                modifications.
 02/18/2021   GVD     PD        Review list of CLO agreements                           0.20        950.00          $190.00
 02/19/2021   IAWN PD           Review notice requirements and other sentinel           0.50      1145.00           $572.50
                                policy terms, .5; telephone with Jeffrey N
                                Pomerantz, Demo, Robert J Feinstein, Ira D
                                Kharasch re policy issues
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32                            Page 115 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                              Page:    86
Highland Capital Management LP                                                                 Invoice 127314
36027 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate        Amount
 02/19/2021   IAWN PD           Exchange emails re telephone call with Ira D            1.10      1145.00          $1,259.50
                                Kharasch, Jeffrey N Pomerantz, Demo,,.1, review
                                emails between Jeffrey N Pomerantz and Tauber re
                                invoices, endorsements,.1, review and analyze
                                judgment and notice of judgment and order, .9
 02/19/2021   IDK     PD        Review briefly markup of conference order by            0.10      1325.00           $132.50
                                Senior Employee counsel (.1).
 02/19/2021   JNP     PD        Conference with J. Dubel regarding Order and            0.20      1295.00           $259.00
                                related issues.
 02/19/2021   JNP     PD        Review Baker comments to Order.                         0.10      1295.00           $129.50
 02/19/2021   JNP     PD        Emails to and from Joshua M. Fried regarding status     0.10      1295.00           $129.50
                                of Order.
 02/19/2021   MFC     PD        Draft notice of Effective Date and rejection damages    1.50      1095.00          $1,642.50
                                bar date (1.1) and emails related to same (.2);
                                revisions to notice (.2).
 02/19/2021   JEO     PD        Work on revisions to plan and confirmation order to     0.60      1050.00           $630.00
                                address IRS comments
 02/19/2021   JMF     PD        Review order and comments to same,                      0.80      1050.00           $840.00
 02/19/2021   JMF     PD        Review CLO objection re confirmation order.             0.50      1050.00           $525.00
 02/20/2021   IDK     PD        E-mails with J Fried, G Demo re open issues on          0.50      1325.00           $662.50
                                conference order and proposed fixes (.2); Attend
                                conference call with J Fried, J Pomerantz, G Demo
                                on various feedback and open issues on confirmation
                                order (.3).
 02/20/2021   JNP     PD        Conference with Ira D. Kharasch, Joshua M. Fried        0.30      1295.00           $388.50
                                and Gregory V. Demo regarding Confirmation Order
                                revisions.
 02/20/2021   JNP     PD        Review proposed changes to Confirmation Order           0.20      1295.00           $259.00
                                and emails regarding same.
 02/20/2021   JMF     PD        Telephone call with J.N. Pomerantz, I. Kharasch, G.     0.30      1050.00           $315.00
                                Demo re confirmation order.
 02/20/2021   JMF     PD        Review/edit order re comments.                          0.80      1050.00           $840.00
 02/20/2021   GVD     PD        Conference with PSZJ team re confirmation order         0.40        950.00          $380.00
 02/20/2021   GVD     PD        Correspondence with CLO Holdco re resolution of         0.20        950.00          $190.00
                                confirmation order issues
 02/21/2021   IDK     PD        Review of correspondence with local counsel re          0.10      1325.00           $132.50
                                issues on draft conference order and process (.1).
 02/21/2021   JMF     PD        Review plan and related documents re plan               1.60      1050.00          $1,680.00
                                deadlines.
 02/21/2021   JMF     PD        Finalize confirmation order.                            3.80      1050.00          $3,990.00
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32                             Page 116 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                               Page:    87
Highland Capital Management LP                                                                  Invoice 127314
36027 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
 02/22/2021   IDK     PD        Telephone conference with J Pomerantz re filing of       0.10      1325.00           $132.50
                                confirmation order and next steps (.1).
 02/22/2021   JNP     PD        Participate in Dondero deposition regarding              1.00      1295.00          $1,295.00
                                mandatory injunction hearing.
 02/22/2021   MFC     PD        Revise notice of confirmation date rejection             0.30      1095.00           $328.50
                                damages bar date.
 02/22/2021   MFC     PD        Emails from/to J. Fried regarding confirmation date      0.10      1095.00           $109.50
                                notice and related issues.
 02/22/2021   MFC     PD        Review service issues for confirmation notice.           0.20      1095.00           $219.00
 02/22/2021   JEO     PD        Review final version of confirmation order to make       0.90      1050.00           $945.00
                                sure changes are included.
 02/22/2021   JMF     PD        Review confirmation order and plan (1.8); telephone      2.10      1050.00          $2,205.00
                                call with Z. Annable re same (.3).
 02/22/2021   JMF     PD        Review plan re dates and deadlines.                      1.40      1050.00          $1,470.00
 02/23/2021   IAWN PD           Draft and send email to Jeffrey N Pomerantz, Demo,       0.80      1145.00           $916.00
                                Robert J Feinstein, Ira D Kharash on making claim
                                on Sentinel policy, .5, exchange emails with Jeffrey
                                N Pomerantz re notice.1, draft notice against policy,
                                .2
 02/23/2021   MFC     PD        Revise confirmation notice.                              0.20      1095.00           $219.00
 02/23/2021   MFC     PD        Emails regarding service of confirmation notice.         0.20      1095.00           $219.00
 02/23/2021   JMF     PD        Review issues and edit notice re rejection of            1.20      1050.00          $1,260.00
                                contracts (.6); review issues re confirmation order
                                and assumed/rejected agreements (.6); brief
                                telephone call with J.N. Pomerantz re same.
 02/23/2021   JMF     PD        Review confirmation order.                               0.40      1050.00           $420.00
 02/23/2021   JMF     PD        Review and draft plan critical dates document.           0.50      1050.00           $525.00
 02/24/2021   JNP     PD        Review and comment on memo regarding                     0.10      1295.00           $129.50
                                calendaring of dates for events occurring after
                                confirmation.
 02/24/2021   MFC     PD        EMails regarding confirmation notice and service         0.10      1095.00           $109.50
                                issues.
 02/24/2021   JMF     PD        Review rejected contract list (.3) internal emails re    0.50      1050.00           $525.00
                                same (.2).
 02/24/2021   JMF     PD        Review plan and confirmation order re deliverables       0.70      1050.00           $735.00
                                and deadlines.
 02/25/2021   IDK     PD        Review briefly article on 5th Circuit recent case on     0.20      1325.00           $265.00
                                equitable mootness.
 02/25/2021   JNP     PD        Conference with M. Clemente regarding status and         0.20      1295.00           $259.00
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32                           Page 117 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                             Page:    88
Highland Capital Management LP                                                                Invoice 127314
36027 - 00002                                                                                 February 28, 2021


                                                                                     Hours            Rate        Amount
                                next steps.
 02/25/2021   JMF     PD        Review plan and order re effective date issues and     1.00      1050.00          $1,050.00
                                deliverables.
 02/25/2021   JMF     PD        Review listing and asserted Texas tax claims (.3);     0.30      1050.00           $315.00
                                email J. Donahue re same.
 02/28/2021   JMF     PD        Review confirmation order and motion to stay           0.80      1050.00           $840.00
                                effectiveness of order.
 02/28/2021   GVD     PD        Correspondence re Frontier Note                        0.10        950.00           $95.00

                                                                                     426.60                    $467,675.50

  Ret. of Prof./Other
 02/04/2021   KKY     RPO       Draft (.1) and prepare for filing and service (.2)     0.30        460.00          $138.00
                                notice re OCP report (December 2020)
 02/04/2021   JMF     RPO       Review Deloitte order and issues re additional         0.40      1050.00           $420.00
                                services.
 02/08/2021   GVD     RPO       Conference with J. Rovira re tax attorney              0.40        950.00          $380.00
                                engagement
 02/09/2021   KKY     RPO       Email to Z. Annable re OCP report (December            0.10        460.00           $46.00
                                2020)
 02/12/2021   JEO     RPO       Review terms of Deloitte retention and call with       0.30      1050.00           $315.00
                                Jack Donohue regarding allocation

                                                                                       1.50                       $1,299.00

  TOTAL SERVICES FOR THIS MATTER:                                                                           $1,358,786.50
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32              Page 118 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                Page:    89
Highland Capital Management LP                                                   Invoice 127314
36027 - 00002                                                                    February 28, 2021



 Expenses

 12/31/2020   OS        Everlaw, Inv. 34019, prorate 1/31 days in December for      17.74
                        Highland Database


 01/01/2021   CC        Conference Call [E105] AT&T Conference Call, IDK              3.93


 01/02/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD         15.16


 01/02/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD           0.07


 01/02/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD         29.61


 01/03/2021   CC        Conference Call [E105] AT&T Conference Call, GVD              5.74


 01/03/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD         12.65


 01/03/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD         41.51


 01/04/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD         13.06


 01/04/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD           2.59


 01/04/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD           8.26


 01/04/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD         10.29


 01/04/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD           3.57


 01/05/2021   CC        Conference Call [E105] AT&T Conference Call, JMF              3.97


 01/05/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD         19.81


 01/05/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD         26.60


 01/05/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD         16.24
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32           Page 119 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                             Page:    90
Highland Capital Management LP                                                Invoice 127314
36027 - 00002                                                                 February 28, 2021



 01/06/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD     217.26


 01/06/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD      26.11


 01/06/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD      16.73


 01/06/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD      33.88


 01/06/2021   CC        Conference Call [E105] Loop Up Conference Call, IDK      20.39


 01/06/2021   CC        Conference Call [E105] Loop Up Conference Call, JNP        8.47


 01/06/2021   CC        Conference Call [E105] Loop Up Conference Call, JNP        7.14


 01/07/2021   CC        Conference Call [E105] AT&T Conference Call, JAM           2.15


 01/07/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD      12.95


 01/07/2021   CC        Conference Call [E105] Loop Up Conference Call, IDK      18.55


 01/07/2021   CC        Conference Call [E105] Loop Up Conference Call, IDK      10.22


 01/07/2021   CC        Conference Call [E105] Loop Up Conference Call, JNP        3.69


 01/07/2021   CC        Conference Call [E105] Loop Up Conference Call, JNP      31.50


 01/08/2021   CC        Conference Call [E105] AT&T Conference Call, JMF           5.02


 01/08/2021   CC        Conference Call [E105] AT&T Conference Call, GVD         65.94


 01/08/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD        2.80


 01/08/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD        7.21


 01/08/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD      14.07
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32           Page 120 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                             Page:    91
Highland Capital Management LP                                                Invoice 127314
36027 - 00002                                                                 February 28, 2021



 01/08/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD        2.87


 01/09/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD      11.55


 01/09/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD      39.06


 01/10/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD      12.88


 01/10/2021   CC        Conference Call [E105] Loop Up Conference Call, JNP        5.51


 01/11/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD      15.96


 01/11/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD      13.44


 01/11/2021   CC        Conference Call [E105] Loop Up Conference Call, IDK      11.34


 01/11/2021   CC        Conference Call [E105] Loop Up Conference Call, JNP      15.40


 01/12/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD        1.73


 01/12/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD        0.14


 01/12/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD     230.73


 01/12/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD        8.47


 01/12/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD        1.54


 01/12/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD        8.52


 01/12/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD        4.62


 01/12/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD      14.42


 01/12/2021   CC        Conference Call [E105] Loop Up Conference Call, IDK        7.77
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32              Page 121 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                Page:    92
Highland Capital Management LP                                                   Invoice 127314
36027 - 00002                                                                    February 28, 2021



 01/12/2021   CC        Conference Call [E105] Loop Up Conference Call, IDK           2.87


 01/12/2021   LV        Legal Vision Atty/Mess. Service- Inv. 51366, From PSZJ      33.75
                        L.A. office to JNP resident


 01/13/2021   BB        36027.00003 Bloomberg Charges through 01-13-21              10.00


 01/13/2021   BB        36027.00003 Bloomberg Charges through 01-13-21              10.00


 01/13/2021   CC        Conference Call [E105] AT&T Conference Call, JAM              2.07


 01/13/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD         10.59


 01/13/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD           1.43


 01/13/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD         11.27


 01/13/2021   CC        Conference Call [E105] Loop Up Conference Call, IDK           5.39


 01/13/2021   CC        Conference Call [E105] Loop Up Conference Call, IDK           4.97


 01/13/2021   CC        Conference Call [E105] Loop Up Conference Call, JNP           5.32


 01/13/2021   CC        Conference Call [E105] Loop Up Conference Call, JNP         14.77


 01/13/2021   LV        Legal Vision Atty/Mess. Service- Inv. 51367, From PSZJ      81.50
                        L.A. office to JNP resident


 01/13/2021   LV        Legal Vision Atty/Mess. Service- Inv. 51367, From PSZJ      81.50
                        L.A. office to JNP resident


 01/14/2021   CC        Conference Call [E105] AT&T Conference Call, JAM              4.20


 01/14/2021   CC        Conference Call [E105] AT&T Conference Call, GVD            34.43


 01/14/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD           2.80
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32              Page 122 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                Page:    93
Highland Capital Management LP                                                   Invoice 127314
36027 - 00002                                                                    February 28, 2021



 01/14/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD         26.25


 01/14/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD         15.82


 01/14/2021   CC        Conference Call [E105] Loop Up Conference Call, JNP         26.57


 01/14/2021   CC        Conference Call [E105] Loop Up Conference Call, JNP           0.07


 01/15/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD           7.21


 01/15/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD           5.67


 01/15/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD         31.39


 01/15/2021   CC        Conference Call [E105] Loop Up Conference Call, JNP           1.67


 01/15/2021   LV        Legal Vision Atty/Mess. Service- Inv. 51383, From PSZJ      22.50
                        L.A. office to JNP resident


 01/16/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD         13.79


 01/16/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD         40.49


 01/17/2021   CC        Conference Call [E105] AT&T Conference Call, JAM            12.70


 01/17/2021   CC        Conference Call [E105] AT&T Conference Call, JMF              8.37


 01/18/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD           6.66


 01/18/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD           5.60


 01/18/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD         27.44


 01/18/2021   LV        Legal Vision Atty/Mess. Service- Inv. 51399, From PSZJ      60.00
                        L.A. office to JNP resident
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32                 Page 123 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                   Page:    94
Highland Capital Management LP                                                      Invoice 127314
36027 - 00002                                                                       February 28, 2021



 01/19/2021   CC        Conference Call [E105] AT&T Conference Call, JAM                 6.27


 01/19/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD              6.63


 01/19/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD            13.58


 01/19/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD              5.41


 01/19/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD            14.07


 01/19/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD            36.33


 01/20/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD            28.28


 01/20/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD              1.96


 01/20/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD              6.79


 01/21/2021   AT        Auto Travel Expense [E109] Elite Transportation Services,      74.12
                        Inv. 1822477, BEL


 01/21/2021   CC        Conference Call [E105] AT&T Conference Call, JAM                 2.57


 01/21/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD              4.41


 01/21/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD           138.74


 01/21/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD            13.26


 01/21/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD            13.79


 01/21/2021   CC        Conference Call [E105] Loop Up Conference Call, JNP              6.02


 01/22/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD              7.21


 01/22/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD              8.80
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32           Page 124 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                             Page:    95
Highland Capital Management LP                                                Invoice 127314
36027 - 00002                                                                 February 28, 2021



 01/22/2021   CC        Conference Call [E105] Loop Up Conference Call, JNP        9.59


 01/22/2021   CC        Conference Call [E105] Loop Up Conference Call, JNP      14.91


 01/24/2021   CC        Conference Call [E105] AT&T Conference Call, JAM         11.10


 01/24/2021   CC        Conference Call [E105] AT&T Conference Call, JAM           5.29


 01/25/2021   CC        Conference Call [E105] AT&T Conference Call, JMF           1.60


 01/25/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD      12.25


 01/25/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD      14.49


 01/25/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD        9.38


 01/25/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD        5.60


 01/25/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD      75.98


 01/25/2021   CC        Conference Call [E105] Loop Up Conference Call, IDK      17.43


 01/25/2021   CC        Conference Call [E105] Loop Up Conference Call, JNP      35.98


 01/25/2021   CC        Conference Call [E105] Loop Up Conference Call, JNP      25.38


 01/25/2021   SO        Secretarial Overtime - LuTisha                             9.90


 01/26/2021   CC        Conference Call [E105] AT&T Conference Call, GVD         27.91


 01/26/2021   CC        Conference Call [E105] AT&T Conference Call, GVD           0.04


 01/26/2021   CC        Conference Call [E105] AT&T Conference Call, GVD         60.97


 01/26/2021   CC        Conference Call [E105] AT&T Conference Call, JEO           5.59
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32           Page 125 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                             Page:    96
Highland Capital Management LP                                                Invoice 127314
36027 - 00002                                                                 February 28, 2021



 01/26/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD        0.21


 01/26/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD        2.66


 01/26/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD        8.19


 01/27/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD      26.98


 01/27/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD      10.74


 01/28/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD        5.32


 01/28/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD        8.97


 01/28/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD        4.76


 01/28/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD      50.33


 01/28/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD      26.23


 01/28/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD      15.96


 01/28/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD        9.54


 01/28/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD        5.46


 01/28/2021   CC        Conference Call [E105] Loop Up Conference Call, IDK        4.15


 01/28/2021   CC        Conference Call [E105] Loop Up Conference Call, IDK        2.78


 01/28/2021   CC        Conference Call [E105] Loop Up Conference Call, JNP        0.15


 01/28/2021   CC        Conference Call [E105] Loop Up Conference Call, JNP        0.07


 01/28/2021   CC        Conference Call [E105] Loop Up Conference Call, JNP        0.14
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32           Page 126 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                             Page:    97
Highland Capital Management LP                                                Invoice 127314
36027 - 00002                                                                 February 28, 2021



 01/28/2021   CC        Conference Call [E105] Loop Up Conference Call, JNP        0.60


 01/29/2021   CC        Conference Call [E105] AT&T Conference Call, BEL           2.08


 01/29/2021   CC        Conference Call [E105] Loop Up Conference Call, IDK      15.96


 01/30/2021   CC        Conference Call [E105] AT&T Conference Call, JAM           1.62


 01/30/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD      29.96


 01/30/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD        0.07


 01/30/2021   TE        Travel Expense [E110] Carole Storage Parking, JAM        31.50


 01/31/2021   CC        Conference Call [E105] Loop Up Conference Call, GVD      74.13


 02/01/2021   LN        36027.00002 Lexis Charges for 02-01-21                   22.04


 02/01/2021   LN        36027.00002 Lexis Charges for 02-01-21                   18.42


 02/01/2021   LN        36027.00001 Lexis Charges for 02-01-21                   31.09


 02/01/2021   RE2       SCAN/COPY ( 31 @0.10 PER PG)                               3.10


 02/01/2021   RE2       SCAN/COPY ( 187 @0.10 PER PG)                            18.70


 02/01/2021   RE2       SCAN/COPY ( 22 @0.10 PER PG)                               2.20


 02/01/2021   RE2       SCAN/COPY ( 18 @0.10 PER PG)                               1.80


 02/01/2021   RE2       SCAN/COPY ( 10 @0.10 PER PG)                               1.00


 02/01/2021   RE2       SCAN/COPY ( 21 @0.10 PER PG)                               2.10


 02/01/2021   RE2       SCAN/COPY ( 257 @0.10 PER PG)                            25.70
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32        Page 127 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                          Page:    98
Highland Capital Management LP                                             Invoice 127314
36027 - 00002                                                              February 28, 2021



 02/01/2021   RE2       SCAN/COPY ( 55 @0.10 PER PG)                            5.50


 02/01/2021   RE2       SCAN/COPY ( 87 @0.10 PER PG)                            8.70


 02/01/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                             0.10


 02/02/2021   CC        Conference Call [E105] CourtCall Debit Ldger for     169.50
                        02/01/2021 through 02/28/2021, SWG


 02/02/2021   LN        36027.00002 Lexis Charges for 02-02-21                38.10


 02/02/2021   LN        36027.00002 Lexis Charges for 02-02-21                21.96


 02/02/2021   LN        36027.00002 Lexis Charges for 02-02-21                18.30


 02/02/2021   LN        36027.00001 Lexis Charges for 02-02-21                93.29


 02/02/2021   RE        ( 865 @0.10 PER PG)                                   86.50


 02/02/2021   RE        ( 2 @0.10 PER PG)                                       0.20


 02/02/2021   RE2       SCAN/COPY ( 15 @0.10 PER PG)                            1.50


 02/02/2021   RE2       SCAN/COPY ( 11 @0.10 PER PG)                            1.10


 02/02/2021   RE2       SCAN/COPY ( 28 @0.10 PER PG)                            2.80


 02/03/2021   CC        Conference Call [E105] CourtCall Debit Ldger for     164.25
                        02/01/2021 through 02/28/2021, SWG


 02/03/2021   LN        36027.00002 Lexis Charges for 02-03-21                21.96


 02/03/2021   LN        36027.00002 Lexis Charges for 02-03-21                18.30


 02/03/2021   LN        36027.00001 Lexis Charges for 02-03-21               103.66
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32                 Page 128 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                   Page:    99
Highland Capital Management LP                                                      Invoice 127314
36027 - 00002                                                                       February 28, 2021



 02/03/2021   RE        ( 1 @0.10 PER PG)                                                0.10


 02/03/2021   RE        ( 4 @0.10 PER PG)                                                0.40


 02/03/2021   RE        ( 2 @0.10 PER PG)                                                0.20


 02/03/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                      0.30


 02/04/2021   AT        Auto Travel Expense [E109] Elite Transportation Services,      86.93
                        Inv. 1822935, from Residence to PSJ NY, S Winns


 02/04/2021   AT        Auto Travel Expense [E109] Elite Transportation Services,      74.12
                        Inv. 1822935, from PSZJ NY to Residence, BEL


 02/04/2021   AT        Auto Travel Expense [E109] Elite Transportation Services,     128.92
                        Inv. 1822935, Pkg delivery to New Rochelle, S. Winns


 02/04/2021   AT        Auto Travel Expense [E109] Elite Transportation Services,      81.87
                        Inv. 1822935, from PSZJ NY to Residence, S. Winns


 02/04/2021   BM        Business Meal [E111] Seamless, New Moon Restaurant,            27.36
                        Working Meal, S. Winns


 02/04/2021   BM        Business Meal [E111] Seamless, 2nd Ave Deli, Working           33.24
                        Meal, BEL


 02/04/2021   LN        36027.00002 Lexis Charges for 02-04-21                         21.96


 02/04/2021   LN        36027.00002 Lexis Charges for 02-04-21                         18.30


 02/04/2021   RE        ( 2 @0.10 PER PG)                                                0.20


 02/04/2021   RE        ( 5 @0.10 PER PG)                                                0.50


 02/04/2021   RE2       SCAN/COPY ( 47 @0.10 PER PG)                                     4.70


 02/04/2021   RE2       SCAN/COPY ( 47 @0.10 PER PG)                                     4.70
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32     Page 129 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                     Page: 100
Highland Capital Management LP                                        Invoice 127314
36027 - 00002                                                         February 28, 2021



 02/04/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10


 02/04/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10


 02/04/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/04/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/04/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10


 02/04/2021   RE2       SCAN/COPY ( 14 @0.10 PER PG)                         1.40


 02/04/2021   RE2       SCAN/COPY ( 16 @0.10 PER PG)                         1.60


 02/04/2021   RE2       SCAN/COPY ( 13 @0.10 PER PG)                         1.30


 02/04/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 02/04/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/04/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40


 02/04/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 02/04/2021   RE2       SCAN/COPY ( 257 @0.10 PER PG)                       25.70


 02/04/2021   RE2       SCAN/COPY ( 11 @0.10 PER PG)                         1.10


 02/04/2021   RE2       SCAN/COPY ( 21 @0.10 PER PG)                         2.10


 02/04/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10


 02/04/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/04/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32     Page 130 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                     Page: 101
Highland Capital Management LP                                        Invoice 127314
36027 - 00002                                                         February 28, 2021



 02/04/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10


 02/04/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10


 02/04/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10


 02/04/2021   RE2       SCAN/COPY ( 14 @0.10 PER PG)                         1.40


 02/04/2021   RE2       SCAN/COPY ( 8 @0.10 PER PG)                          0.80


 02/04/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/04/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 02/04/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/04/2021   RE2       SCAN/COPY ( 205 @0.10 PER PG)                       20.50


 02/04/2021   RE2       SCAN/COPY ( 11 @0.10 PER PG)                         1.10


 02/05/2021   LN        36027.00002 Lexis Charges for 02-05-21              21.96


 02/05/2021   LN        36027.00002 Lexis Charges for 02-05-21              18.30


 02/05/2021   RE        ( 5 @0.10 PER PG)                                    0.50


 02/05/2021   RE2       SCAN/COPY ( 14 @0.10 PER PG)                         1.40


 02/05/2021   RE2       SCAN/COPY ( 47 @0.10 PER PG)                         4.70


 02/05/2021   RE2       SCAN/COPY ( 14 @0.10 PER PG)                         1.40


 02/05/2021   RE2       SCAN/COPY ( 47 @0.10 PER PG)                         4.70


 02/05/2021   RE2       SCAN/COPY ( 14 @0.10 PER PG)                         1.40
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32        Page 131 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                          Page: 102
Highland Capital Management LP                                             Invoice 127314
36027 - 00002                                                              February 28, 2021



 02/05/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                             0.50


 02/05/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                             0.10


 02/05/2021   RE2       SCAN/COPY ( 26 @0.10 PER PG)                            2.60


 02/05/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                             0.10


 02/05/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                             0.10


 02/05/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                             0.10


 02/08/2021   CC        Conference Call [E105] CourtCall Debit Ldger for      48.75
                        02/01/2021 through 02/28/2021, SWG


 02/08/2021   FE        36027.00002 FedEx Charges for 02-08-21                36.19


 02/08/2021   FE        36027.00002 FedEx Charges for 02-08-21                18.19


 02/08/2021   LN        36027.00002 Lexis Charges for 02-08-21                21.96


 02/08/2021   LN        36027.00002 Lexis Charges for 02-08-21                18.30


 02/08/2021   LN        36027.00001 Lexis Charges for 02-08-21                41.46


 02/08/2021   RE        ( 1 @0.10 PER PG)                                       0.10


 02/08/2021   RE        ( 16 @0.10 PER PG)                                      1.60


 02/08/2021   RE        ( 15 @0.10 PER PG)                                      1.50


 02/08/2021   RE2       SCAN/COPY ( 7 @0.10 PER PG)                             0.70


 02/08/2021   RE2       SCAN/COPY ( 17 @0.10 PER PG)                            1.70


 02/08/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                             0.40
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32     Page 132 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                     Page: 103
Highland Capital Management LP                                        Invoice 127314
36027 - 00002                                                         February 28, 2021



 02/08/2021   RE2       SCAN/COPY ( 53 @0.10 PER PG)                         5.30


 02/08/2021   RE2       SCAN/COPY ( 82 @0.10 PER PG)                         8.20


 02/08/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 02/08/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                          0.50


 02/08/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 02/08/2021   RE2       SCAN/COPY ( 26 @0.10 PER PG)                         2.60


 02/08/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 02/08/2021   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20


 02/08/2021   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20


 02/09/2021   LN        36027.00002 Lexis Charges for 02-09-21              21.96


 02/09/2021   LN        36027.00002 Lexis Charges for 02-09-21              18.30


 02/09/2021   RE        ( 16 @0.10 PER PG)                                   1.60


 02/09/2021   RE        ( 1 @0.10 PER PG)                                    0.10


 02/09/2021   RE        ( 43 @0.10 PER PG)                                   4.30


 02/09/2021   RE2       SCAN/COPY ( 24 @0.10 PER PG)                         2.40


 02/09/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 02/09/2021   RE2       SCAN/COPY ( 260 @0.10 PER PG)                       26.00


 02/09/2021   RE2       SCAN/COPY ( 32 @0.10 PER PG)                         3.20
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32     Page 133 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                     Page: 104
Highland Capital Management LP                                        Invoice 127314
36027 - 00002                                                         February 28, 2021



 02/09/2021   RE2       SCAN/COPY ( 19 @0.10 PER PG)                         1.90


 02/09/2021   RE2       SCAN/COPY ( 54 @0.10 PER PG)                         5.40


 02/09/2021   RE2       SCAN/COPY ( 32 @0.10 PER PG)                         3.20


 02/09/2021   RE2       SCAN/COPY ( 82 @0.10 PER PG)                         8.20


 02/09/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 02/09/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 02/09/2021   RE2       SCAN/COPY ( 13 @0.10 PER PG)                         1.30


 02/09/2021   RE2       SCAN/COPY ( 13 @0.10 PER PG)                         1.30


 02/09/2021   RE2       SCAN/COPY ( 16 @0.10 PER PG)                         1.60


 02/09/2021   RE2       SCAN/COPY ( 23 @0.10 PER PG)                         2.30


 02/09/2021   RE2       SCAN/COPY ( 19 @0.10 PER PG)                         1.90


 02/10/2021   LN        36027.00002 Lexis Charges for 02-10-21              21.96


 02/10/2021   LN        36027.00002 Lexis Charges for 02-10-21              12.20


 02/10/2021   LN        36027.00001 Lexis Charges for 02-10-21          114.02


 02/10/2021   LN        36027.00001 Lexis Charges for 02-10-21               9.95


 02/10/2021   RE        ( 1 @0.10 PER PG)                                    0.10


 02/10/2021   RE        ( 36 @0.10 PER PG)                                   3.60


 02/10/2021   RE        ( 77 @0.10 PER PG)                                   7.70
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32      Page 134 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                        Page: 105
Highland Capital Management LP                                           Invoice 127314
36027 - 00002                                                            February 28, 2021



 02/10/2021   RE        ( 1 @0.10 PER PG)                                     0.10


 02/10/2021   RE2       SCAN/COPY ( 26 @0.10 PER PG)                          2.60


 02/11/2021   LN        36027.00002 Lexis Charges for 02-11-21              21.96


 02/11/2021   LN        36027.00002 Lexis Charges for 02-11-21              18.30


 02/11/2021   LN        36027.00001 Lexis Charges for 02-11-21              20.74


 02/11/2021   RE        ( 4 @0.10 PER PG)                                     0.40


 02/11/2021   RE        ( 26 @0.10 PER PG)                                    2.60


 02/11/2021   RE2       SCAN/COPY ( 69 @0.10 PER PG)                          6.90


 02/11/2021   RE2       SCAN/COPY ( 85 @0.10 PER PG)                          8.50


 02/11/2021   RE2       SCAN/COPY ( 12 @0.10 PER PG)                          1.20


 02/11/2021   RE2       SCAN/COPY ( 25 @0.10 PER PG)                          2.50


 02/12/2021   BB        36027.00002 Bloomberg Charges through 02-12-21    1,266.79


 02/12/2021   LN        36027.00002 Lexis Charges for 02-12-21              21.96


 02/12/2021   LN        36027.00002 Lexis Charges for 02-12-21              18.30


 02/12/2021   RE2       SCAN/COPY ( 86 @0.10 PER PG)                          8.60


 02/12/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                           0.30


 02/12/2021   RE2       SCAN/COPY ( 74 @0.10 PER PG)                          7.40


 02/12/2021   RE2       SCAN/COPY ( 86 @0.10 PER PG)                          8.60
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32          Page 135 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                            Page: 106
Highland Capital Management LP                                               Invoice 127314
36027 - 00002                                                                February 28, 2021



 02/12/2021   RE2       SCAN/COPY ( 71 @0.10 PER PG)                              7.10


 02/12/2021   RE2       SCAN/COPY ( 84 @0.10 PER PG)                              8.40


 02/13/2021   RE2       SCAN/COPY ( 8 @0.10 PER PG)                               0.80


 02/13/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                               0.50


 02/13/2021   RE2       SCAN/COPY ( 14 @0.10 PER PG)                              1.40


 02/13/2021   RE2       SCAN/COPY ( 12 @0.10 PER PG)                              1.20


 02/14/2021   RE2       SCAN/COPY ( 89 @0.10 PER PG)                              8.90


 02/14/2021   RE2       SCAN/COPY ( 203 @0.10 PER PG)                           20.30


 02/14/2021   RE2       SCAN/COPY ( 89 @0.10 PER PG)                              8.90


 02/15/2021   LN        36027.00002 Lexis Charges for 02-15-21                  21.96


 02/15/2021   LN        36027.00002 Lexis Charges for 02-15-21                  18.30


 02/15/2021   OS        TrialGraphix, Inv. 2102-036, JAM                      2,612.50


 02/15/2021   RE2       SCAN/COPY ( 99 @0.10 PER PG)                              9.90


 02/15/2021   TR        Transcript [E116] TSG Reporitng, Inv. 2041048, JAM    2,829.40


 02/16/2021   LN        36027.00002 Lexis Charges for 02-16-21                  23.18


 02/16/2021   LN        36027.00002 Lexis Charges for 02-16-21                  11.77


 02/16/2021   LN        36027.00002 Lexis Charges for 02-16-21                  18.30


 02/16/2021   LN        36027.00001 Lexis Charges for 02-16-21                  10.36
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32     Page 136 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                     Page: 107
Highland Capital Management LP                                        Invoice 127314
36027 - 00002                                                         February 28, 2021



 02/16/2021   PO        36027.00002 :Postage Charges for 02-16-21            1.40


 02/16/2021   RE        ( 35 @0.10 PER PG)                                   3.50


 02/16/2021   RE2       SCAN/COPY ( 100 @0.10 PER PG)                       10.00


 02/16/2021   RE2       SCAN/COPY ( 95 @0.10 PER PG)                         9.50


 02/16/2021   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20


 02/16/2021   RE2       SCAN/COPY ( 100 @0.10 PER PG)                       10.00


 02/16/2021   RE2       SCAN/COPY ( 97 @0.10 PER PG)                         9.70


 02/16/2021   RE2       SCAN/COPY ( 86 @0.10 PER PG)                         8.60


 02/16/2021   RE2       SCAN/COPY ( 36 @0.10 PER PG)                         3.60


 02/16/2021   RE2       SCAN/COPY ( 100 @0.10 PER PG)                       10.00


 02/16/2021   RE2       SCAN/COPY ( 100 @0.10 PER PG)                       10.00


 02/16/2021   RE2       SCAN/COPY ( 9 @0.10 PER PG)                          0.90


 02/16/2021   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20


 02/16/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                          0.50


 02/16/2021   RE2       SCAN/COPY ( 20 @0.10 PER PG)                         2.00


 02/16/2021   RE2       SCAN/COPY ( 13 @0.10 PER PG)                         1.30


 02/16/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40


 02/16/2021   RE2       SCAN/COPY ( 32 @0.10 PER PG)                         3.20
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32     Page 137 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                     Page: 108
Highland Capital Management LP                                        Invoice 127314
36027 - 00002                                                         February 28, 2021



 02/16/2021   RE2       SCAN/COPY ( 18 @0.10 PER PG)                         1.80


 02/16/2021   RE2       SCAN/COPY ( 15 @0.10 PER PG)                         1.50


 02/16/2021   RE2       SCAN/COPY ( 10 @0.10 PER PG)                         1.00


 02/16/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                          0.50


 02/16/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 02/16/2021   RE2       SCAN/COPY ( 15 @0.10 PER PG)                         1.50


 02/16/2021   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60


 02/16/2021   RE2       SCAN/COPY ( 20 @0.10 PER PG)                         2.00


 02/16/2021   RE2       SCAN/COPY ( 19 @0.10 PER PG)                         1.90


 02/16/2021   RE2       SCAN/COPY ( 15 @0.10 PER PG)                         1.50


 02/16/2021   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20


 02/16/2021   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60


 02/16/2021   RE2       SCAN/COPY ( 24 @0.10 PER PG)                         2.40


 02/16/2021   RE2       SCAN/COPY ( 7 @0.10 PER PG)                          0.70


 02/16/2021   RE2       SCAN/COPY ( 16 @0.10 PER PG)                         1.60


 02/16/2021   RE2       SCAN/COPY ( 211 @0.10 PER PG)                       21.10


 02/16/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 02/16/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                          0.50
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32          Page 138 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                            Page: 109
Highland Capital Management LP                                               Invoice 127314
36027 - 00002                                                                February 28, 2021



 02/16/2021   RE2       SCAN/COPY ( 39 @0.10 PER PG)                              3.90


 02/16/2021   RE2       SCAN/COPY ( 20 @0.10 PER PG)                              2.00


 02/16/2021   TR        Transcript [E116] TSG Reporting, Inv. 2040254, JAM    1,945.20


 02/17/2021   LN        36027.00002 Lexis Charges for 02-17-21                  24.40


 02/17/2021   LN        36027.00002 Lexis Charges for 02-17-21                  18.30


 02/17/2021   RE        ( 1 @0.10 PER PG)                                         0.10


 02/17/2021   RE2       SCAN/COPY ( 91 @0.10 PER PG)                              9.10


 02/17/2021   RE2       SCAN/COPY ( 91 @0.10 PER PG)                              9.10


 02/17/2021   RE2       SCAN/COPY ( 86 @0.10 PER PG)                              8.60


 02/17/2021   RE2       SCAN/COPY ( 90 @0.10 PER PG)                              9.00


 02/17/2021   RE2       SCAN/COPY ( 92 @0.10 PER PG)                              9.20


 02/17/2021   RE2       SCAN/COPY ( 89 @0.10 PER PG)                              8.90


 02/17/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                               0.50


 02/17/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                               0.50


 02/17/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                               0.50


 02/17/2021   RE2       SCAN/COPY ( 21 @0.10 PER PG)                              2.10


 02/17/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                               0.50


 02/17/2021   RE2       SCAN/COPY ( 64 @0.10 PER PG)                              6.40
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32     Page 139 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                     Page: 110
Highland Capital Management LP                                        Invoice 127314
36027 - 00002                                                         February 28, 2021



 02/17/2021   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20


 02/18/2021   LN        36027.00002 Lexis Charges for 02-18-21              24.40


 02/18/2021   LN        36027.00002 Lexis Charges for 02-18-21              18.30


 02/18/2021   RE        ( 48 @0.10 PER PG)                                   4.80


 02/18/2021   RE        ( 45 @0.10 PER PG)                                   4.50


 02/18/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10


 02/18/2021   RE2       SCAN/COPY ( 14 @0.10 PER PG)                         1.40


 02/18/2021   RE2       SCAN/COPY ( 66 @0.10 PER PG)                         6.60


 02/18/2021   RE2       SCAN/COPY ( 7 @0.10 PER PG)                          0.70


 02/18/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/18/2021   RE2       SCAN/COPY ( 10 @0.10 PER PG)                         1.00


 02/18/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 02/18/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40


 02/18/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 02/18/2021   RE2       SCAN/COPY ( 60 @0.10 PER PG)                         6.00


 02/18/2021   RE2       SCAN/COPY ( 67 @0.10 PER PG)                         6.70


 02/18/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40


 02/18/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32     Page 140 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                     Page: 111
Highland Capital Management LP                                        Invoice 127314
36027 - 00002                                                         February 28, 2021



 02/18/2021   RE2       SCAN/COPY ( 20 @0.10 PER PG)                         2.00


 02/18/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 02/18/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40


 02/18/2021   RE2       SCAN/COPY ( 37 @0.10 PER PG)                         3.70


 02/18/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/18/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/18/2021   RE2       SCAN/COPY ( 14 @0.10 PER PG)                         1.40


 02/18/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/19/2021   LN        36027.00002 Lexis Charges for 02-19-21              24.40


 02/19/2021   LN        36027.00002 Lexis Charges for 02-19-21              18.30


 02/19/2021   RE        ( 4 @0.10 PER PG)                                    0.40


 02/19/2021   RE2       SCAN/COPY ( 68 @0.10 PER PG)                         6.80


 02/19/2021   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60


 02/19/2021   RE2       SCAN/COPY ( 90 @0.10 PER PG)                         9.00


 02/19/2021   RE2       SCAN/COPY ( 30 @0.10 PER PG)                         3.00


 02/19/2021   RE2       SCAN/COPY ( 9 @0.10 PER PG)                          0.90


 02/19/2021   RE2       SCAN/COPY ( 28 @0.10 PER PG)                         2.80


 02/19/2021   RE2       SCAN/COPY ( 30 @0.10 PER PG)                         3.00
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32     Page 141 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                     Page: 112
Highland Capital Management LP                                        Invoice 127314
36027 - 00002                                                         February 28, 2021



 02/19/2021   RE2       SCAN/COPY ( 33 @0.10 PER PG)                         3.30


 02/19/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/19/2021   RE2       SCAN/COPY ( 90 @0.10 PER PG)                         9.00


 02/19/2021   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20


 02/19/2021   RE2       SCAN/COPY ( 320 @0.10 PER PG)                       32.00


 02/19/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 02/19/2021   RE2       SCAN/COPY ( 21 @0.10 PER PG)                         2.10


 02/19/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/20/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 02/21/2021   RE2       SCAN/COPY ( 91 @0.10 PER PG)                         9.10


 02/21/2021   RE2       SCAN/COPY ( 8 @0.10 PER PG)                          0.80


 02/21/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10


 02/22/2021   LN        36027.00002 Lexis Charges for 02-22-21              24.40


 02/22/2021   LN        36027.00002 Lexis Charges for 02-22-21              18.30


 02/22/2021   RE        ( 150 @0.10 PER PG)                                 15.00


 02/22/2021   RE        ( 464 @0.10 PER PG)                                 46.40


 02/22/2021   RE        ( 2668 @0.10 PER PG)                            266.80


 02/22/2021   RE2       SCAN/COPY ( 13 @0.10 PER PG)                         1.30
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32     Page 142 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                     Page: 113
Highland Capital Management LP                                        Invoice 127314
36027 - 00002                                                         February 28, 2021



 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/22/2021   RE2       SCAN/COPY ( 32 @0.10 PER PG)                         3.20


 02/22/2021   RE2       SCAN/COPY ( 20 @0.10 PER PG)                         2.00


 02/22/2021   RE2       SCAN/COPY ( 9 @0.10 PER PG)                          0.90


 02/22/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 02/22/2021   RE2       SCAN/COPY ( 7 @0.10 PER PG)                          0.70


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/22/2021   RE2       SCAN/COPY ( 161 @0.10 PER PG)                       16.10


 02/22/2021   RE2       SCAN/COPY ( 70 @0.10 PER PG)                         7.00


 02/22/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40


 02/22/2021   RE2       SCAN/COPY ( 173 @0.10 PER PG)                       17.30


 02/22/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40


 02/22/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40


 02/22/2021   RE2       SCAN/COPY ( 56 @0.10 PER PG)                         5.60


 02/22/2021   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/22/2021   RE2       SCAN/COPY ( 16 @0.10 PER PG)                         1.60


 02/22/2021   RE2       SCAN/COPY ( 10 @0.10 PER PG)                         1.00
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32    Page 143 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                     Page: 114
Highland Capital Management LP                                        Invoice 127314
36027 - 00002                                                         February 28, 2021



 02/22/2021   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60


 02/22/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30


 02/22/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                         0.40


 02/22/2021   RE2       SCAN/COPY ( 8 @0.10 PER PG)                         0.80


 02/22/2021   RE2       SCAN/COPY ( 12 @0.10 PER PG)                        1.20


 02/22/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                         0.40


 02/22/2021   RE2       SCAN/COPY ( 8 @0.10 PER PG)                         0.80


 02/22/2021   RE2       SCAN/COPY ( 57 @0.10 PER PG)                        5.70


 02/22/2021   RE2       SCAN/COPY ( 76 @0.10 PER PG)                        7.60


 02/22/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10


 02/22/2021   RE2       SCAN/COPY ( 10 @0.10 PER PG)                        1.00


 02/22/2021   RE2       SCAN/COPY ( 13 @0.10 PER PG)                        1.30


 02/22/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50


 02/22/2021   RE2       SCAN/COPY ( 8 @0.10 PER PG)                         0.80


 02/22/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50


 02/22/2021   RE2       SCAN/COPY ( 11 @0.10 PER PG)                        1.10


 02/22/2021   RE2       SCAN/COPY ( 56 @0.10 PER PG)                        5.60


 02/22/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                         0.40
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32    Page 144 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                     Page: 115
Highland Capital Management LP                                        Invoice 127314
36027 - 00002                                                         February 28, 2021



 02/22/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30


 02/22/2021   RE2       SCAN/COPY ( 7 @0.10 PER PG)                         0.70


 02/22/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                         0.40


 02/22/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30


 02/22/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50


 02/22/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                         0.40


 02/22/2021   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60


 02/22/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                         0.40


 02/22/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50


 02/22/2021   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60


 02/22/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30


 02/22/2021   RE2       SCAN/COPY ( 20 @0.10 PER PG)                        2.00


 02/22/2021   RE2       SCAN/COPY ( 20 @0.10 PER PG)                        2.00


 02/22/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                         0.40


 02/22/2021   RE2       SCAN/COPY ( 7 @0.10 PER PG)                         0.70


 02/22/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50


 02/22/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                         0.40


 02/22/2021   RE2       SCAN/COPY ( 7 @0.10 PER PG)                         0.70
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32     Page 145 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                     Page: 116
Highland Capital Management LP                                        Invoice 127314
36027 - 00002                                                         February 28, 2021



 02/22/2021   RE2       SCAN/COPY ( 22 @0.10 PER PG)                         2.20


 02/22/2021   RE2       SCAN/COPY ( 39 @0.10 PER PG)                         3.90


 02/22/2021   RE2       SCAN/COPY ( 27 @0.10 PER PG)                         2.70


 02/22/2021   RE2       SCAN/COPY ( 32 @0.10 PER PG)                         3.20


 02/22/2021   RE2       SCAN/COPY ( 45 @0.10 PER PG)                         4.50


 02/22/2021   RE2       SCAN/COPY ( 161 @0.10 PER PG)                       16.10


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/22/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 02/22/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32    Page 146 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                     Page: 117
Highland Capital Management LP                                        Invoice 127314
36027 - 00002                                                         February 28, 2021



 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20


 02/22/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50


 02/22/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50


 02/22/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20


 02/22/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20


 02/22/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30


 02/22/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30


 02/22/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30


 02/22/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30


 02/22/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30


 02/22/2021   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60


 02/22/2021   RE2       SCAN/COPY ( 14 @0.10 PER PG)                        1.40


 02/22/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32    Page 147 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                     Page: 118
Highland Capital Management LP                                        Invoice 127314
36027 - 00002                                                         February 28, 2021



 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20


 02/22/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20


 02/22/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10


 02/22/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20


 02/22/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30


 02/22/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30


 02/22/2021   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20


 02/22/2021   RE2       SCAN/COPY ( 11 @0.10 PER PG)                        1.10


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20


 02/22/2021   RE2       SCAN/COPY ( 20 @0.10 PER PG)                        2.00


 02/22/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32                Page 148 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                                  Page: 119
Highland Capital Management LP                                                     Invoice 127314
36027 - 00002                                                                      February 28, 2021



 02/22/2021   TR        Transcript [E116] TSG Reporting, Inv. 2040973 JAM            931.90


 02/22/2021   TR        Transcript [E116]TSG Reporting, Inv. 2040857, JAM           1,956.60


 02/23/2021   BM        Business Meal [E111] Seamless, Texas Rotisserie & Grill,      27.71
                        Working Meal, S. Winns


 02/23/2021   CC        Conference Call [E105] CourtCall Debit Ldger for             169.50
                        02/01/2021 through 02/28/2021, SWG


 02/23/2021   FE        36027.00002 FedEx Charges for 02-23-21                        51.04


 02/23/2021   LN        36027.00002 Lexis Charges for 02-23-21                        24.40


 02/23/2021   LN        36027.00002 Lexis Charges for 02-23-21                        18.30


 02/23/2021   LN        36027.00001 Lexis Charges for 02-23-21                        20.74


 02/23/2021   RE        ( 1 @0.10 PER PG)                                               0.10


 02/23/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                     0.40


 02/23/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                     0.20


 02/23/2021   RE2       SCAN/COPY ( 36 @0.10 PER PG)                                    3.60


 02/23/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                     0.30


 02/23/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                     0.20


 02/23/2021   RE2       SCAN/COPY ( 6 @0.10 PER PG)                                     0.60


 02/23/2021   RE2       SCAN/COPY ( 6 @0.10 PER PG)                                     0.60


 02/23/2021   RE2       SCAN/COPY ( 32 @0.10 PER PG)                                    3.20
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32     Page 149 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                     Page: 120
Highland Capital Management LP                                        Invoice 127314
36027 - 00002                                                         February 28, 2021



 02/23/2021   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60


 02/23/2021   RE2       SCAN/COPY ( 8 @0.10 PER PG)                          0.80


 02/23/2021   RE2       SCAN/COPY ( 8 @0.10 PER PG)                          0.80


 02/23/2021   RE2       SCAN/COPY ( 14 @0.10 PER PG)                         1.40


 02/23/2021   RE2       SCAN/COPY ( 22 @0.10 PER PG)                         2.20


 02/23/2021   RE2       SCAN/COPY ( 112 @0.10 PER PG)                       11.20


 02/23/2021   RE2       SCAN/COPY ( 8 @0.10 PER PG)                          0.80


 02/23/2021   RE2       SCAN/COPY ( 26 @0.10 PER PG)                         2.60


 02/23/2021   RE2       SCAN/COPY ( 26 @0.10 PER PG)                         2.60


 02/23/2021   RE2       SCAN/COPY ( 20 @0.10 PER PG)                         2.00


 02/23/2021   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60


 02/23/2021   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60


 02/23/2021   RE2       SCAN/COPY ( 18 @0.10 PER PG)                         1.80


 02/23/2021   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60


 02/23/2021   RE2       SCAN/COPY ( 8 @0.10 PER PG)                          0.80


 02/23/2021   RE2       SCAN/COPY ( 14 @0.10 PER PG)                         1.40


 02/23/2021   RE2       SCAN/COPY ( 152 @0.10 PER PG)                       15.20


 02/23/2021   RE2       SCAN/COPY ( 24 @0.10 PER PG)                         2.40
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32     Page 150 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                     Page: 121
Highland Capital Management LP                                        Invoice 127314
36027 - 00002                                                         February 28, 2021



 02/23/2021   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60


 02/23/2021   RE2       SCAN/COPY ( 10 @0.10 PER PG)                         1.00


 02/23/2021   RE2       SCAN/COPY ( 16 @0.10 PER PG)                         1.60


 02/23/2021   RE2       SCAN/COPY ( 64 @0.10 PER PG)                         6.40


 02/23/2021   RE2       SCAN/COPY ( 10 @0.10 PER PG)                         1.00


 02/23/2021   RE2       SCAN/COPY ( 10 @0.10 PER PG)                         1.00


 02/23/2021   RE2       SCAN/COPY ( 16 @0.10 PER PG)                         1.60


 02/23/2021   RE2       SCAN/COPY ( 24 @0.10 PER PG)                         2.40


 02/23/2021   RE2       SCAN/COPY ( 8 @0.10 PER PG)                          0.80


 02/23/2021   RE2       SCAN/COPY ( 114 @0.10 PER PG)                       11.40


 02/23/2021   RE2       SCAN/COPY ( 14 @0.10 PER PG)                         1.40


 02/23/2021   RE2       SCAN/COPY ( 112 @0.10 PER PG)                       11.20


 02/23/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40


 02/23/2021   RE2       SCAN/COPY ( 140 @0.10 PER PG)                       14.00


 02/23/2021   RE2       SCAN/COPY ( 20 @0.10 PER PG)                         2.00


 02/23/2021   RE2       SCAN/COPY ( 40 @0.10 PER PG)                         4.00


 02/23/2021   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20


 02/23/2021   RE2       SCAN/COPY ( 10 @0.10 PER PG)                         1.00
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32    Page 151 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                     Page: 122
Highland Capital Management LP                                        Invoice 127314
36027 - 00002                                                         February 28, 2021



 02/23/2021   RE2       SCAN/COPY ( 8 @0.10 PER PG)                         0.80


 02/23/2021   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60


 02/23/2021   RE2       SCAN/COPY ( 14 @0.10 PER PG)                        1.40


 02/23/2021   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60


 02/23/2021   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60


 02/23/2021   RE2       SCAN/COPY ( 8 @0.10 PER PG)                         0.80


 02/23/2021   RE2       SCAN/COPY ( 8 @0.10 PER PG)                         0.80


 02/23/2021   RE2       SCAN/COPY ( 12 @0.10 PER PG)                        1.20


 02/23/2021   RE2       SCAN/COPY ( 8 @0.10 PER PG)                         0.80


 02/23/2021   RE2       SCAN/COPY ( 8 @0.10 PER PG)                         0.80


 02/23/2021   RE2       SCAN/COPY ( 8 @0.10 PER PG)                         0.80


 02/23/2021   RE2       SCAN/COPY ( 10 @0.10 PER PG)                        1.00


 02/23/2021   RE2       SCAN/COPY ( 12 @0.10 PER PG)                        1.20


 02/23/2021   RE2       SCAN/COPY ( 40 @0.10 PER PG)                        4.00


 02/23/2021   RE2       SCAN/COPY ( 16 @0.10 PER PG)                        1.60


 02/23/2021   RE2       SCAN/COPY ( 40 @0.10 PER PG)                        4.00


 02/23/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                         0.40


 02/23/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32     Page 152 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                     Page: 123
Highland Capital Management LP                                        Invoice 127314
36027 - 00002                                                         February 28, 2021



 02/23/2021   RE2       SCAN/COPY ( 10 @0.10 PER PG)                         1.00


 02/23/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/23/2021   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60


 02/23/2021   RE2       SCAN/COPY ( 69 @0.10 PER PG)                         6.90


 02/23/2021   RE2       SCAN/COPY ( 27 @0.10 PER PG)                         2.70


 02/23/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                          0.50


 02/24/2021   LN        36027.00002 Lexis Charges for 02-24-21              31.09


 02/24/2021   LN        36027.00002 Lexis Charges for 02-24-21              24.40


 02/24/2021   LN        36027.00002 Lexis Charges for 02-24-21              18.30


 02/24/2021   LN        36027.00001 Lexis Charges for 02-24-21              20.74


 02/24/2021   RE        ( 1 @0.10 PER PG)                                    0.10


 02/24/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 02/24/2021   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60


 02/24/2021   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20


 02/24/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 02/24/2021   RE2       SCAN/COPY ( 17 @0.10 PER PG)                         1.70


 02/25/2021   LN        36027.00002 Lexis Charges for 02-25-21              24.40


 02/25/2021   LN        36027.00002 Lexis Charges for 02-25-21              18.30
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32     Page 153 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                     Page: 124
Highland Capital Management LP                                        Invoice 127314
36027 - 00002                                                         February 28, 2021



 02/25/2021   RE2       SCAN/COPY ( 7 @0.10 PER PG)                          0.70


 02/25/2021   RE2       SCAN/COPY ( 7 @0.10 PER PG)                          0.70


 02/25/2021   RE2       SCAN/COPY ( 15 @0.10 PER PG)                         1.50


 02/25/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40


 02/25/2021   RE2       SCAN/COPY ( 28 @0.10 PER PG)                         2.80


 02/25/2021   RE2       SCAN/COPY ( 15 @0.10 PER PG)                         1.50


 02/25/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 02/25/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10


 02/25/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 02/25/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 02/25/2021   RE2       SCAN/COPY ( 9 @0.10 PER PG)                          0.90


 02/25/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40


 02/25/2021   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60


 02/25/2021   RE2       SCAN/COPY ( 229 @0.10 PER PG)                       22.90


 02/25/2021   RE2       SCAN/COPY ( 229 @0.10 PER PG)                       22.90


 02/25/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40


 02/25/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                          0.50


 02/25/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32        Page 154 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                          Page: 125
Highland Capital Management LP                                             Invoice 127314
36027 - 00002                                                              February 28, 2021



 02/25/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                             0.50


 02/25/2021   RE2       SCAN/COPY ( 314 @0.10 PER PG)                         31.40


 02/25/2021   RE2       SCAN/COPY ( 7 @0.10 PER PG)                             0.70


 02/25/2021   RE2       SCAN/COPY ( 27 @0.10 PER PG)                            2.70


 02/25/2021   RE2       SCAN/COPY ( 16 @0.10 PER PG)                            1.60


 02/26/2021   LN        36027.00002 Lexis Charges for 02-26-21                20.74


 02/26/2021   LN        36027.00002 Lexis Charges for 02-26-21                24.40


 02/26/2021   LN        36027.00002 Lexis Charges for 02-26-21                18.30


 02/26/2021   LN        36027.00001 Lexis Charges for 02-26-21                10.36


 02/26/2021   RE        ( 24 @0.10 PER PG)                                      2.40


 02/26/2021   RE        ( 1 @0.10 PER PG)                                       0.10


 02/26/2021   RE        ( 21 @0.10 PER PG)                                      2.10


 02/26/2021   RE        ( 1 @0.10 PER PG)                                       0.10


 02/26/2021   RE2       SCAN/COPY ( 21 @0.10 PER PG)                            2.10


 02/26/2021   RE2       SCAN/COPY ( 24 @0.10 PER PG)                            2.40


 02/26/2021   RE2       SCAN/COPY ( 161 @0.10 PER PG)                         16.10


 02/28/2021   OS        Everlaw, Inv. 36271, Highland Capital Management    2,442.00
                        database for month of February


 02/28/2021   PAC       Pacer - Court Research                               508.40
    Case 19-34054-sgj11 Doc 2124 Filed 03/26/21 Entered 03/26/21 17:46:32   Page 155 of
                                            155

Pachulski Stang Ziehl & Jones LLP                                     Page: 126
Highland Capital Management LP                                        Invoice 127314
36027 - 00002                                                         February 28, 2021


   Total Expenses for this Matter                                  $21,401.29
